Exhibit 10.1

 

CREDIT AGREEMENT

 

dated as of

 

June 14, 2011

 

among

 

SYMBION HOLDINGS CORPORATION,
as Holdings

 

SYMBION, INC.,
as the Borrower

 

The Lenders Party Hereto from Time to Time

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent and as Collateral Agent,

 

MORGAN STANLEY BANK, N.A.,
as Swingline Lender and Issuing Bank

 

and

 

BARCLAYS CAPITAL and
JEFFERIES FINANCE LLC,
as Co-Syndication Agents

 

--------------------------------------------------------------------------------

 

MORGAN STANLEY SENIOR FUNDING, INC.,
BARCLAYS CAPITAL and
JEFFERIES FINANCE LLC,
as Joint Lead Arrangers and Joint Lead Bookrunners

 

Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY 10005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

 

 

 

 

Definitions

 

 

 

 

 

SECTION 1.01.

 

Defined Terms

 

1

SECTION 1.02.

 

Classification of Loans and Borrowings

 

33

SECTION 1.03.

 

Terms Generally

 

33

SECTION 1.04.

 

Accounting Terms; GAAP

 

34

 

 

 

 

 

ARTICLE II

 

 

 

 

 

The Credits

 

 

 

 

 

SECTION 2.01.

 

Revolving Commitments

 

34

SECTION 2.02.

 

Loans and Borrowings

 

34

SECTION 2.03.

 

Requests for Borrowings

 

35

SECTION 2.04.

 

Swingline Loans

 

36

SECTION 2.05.

 

Letters of Credit

 

37

SECTION 2.06.

 

Funding of Borrowings

 

40

SECTION 2.07.

 

Interest Elections

 

41

SECTION 2.08.

 

Termination and Reduction of Revolving Commitments

 

42

SECTION 2.09.

 

Repayment of Loans; Evidence of Debt

 

42

SECTION 2.10.

 

Defaulting Lenders

 

43

SECTION 2.11.

 

Prepayment of Loans

 

46

SECTION 2.12.

 

Fees

 

47

SECTION 2.13.

 

Interest

 

48

SECTION 2.14.

 

Alternate Rate of Interest

 

49

SECTION 2.15.

 

Increased Costs

 

49

SECTION 2.16.

 

Break Funding Payments

 

50

SECTION 2.17.

 

Taxes

 

51

SECTION 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

 

54

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

 

55

SECTION 2.20.

 

Incremental Extensions of Credit

 

56

 

 

 

 

 

ARTICLE III

 

 

 

 

 

Representations and Warranties

 

 

 

 

 

SECTION 3.01.

 

Organization; Power

 

57

SECTION 3.02.

 

Authorization; Enforceability

 

58

SECTION 3.03.

 

Governmental Approvals; No Conflicts

 

58

SECTION 3.04.

 

Financial Condition; No Material Adverse Change

 

58

SECTION 3.05.

 

Properties

 

59

SECTION 3.06.

 

Litigation

 

59

SECTION 3.07.

 

Compliance with Laws

 

59

 

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

SECTION 3.08.

 

Investment Company Status

 

59

SECTION 3.09.

 

Taxes

 

59

SECTION 3.10.

 

ERISA

 

59

SECTION 3.11.

 

Disclosure

 

60

SECTION 3.12.

 

Subsidiaries

 

60

SECTION 3.13.

 

[Reserved]

 

60

SECTION 3.14.

 

Labor Matters

 

60

SECTION 3.15.

 

Solvency

 

60

SECTION 3.16.

 

[Reserved]

 

61

SECTION 3.17.

 

Reimbursement from Third Party Payors

 

61

SECTION 3.18.

 

Fraud and Abuse; Licenses

 

61

SECTION 3.19.

 

Margin Regulations

 

62

SECTION 3.20.

 

[Reserved]

 

62

SECTION 3.21.

 

Intellectual Property; Licenses, Etc.

 

62

SECTION 3.22.

 

Security Documents

 

62

SECTION 3.23.

 

Environmental Compliance

 

63

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

Conditions

 

 

 

 

 

SECTION 4.01.

 

Effective Date

 

64

SECTION 4.02.

 

Each Credit Event

 

65

 

 

 

 

 

ARTICLE V

 

Affirmative Covenants

 

 

 

 

 

SECTION 5.01.

 

Financial Statements and Other Information

 

66

SECTION 5.02.

 

Notices of Material Events

 

68

SECTION 5.03.

 

Information Regarding Collateral

 

68

SECTION 5.04.

 

Existence; Conduct of Business

 

68

SECTION 5.05.

 

Payment of Obligations

 

69

SECTION 5.06.

 

Maintenance of Properties

 

69

SECTION 5.07.

 

Insurance

 

69

SECTION 5.08.

 

[Reserved]

 

69

SECTION 5.09.

 

Books and Records; Inspection and Audit Rights

 

69

SECTION 5.10.

 

Compliance with Laws

 

69

SECTION 5.11.

 

Use of Proceeds and Letters of Credit

 

69

SECTION 5.12.

 

Additional Subsidiaries

 

70

SECTION 5.13.

 

Further Assurances

 

70

SECTION 5.14.

 

Environmental Matters

 

70

SECTION 5.15.

 

Designation of Subsidiaries

 

71

SECTION 5.16.

 

Post-Closing Obligations

 

72

 

 

 

 

 

ARTICLE VI

 

Negative Covenants

 

 

 

 

 

SECTION 6.01.

 

Indebtedness; Certain Equity Securities

 

72

 

ii

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

SECTION 6.02.

 

Liens

 

75

SECTION 6.03.

 

Fundamental Changes

 

77

SECTION 6.04.

 

Investments, Loans, Advances, Guarantees and Acquisitions

 

77

SECTION 6.05.

 

Asset Sales

 

80

SECTION 6.06.

 

Sale and Leaseback Transactions

 

82

SECTION 6.07.

 

Swap Agreements

 

82

SECTION 6.08.

 

Restricted Payments

 

82

SECTION 6.09.

 

Transactions with Affiliates

 

84

SECTION 6.10.

 

Restrictive Agreements

 

86

SECTION 6.11.

 

Amendment of Material Documents

 

88

SECTION 6.12.

 

Financial Performance Covenants

 

88

SECTION 6.13.

 

Fiscal Year

 

88

 

 

 

 

 

ARTICLE VII

 

Events of Default

 

 

 

 

 

SECTION 7.01.

 

Events of Default

 

89

SECTION 7.02.

 

Borrower’s Right to Cure

 

91

SECTION 7.03.

 

Exclusion of Immaterial Subsidiaries

 

92

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

The Agents

 

 

 

 

 

SECTION 8.01.

 

The Agents

 

92

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

Miscellaneous

 

 

 

 

 

SECTION 9.01.

 

Notices

 

95

SECTION 9.02.

 

Waivers; Amendments

 

97

SECTION 9.03.

 

Expenses; Indemnity; Damage Waiver

 

99

SECTION 9.04.

 

Successors and Assigns

 

100

SECTION 9.05.

 

Survival

 

103

SECTION 9.06.

 

Counterparts; Integration; Effectiveness

 

103

SECTION 9.07.

 

Severability

 

104

SECTION 9.08.

 

Right of Setoff

 

104

SECTION 9.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

 

104

SECTION 9.10.

 

WAIVER OF JURY TRIAL

 

105

SECTION 9.11.

 

Headings

 

105

SECTION 9.12.

 

Confidentiality

 

105

SECTION 9.13.

 

Interest Rate Limitation

 

105

SECTION 9.14.

 

USA Patriot Act

 

106

SECTION 9.15.

 

Release of Guarantee and Collateral

 

106

SECTION 9.16.

 

Absence of Fiduciary Duty; Arms-Length Transaction

 

106

SECTION 9.17.

 

Intercreditor Agreement

 

107

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

 

 

 

 

 

 

Schedule 1.01(c)

 

— Specified Subsidiaries

 

 

Schedule 2.01

 

— Revolving Commitments

 

 

Schedule 3.03

 

— No Conflicts

 

 

Schedule 3.05

 

— Real Property

 

 

Schedule 3.06

 

— Litigation

 

 

Schedule 3.12

 

— Subsidiaries

 

 

Schedule 5.01

 

— Website Address

 

 

Schedule 6.01

 

— Existing Indebtedness

 

 

Schedule 6.02

 

— Existing Liens

 

 

Schedule 6.04

 

— Existing Investments

 

 

Schedule 6.05

 

— Sales, Transfers and Dispositions

 

 

Schedule 6.08

 

— Outstanding Warrants

 

 

Schedule 6.09

 

— Existing Transactions with Affiliates

 

 

Schedule 6.10

 

— Existing Restrictions

 

 

 

EXHIBITS:

 

 

 

 

 

 

 

 

 

Exhibit A

—

Form of Assignment and Assumption

 

 

Exhibit B-1

—

Form of Opinion of Davis Polk & Wardwell

 

 

Exhibit B-2

—

Form of Opinion of Waller Lansden Dortch & Davis, LLP

 

 

Exhibit C

—

Form of Collateral Agreement

 

 

Exhibit D

—

Form of Perfection Certificate

 

 

Exhibit E

—

Form of Borrowing Request

 

 

Exhibit F

—

Form of Interest Election Request

 

 

Exhibit G

—

Form of Note

 

 

Exhibit H

—

Form of Intercreditor Agreement

 

 

Exhibit I-1-4

—

Form of U.S. Tax Compliance Certificate

 

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of June 14, 2011, among SYMBION, INC., a Delaware
corporation (the “Borrower”), SYMBION HOLDINGS CORPORATION, a Delaware
corporation (“Holdings”), the LENDERS party hereto from time to time, MORGAN
STANLEY SENIOR FUNDING, INC., as Administrative Agent and Collateral Agent,
MORGAN STANLEY BANK, N.A., as Swingline Lender and Issuing Bank, MORGAN STANLEY
SENIOR FUNDING, INC., BARCLAYS CAPITAL, the investment banking division of
BARCLAYS BANK PLC, and JEFFERIES FINANCE LLC, as lead arrangers and joint
bookrunners, and BARCLAYS CAPITAL and JEFFERIES FINANCE LLC, as Co-Syndication
Agents.

 

The Borrower has requested that the Lenders extend credit in the form of
Revolving Loans, Swingline Loans and Letters of Credit at any time and from time
to time during the Revolving Availability Period, in an aggregate principal
amount at any time outstanding not to exceed $50,000,000.

 

The Lenders are willing to extend such credit to the Borrower, and each Issuing
Bank is willing to issue Letters of Credit for the account of the Borrower and
its Subsidiaries, on the terms and subject to the conditions set forth herein. 
Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.                                    Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional Lender” has the meaning set forth in Section 2.20.

 

“Administrative Agent” means Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent for the Lenders under the Loan Documents.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.

 

“Agent Affiliates” has the meaning set forth in Section 8.01.

 

“Agents” means the Administrative Agent, the Collateral Agent and each
Syndication Agent.

 

“Agreement” means this Credit Agreement, as the same may be renewed, extended,
modified, supplemented or amended from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus

 

--------------------------------------------------------------------------------


 

1/2 of 1% and (c) the LIBO Rate for an Interest Period of one month beginning on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.0%.  Any change in the Alternate Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective from
and including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment.  If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments that occur thereafter.

 

“Applicable Rate” means, for any day with respect to (a) any ABR Borrowing,
3.50% per annum, (b) any Eurodollar Borrowing, 4.50% per annum, and (c) the
commitment fees payable hereunder in respect of the Revolving Commitments, 0.50%
per annum.

 

“Approved Electronic Communications” means each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any supplement,
joinder or amendment to the Security Documents and any other written contractual
obligation delivered or required to be delivered in respect of any Loan Document
or the transactions contemplated therein and (b) any financial statement,
financial and other report, notice, request, certificate and other information
material.

 

“Approved Electronic Platform” has the meaning set forth in Section 8.01.

 

“Approved Fund” has the meaning set forth in Section 9.04(b).

 

“Arrangers” means Morgan Stanley Senior Funding, Inc., Barclays Capital, the
investment banking division of Barclays Bank PLC, and Jefferies Finance LLC.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04) and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Available Amount” means, at any time with respect to any proposed usage
thereof, the sum:

 

(a)                                  50% of the Consolidated Net Income of the
Borrower for the period (taken as one accounting period) from July 1, 2011 to
the end of the Borrower’s most recently ended fiscal quarter for which internal
financial statements are available (or, if such Consolidated Net Income for such
period is a deficit, less 100% of such deficit); plus

 

(b)                                 100% of the aggregate Qualified Proceeds
received by the Borrower following the Effective Date as a contribution to its
equity capital (other than Disqualified Equity Interests) or from the issue or
sale of Equity Interests of Holdings (other than Disqualified Equity Interests,
Excluded Contributions, Cure Amounts, and Equity Interests (or Disqualified
Equity Interests or debt securities) sold to a Subsidiary Holdings) or from the
issue or sale of convertible or exchangeable Disqualified Equity Interests or
convertible or exchangeable debt securities of the Borrower

 

2

--------------------------------------------------------------------------------


 

that have been converted into or exchanged for such Equity Interests (other than
Equity Interests (or Disqualified Equity Interests or debt securities) sold to a
Subsidiary of Holdings); plus

 

(c)                                  an amount equal to the net reduction in any
Investment made using the Available Amount by the Borrower and its Restricted
Subsidiaries resulting from (A) the sale or other disposition (other than to the
Borrower or a Restricted Subsidiary) of such Investment that was made after the
Effective Date and (B) repurchases, redemptions and repayments of such
Investment and the receipt of any dividends or distributions from such
Investments; plus

 

(d)                                 to the extent that any Unrestricted
Subsidiary of the Borrower designated as such after the Effective Date is
redesignated as a Restricted Subsidiary after the Effective Date, an amount
equal to the lesser of (A) the Fair Market Value of the Borrower’s interest in
such Subsidiary immediately prior to such redesignation and (B) the aggregate
amount of the Borrower’s Investments in such Subsidiary that was made using the
Available Amount; plus

 

(e)                                  in the event the Borrower and/or any
Restricted Subsidiary of the Borrower makes any Investment in a Person after the
Effective Date using the Available Amount that, as a result of or in connection
with such Investment, becomes a Restricted Subsidiary of the Borrower, an amount
equal to the existing Investment of the Borrower and/or any of its Restricted
Subsidiaries in such Person that was made using the Available Amount; minus

 

(f)                                    any use of the Available Amount at or
before such time (other than such proposed use).

 

For the avoidance of doubt, no amount used to (i) make an Investment pursuant to
Section 6.04(xxi) or (ii) make a Restricted Payment pursuant to
Section 6.08(xiv) may be included in the Available Amount.

 

“Auto-Renewal Letter of Credit” has the meaning assigned to such term in
Section 2.05.

 

“Beneficial Owner” means the beneficial owner, for U.S. federal income tax
purposes, of a payment to which any U.S. federal withholding tax relates.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board of Directors” shall mean, with respect to any Person, (i) in the case of
any corporation, the board of directors of such Person or any committee thereof
duly authorized to act on behalf of such board, (ii) in the case of any limited
liability company, the board of managers of such Person, (iii) in the case of
any partnership, the board of directors or board of managers of the general
partner of such Person and (iv) in any other case, the functional equivalent of
the foregoing.

 

“Borrower” has the meaning set forth in the preamble to this Agreement.

 

“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, provided that a written Borrowing Request shall be
substantially in the form of Exhibit E, or such other form as shall be approved
by the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Calculation Date” means the date on which any event for which the calculation
of the Consolidated Interest Coverage Ratio, the Fixed Charge Coverage Ratio or
the Senior Secured Leverage Ratio is required occurs.

 

“Capital Expenditures” means, for any period (and without duplication), (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and any of the Restricted Subsidiaries that are (or would be) set forth
in a consolidated statement of cash flows of the Borrower for such period
prepared in accordance with GAAP and (b) Capital Lease Obligations incurred by
the Borrower and the Restricted Subsidiaries during such period.

 

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the Stated Maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be prepaid by the lessee without payment of a penalty.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for LC Exposure or obligations of Lenders to fund
participations in respect of LC Exposure, cash or deposit account balances. 
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means:

 

(1)                                  United States dollars or, in the case of
any Restricted Subsidiary which is not a Domestic Subsidiary, any other
currencies held from time to time in the ordinary course of business;

 

(2)                                  securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality of the United States government (provided that the full faith
and credit of the United States is pledged in support of those securities)
having maturities of not more than 12 months from the date of acquisition;

 

(3)                                  direct obligations issued by any state of
the United States of America or any political subdivision of any such state, or
any public instrumentality thereof, in each case having maturities of not more
than 12 months from the date of acquisition;

 

(4)                                  certificates of deposit and eurodollar time
deposits with maturities of 12 months or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding 12 months and overnight bank
deposits, in each case, with any Lender or with any domestic commercial bank
that has capital and surplus of not less than $500.0 million;

 

(5)                                  repurchase obligations with a term of not
more than one year for underlying securities of the types described in clauses
(2) and (4) above entered into with any financial institution meeting the
qualifications specified in clause (4) above;

 

4

--------------------------------------------------------------------------------


 

(6)                                  commercial paper having one of the two
highest ratings obtainable from Moody’s Investors Service, Inc. or Standard &
Poor’s Rating Services and, in each case, maturing within 12 months after the
date of acquisition;

 

(7)                                  Indebtedness or preferred stock issued by
Persons with a rating of “A” or higher from Standard & Poor’s Rating Services or
“A2” or higher from Moody’s Investors Service, Inc. with maturities of 12 months
or less from the date of acquisition; and

 

(8)                                  money market funds at least 95% of the
assets of which constitute Cash Equivalents of the kinds described in clauses
(1) through (6) of this definition or money market funds that comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as
amended.

 

“Center” means a surgery center, a diagnostic imaging center, a surgical
hospital center or a hospital located in the United States that in each case
provides only surgical services and services directly related thereto.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“CFC Holdco” has the meaning assigned to such term in the definition of
Collateral and Guarantee Requirement.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or Issuing Bank (or, for
purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” means the occurrence of any of the following:

 

(a)                                  the Borrower ceasing to be a direct or
indirect wholly owned subsidiary of Holdings,

 

(b)                                 prior to an IPO, the failure by the
Permitted Investors to own, directly or indirectly, beneficially or of record,
Equity Interests in Holdings representing a majority of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests in
Holdings,

 

5

--------------------------------------------------------------------------------


 

(c)                                  upon and after an IPO, the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934, as amended,
and the rules of the SEC thereunder as in effect on the date hereof), other than
the Permitted Investors, of Equity Interests in Holdings representing 50% or
more of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests in Holdings, or

 

(d)                                 occupation of a majority of the seats (other
than vacant seats) on the Board of Directors of Holdings by Persons who were not
(i) nominated by at least a majority of the Board of Directors of Holdings,
(ii) appointed by at least a majority of directors so nominated or
(iii) nominated by the Permitted Investors, or

 

(e)                                  the occurrence of a “Change of Control”, as
defined in the Senior Secured Notes Indenture.

 

“Charges” has the meaning set forth in Section 9.13.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“CLO” has the meaning set forth in Section 9.04(b).

 

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended from time to time.

 

“Co-Investors” means institutional investors, other than Crestview Partners,
L.P. and its Affiliates, who became holders of Equity Interests of Holdings (or
any Parent) on or prior to the Effective Date.

 

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document (which shall include the Mortgaged Properties), and all other
property of whatever kind subject or purported to be subject from time to time
to a Lien under any Security Document.

 

“Collateral Agent” means Morgan Stanley Senior Funding, Inc. in its capacity as
collateral agent for the Lenders under this Agreement and any Security Document.

 

“Collateral Agreement” means the Guarantee and Collateral Agreement among the
Loan Parties and the Collateral Agent, substantially in the form of Exhibit C.

 

“Collateral and Guarantee Requirement” means the requirement that:

 

(a)                                  the Collateral Agent shall have received
from each Loan Party either (i) a counterpart of the Collateral Agreement duly
executed and delivered on behalf of such Loan Party or (ii) in the case of any
Person that shall meet the definition of Subsidiary Loan Party after the
Effective Date, a supplement to the Collateral Agreement, in the form specified
therein, duly executed and delivered on behalf of such Person;

 

(b)                                 all outstanding Equity Interests of (i) the
Borrower and (ii) each Restricted Subsidiary owned directly by any Loan Party
shall have been pledged pursuant to the Collateral Agreement (except that the
Loan Parties shall not be required to (i) pledge the Equity Interests of

 

6

--------------------------------------------------------------------------------


 

any non-wholly-owned Subsidiary of Borrower to the extent not permitted pursuant
to a shareholders or similar agreement, (ii) pledge more than 65% of the
outstanding voting Equity Interests of any Foreign Subsidiary owned directly by
a Loan Party, (iii) pledge or otherwise grant security interests in any assets
of a Foreign Subsidiary, (iv) pledge more than 65% of the outstanding voting
Equity Interests of any direct or indirect Domestic Subsidiary that is treated
as a disregarded entity for U.S. federal income tax purposes if such Domestic
Subsidiary has no material assets other than Equity Interests of Foreign
Subsidiaries that are CFCs (any such Domestic Subsidiary, a “CFC Holdco”) or
(v) pledge the Equity Interests of any Domestic Subsidiary that is a subsidiary
of a Foreign Subsidiary that is a CFC (any such Domestic Subsidiary, an
“Excluded Domestic Subsidiary”), and, subject to Section 5.16, the Collateral
Agent shall have received certificates or other instruments (if any)
representing all such Equity Interests, together with undated stock powers or
other instruments of transfer with respect thereto endorsed in blank;

 

(c)                                  all Indebtedness of any Restricted
Subsidiary (and, unless (x) otherwise agreed to by the Administrative Agent or
(y) not reasonably obtainable by the applicable Non-Consolidated Entity, any
Non-Consolidated Entity) that is not a Loan Party (other than any such
Indebtedness that does not exceed $10,000,000 in the aggregate at any one time
outstanding) that is owing to a Loan Party shall be evidenced by a Pledged Note
and shall have been pledged pursuant to the Collateral Agreement, and the
Collateral Agent shall have received all such Pledged Notes and other promissory
notes required to be delivered pursuant to the Collateral Agreement, together
with undated instruments of transfer with respect thereto;

 

(d)                                 all documents and instruments, including
Uniform Commercial Code financing statements and filings with the United States
Patent and Trademark Office and United States Copyright Office, required by law
or reasonably requested by the Collateral Agent to be executed, filed,
registered or recorded to create the Liens intended to be created by the
Collateral Agreement and perfect such Liens to the extent required by the
Collateral Agreement, shall have been executed, filed, registered or recorded or
delivered to the Collateral Agent for filing, registration or recording; and

 

(e)                                  the Collateral Agent shall have received
(i) counterparts of a Mortgage with respect to each Mortgaged Property duly
executed and delivered by the record owner of such Mortgaged Property and (ii) a
policy or policies of title insurance issued by a nationally recognized title
insurance company, in an amount not to exceed the Fair Market Value of such
Mortgaged Property, insuring the Lien of each such Mortgage as a valid Lien on
the Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 6.02, together with such customary endorsements
and such surveys (to the extent currently existing), legal opinions (excluding
zoning and land use opinions), a completed Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property and
other documents as the Collateral Agent or the Required Lenders may reasonably
request with respect to any such Mortgage or Mortgaged Property;

 

Notwithstanding anything to the contrary in this Agreement or any Security
Document, no Loan Party shall be required to pledge or grant security interests
in particular assets if, in the reasonable judgment of the Administrative Agent
or the Collateral Agent, the costs of creating or perfecting such pledges or
security interests in such assets (including any mortgage, stamp, intangibles or
other tax) are excessive in relation to the benefits to the Lenders therefrom. 
The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance or surveys with
respect to particular assets (including extensions beyond the Effective Date for
the perfection of security interests in the assets of the Loan Parties on such
date) where it reasonably determines, in consultation with the Borrower,

 

7

--------------------------------------------------------------------------------


 

that perfection cannot be accomplished without undue effort or expense by the
time or times at which it would otherwise be required by this Agreement or the
Security Documents.  Notwithstanding the foregoing provisions of this definition
or anything in this Agreement or any other Loan Document to the contrary, Liens
required to be granted from time to time pursuant to the Collateral and
Guarantee Requirement shall be subject to exceptions and limitations set forth
in the Security Documents.

 

“Consolidated Adjusted EBITDA” means, with respect to any specified Person for
any period (the “Measurement Period”), the Consolidated Net Income of such
Person for such Measurement Period plus, without duplication and to the extent
deducted in determining such Consolidated Net Income, the amounts for such
Measurement Period of:

 

(1)                                  the Fixed Charges of such Person and its
Restricted Subsidiaries for the Measurement Period and any amount excluded from
the definition thereof pursuant to clause (1)(u), (v), (w), (x), (y) or
(z) therein; plus

 

(2)                                  the provision for federal, state and
foreign income taxes based on income or profits or capital, including state,
franchise, capital and similar taxes and withholding taxes paid or accrued of
such Person and its Restricted Subsidiaries for the Measurement Period; plus

 

(3)                                  the consolidated depreciation expense of
such Person and its Restricted Subsidiaries for the Measurement Period; plus

 

(4)                                  the consolidated amortization expense of
such Person and its Restricted Subsidiaries for the Measurement Period; plus

 

(5)                                  fees, costs and expenses paid or payable in
cash by the Borrower or any of its Restricted Subsidiaries during the
Measurement Period in connection with the Transactions (including, without
limitation, retention payments paid as an incentive to retained employees in
connection with the Transactions); plus

 

(6)                                  other non-cash expenses and charges for the
Measurement Period reducing Consolidated Net Income (provided that if any
non-cash expenses or charges referred to in this clause (6) represent an accrual
or reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
Adjusted EBITDA to such extent, and excluding amortization of a prepaid cash
item that was paid in a prior period); plus

 

(7)                                  any non-capitalized expenses or charges for
the Measurement Period relating to (i) any offering of Equity Interests by
Holdings or any other Parent, (ii) merger, recapitalization or acquisition
transactions made by the Borrower or any of its Restricted Subsidiaries,
including any earnout payments, whether or not accounted for as such, that are
paid, accrued or reserved for within 365 days of such transaction or (iii) any
Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries (in
each case, whether or not successful); plus

 

(8)                                  all fees paid by the Borrower pursuant to
clauses (j), (o) and (r) of Section 6.09; plus

 

(9)                                  the amount of extraordinary, unusual or
non-recurring charges or any restructuring charges or reserves (which, for the
avoidance of doubt, shall include retention, severance, systems

 

8

--------------------------------------------------------------------------------


 

establishment cost, contract termination costs, including future lease
commitments, and costs to consolidate facilities and relocate employees); plus

 

(10)                            income attributable to discontinued operations
(excluding income attributable to assets or operations that have been disposed
of during such Measurement Period); plus

 

(11)                            the Net Income of any Person to the extent
excluded from the calculation of Consolidated Net Income pursuant to clause
(1) of the definition thereof (i.e., the minority interest of the Borrower or
any Subsidiary Loan Party in the entities generating such Net Income); plus

 

(12)                            with respect to any Restricted Subsidiary that
is not wholly owned by the Borrower or any Subsidiary Loan Party that has any
outstanding Pledged Notes(s) issued to the Borrower or any Subsidiary Loan
Party, the least of (i) the minority interest of such Restricted Subsidiary as
of the last day of the Measurement Period, (ii) the outstanding amount of all
Pledged Notes issued by such Restricted Subsidiary to the Borrower or any
Subsidiary Loan Party as of the last day of the Measurement Period and (iii) the
amount of the Consolidated Adjusted EBITDA of such Restricted Subsidiary for the
Measurement Period that is not otherwise included in the calculation of
Consolidated Adjusted EBITDA for such Measurement Period; plus

 

(13)                            with respect to any Non-Consolidated Entity that
has any outstanding Pledged Note(s) issued to the Borrower or any Subsidiary
Loan Party, the lesser of (i) the outstanding amount of all Pledged Notes issued
by such Non-Consolidated Entity to the Borrower or a Subsidiary Loan Party as of
the last day of the Measurement Period and (ii) the amount of the Consolidated
Adjusted EBITDA of such Non-Consolidated Entity for the Measurement Period that
is not otherwise included in the calculation of Consolidated Adjusted EBITDA for
such Measurement Period, all as determined in accordance with GAAP; plus

 

(14)                            any unrealized net loss (or minus any net gain)
resulting in such Measurement Period from hedging transactions; minus

 

(15)                            without duplication, other non-cash items (other
than the accrual of revenue in accordance with GAAP consistently applied in the
ordinary course of business) increasing Consolidated Net Income for the
Measurement Period (excluding any such non-cash item to the extent it represents
the reversal of an accrual or reserve for potential cash item in any prior
period); minus

 

(16)                            cash lease payments made in connection with the
Borrower’s or its Subsidiary’s financing obligation payable pursuant to the
Idaho Falls Facility; minus

 

(17)                            losses attributable to discontinued operations
(excluding losses attributable to assets or operations that have been disposed
of during such Measurement Period).

 

“Consolidated Interest Charges” means the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP and paid in cash (but excluding, for the
avoidance of doubt, any implied interest in respect of the Borrower’s or its
Subsidiary’s financing obligation pursuant to the Idaho Falls Facility) and
(b) the portion of any Capital Lease Obligation that is treated as interest in
accordance with GAAP, in each case, of the Borrower and its Restricted
Subsidiaries paid in cash.

 

9

--------------------------------------------------------------------------------


 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Adjusted EBITDA to (b) Consolidated Interest
Charges, in each case, of or by the Borrower for the period of four consecutive
fiscal quarters of the Borrower ended on such date (or, if such date is not the
last day of a fiscal quarter, ended on the last day of the fiscal quarter of the
Borrower most recently ended prior to such date), in each case with such pro
forma adjustments to Consolidated Adjusted EBITDA and Consolidated Interest
Charges as are appropriate and consistent with the pro forma adjustment
provisions set forth in the definition of Fixed Charge Coverage Ratio.

 

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such specified Person and its
subsidiaries (or in the case of the Borrower, its Restricted Subsidiaries) for
such period, on a consolidated basis, determined in accordance with GAAP;
provided that:

 

(1)                                  the Net Income (and net loss) of any other
Person that is not a Restricted Subsidiary of such specified Person or that is
accounted for by the equity method of accounting will be excluded; provided that
Consolidated Net Income of the Borrower will be increased by the amount of
dividends or other distributions or other payments actually paid in cash (or to
the extent converted into cash) or Cash Equivalents to the Borrower or a
Restricted Subsidiary thereof in respect of such period, to the extent not
already included therein;

 

(2)                                  solely for the purpose of determining the
amount set forth in clause (a) of Available Amount, the Net Income for such
period of any Restricted Subsidiary (other than any Subsidiary Loan Party) shall
be excluded to the extent that the declaration or payment of dividends or
similar distributions by that Restricted Subsidiary of its Net Income is not at
the date of determination wholly permitted without any prior governmental
approval (which has not been obtained) or, directly or indirectly, by the
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule, or governmental regulation applicable to that
Restricted Subsidiary or its stockholders, unless such restriction with respect
to the payment of dividends or similar distributions has been legally waived;
provided that Consolidated Net Income of the Borrower will be increased by the
amount of dividends or other distributions or other payments actually paid in
cash (or to the extent converted into cash) or Cash Equivalents to the Borrower
or a Restricted Subsidiary thereof in respect of such period, to the extent not
already included therein;

 

(3)                                  the cumulative effect of a change in
accounting principles will be excluded;

 

(4)                                  the amortization of any premiums, fees or
expenses incurred in connection with the Transactions or any amounts required or
permitted by Accounting Principles Board Opinions Nos. 16 (including non-cash
write-ups and non-cash charges relating to inventory and fixed assets, in each
case arising in connection with the Transactions or any acquisition) and 17
(including non-cash charges relating to intangibles and goodwill), in each case
in connection with the Transactions or any acquisition, will be excluded;

 

(5)                                  any gain or loss, together with any related
provision for taxes on such gain or loss, realized in connection with:  (a) any
sale of assets outside the ordinary course of business (it being understood that
a sale of assets comprising discontinued operations shall be deemed a sale of
assets outside the ordinary course of business); or (b) the disposition of any
securities by such Person or any of its Restricted Subsidiaries or the
extinguishment of any Indebtedness of such Person or any of its Restricted
Subsidiaries will be excluded;

 

10

--------------------------------------------------------------------------------


 

(6)                                  any extraordinary gain or loss, together
with any related provision for taxes on such extraordinary gain or loss will be
excluded;

 

(7)                                  income or losses attributable to
discontinued operations (including, without limitation, operations disposed
during such period whether or not such operations were classified as
discontinued) will be excluded;

 

(8)                                  any non-cash charges (i) attributable to
applying the purchase method of accounting in accordance with GAAP,
(ii) resulting from the application of ASC 350 or ASC 360, and (iii) relating to
the amortization of intangibles resulting from the application of ASC 805, will
be excluded;

 

(9)                                  all non-cash charges relating to employee
benefit or other management or stock compensation plans of the Borrower or a
Restricted Subsidiary (excluding any such non-cash charge to the extent that it
represents an accrual of or reserve for cash expenses in any future period or
amortization of a prepaid cash expense incurred in a prior period) will be
excluded to the extent that such non-cash charges are deducted in computing such
Consolidated Net Income; provided, further, that if the Borrower or any
Restricted Subsidiary of the Borrower makes a cash payment in respect of such
non-cash charge in any period, such cash payment will (without duplication) be
deducted from the Consolidated Net Income of the Borrower for such period; and

 

(10)                            all unrealized gains and losses relating to
hedging transactions and mark-to-market of Indebtedness denominated in foreign
currencies resulting from the application of ASC 830 shall be excluded.

 

For the avoidance of doubt, to the extent not already reducing Consolidated Net
Income, Net Income of such specified Person and its subsidiaries (or in the case
of the Borrower, its Restricted Subsidiaries) attributable to noncontrolling
interests shall reduce Consolidated Net Income of such specified Person.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Cure Amount” has the meaning set forth in Section 7.02(a).

 

“Cure Right” has the meaning set forth in Section 7.02(a).

 

“Debtor Relief Law” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.10(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder (unless such Lender
shall have notified the Administrative Agent and the Borrower in writing of its
good faith determination that one or more conditions precedent to funding (each
of which conditions precedent, together with any applicable default, shall have
been specifically identified in such

 

11

--------------------------------------------------------------------------------


 

writings) has not been satisfied) or (ii) pay to the Administrative Agent, any
Issuing Bank, the Swingline Lender or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit or Swingline Loans) within two Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent or any Issuing Bank or
the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect,
(c) has failed, within three Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), (d) has defaulted on
its funding obligations under any other loan agreement, credit agreement or
similar financing agreement, or (e) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (e) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.10(b)) upon delivery of written notice
of such determination to the Borrower, each Issuing Bank, each Swingline Lender
and each Lender.

 

“Designated Noncash Consideration” means any non-cash consideration received by
the Borrower or a Restricted Subsidiary in connection with an asset sale
pursuant to Section 6.05(g) that is designated as Designated Noncash
Consideration pursuant to an officers’ certificate of the Borrower.

 

“Designation Date” has the meaning set forth in Section 5.15(a).

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of the Equity Interest),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Equity Interest, in whole or in part, other than in each
case solely in exchange for Qualified Equity Interests, on or prior to the date
that is 90 days after the Maturity Date.  Notwithstanding the preceding
sentence, (x) any Equity Interest that would constitute Disqualified Equity
Interests solely because the holders of the Equity Interest have the right to
require the Borrower or the Restricted Subsidiary that issued such Equity
Interest to repurchase such Equity Interest upon the occurrence of a change of
control or an asset sale will not constitute Disqualified Equity Interests if
the terms of such Equity Interest provide that the Borrower may not repurchase
such Equity Interest unless the Borrower would be permitted to do so in
compliance with Section 6.08, (y) any Equity Interest that would constitute
Disqualified Equity Interests solely as a result of any redemption feature that
is conditioned upon, and subject to, compliance with Section 6.08 will not
constitute Disqualified Equity Interests and (z) any Equity Interest issued to
any plan for the benefit of employees will not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the Borrower or
the Restricted Subsidiary that issued such Equity Interest in order to satisfy
applicable statutory or regulatory obligations.  The amount of Disqualified
Equity Interests deemed to be outstanding at any time for purposes of this
Agreement will be the maximum

 

12

--------------------------------------------------------------------------------


 

amount that the Borrower and its Restricted Subsidiaries may become obligated to
pay upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Equity Interests, exclusive of accrued dividends.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

 

“Effective Date” means June 14, 2011.

 

“Environmental Laws” means all applicable laws (including the common law),
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions,
or binding agreements issued, promulgated or entered into by or with any
Governmental Authority, relating to the environment, or the presence,
management, Release or threatened Release of any chemical, waste, pollutant or
contaminant or any explosive, radioactive, infectious, toxic or otherwise
hazardous material, substance or waste.

 

“Environmental Liability” means liabilities, obligations, damages, claims,
actions, suits, judgments, orders, fines, penalties, fees, expenses and costs
(including administrative oversight costs, natural resource damages and medical
monitoring, investigation or remediation costs), whether contingent or
otherwise, arising out of or relating to (a) compliance or non-compliance with
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual agreement pursuant
to which liability is assumed or imposed with respect to any of the forgoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law and relating
to the business of Holdings, the Borrower or any Restricted Subsidiary.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest from the issuer thereof (but excluding the Exchangeable PIK
Notes and any other debt security that is convertible into, or exchangeable for,
such shares, interests, warrants, options or other rights).

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder, as amended from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30 day notice period is waived), (b) the failure to
satisfy the minimum funding standard of Section 412 of the Code or Section 302
of ERISA, whether or not waived, (c) the failure to make by its due date a
required installment under Section 412(m) of the Code (or Section 430(j) of the
Code, as amended by the Pension Protection Act of 2006) with respect to any Plan
or the failure to make any required contribution to a Multiemployer Plan,
(d) the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA
of

 

13

--------------------------------------------------------------------------------


 

an application for a waiver of the minimum funding standard with respect to any
Plan, (e) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, with respect to the termination of any
Plan, (f) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan, (g) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan, (h) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, (i) the “substantial cessation of
operations” within the meaning of Section 4062(e) of ERISA with respect to a
Plan, (j) the making of any amendment to any Plan which could directly result in
the imposition of a lien or the posting of a bond or other security or (k) the
occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which, individually or in the
aggregate, is reasonably likely to result in a Material Adverse Effect.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.

 

“Event of Default” has the meaning set forth in Section 7.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exchangeable PIK Notes” means the Borrower’s 8.00% Senior PIK Exchangeable
Notes due 2017 issued and sold on the Effective Date in an initial aggregate
principal amount of $88.4 million pursuant to the Exchangeable PIK Notes
Indenture.

 

“Exchangeable PIK Notes Documents” means the Exchangeable PIK Notes Indenture
and each other document executed and delivered in connection with the issuance
by the Borrower of the Exchangeable PIK Notes and the exchange of certain
Existing Notes for such Exchangeable PIK Notes.

 

“Exchangeable PIK Notes Indenture” means that certain indenture, dated the
Effective Date, among the Borrower, Holdings, the Subsidiary Loan Parties, and
U.S. Bank National Association, as trustee, relating to the Exchangeable PIK
Notes, as the same may be amended, waived, supplement or modified.

 

“Excluded Contributions” means net cash proceeds, marketable securities or
Qualified Proceeds (other than any such proceeds, securities or Qualified
Proceeds generated in connection with the exercise of a Cure Right) received by
the Borrower from (i) contributions to Holdings’s equity capital (other than
Disqualified Equity Interests) that are contributed to the equity capital (other
than equity capital attributable to Disqualified Equity Interests) of the
Borrower or (ii) the sale (other than to a Subsidiary of Holdings or to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement of the Borrower) of Equity Interests (other than
Disqualified Equity Interests) of Holdings, in each case designated as Excluded
Contributions pursuant to an officer’s certificate provided to the
Administrative Agent on the date such capital contributions are made or the date
such Equity Interests are sold, as the case may be, that are excluded from the
calculation of the Available Amount.

 

14

--------------------------------------------------------------------------------


 

“Excluded Domestic Subsidiary” has the meaning assigned to such term in the
definition of Collateral and Guarantee Requirement.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient or Beneficial Owner of any payment to be
made by or on account of any obligation of any Loan Party under any Loan
Document, (a) income or franchise taxes imposed on (or measured by) its overall
net income or net profits by the jurisdiction under the laws of which such
recipient is organized or in which its principal office or, in the case of any
Lender, its applicable lending office is located, or as a result of such
recipient doing business in the jurisdiction imposing such tax (including, for
the avoidance of doubt, the net income tax on effectively connected income
imposed under sections 871(b) or 882(a) of the Code (or any successor
provision)), other than a business arising or deemed to arise solely as a result
of the Loan Documents or any transactions contemplated thereby, (b) any branch
profits taxes, or any similar tax, imposed by any jurisdiction described in
clause (a) above (including, for the avoidance of doubt, the branch profits tax
imposed under section 884(a) of the Code (or any successor provision)), (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 2.19(b)), any U.S. federal withholding tax that is in
effect and would apply to amounts payable to such Foreign Lender at the time
such Foreign Lender becomes a party to this Agreement (or designates a new
lending office), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, immediately prior to the designation of a new lending
office (or assignment), to receive additional amounts from the applicable Loan
Party with respect to such withholding tax pursuant to Section 2.17(a), (d) any
withholding tax that is attributable to a Lender’s failure to comply with
Section 2.17(e), (e) any U.S. federal withholding taxes imposed pursuant to
current Sections 1471 through 1474 of the Code or any amended or successor
version that is substantively comparable, and (f) any penalty or interest that
is attributable to the foregoing taxes.

 

“Existing Credit Facility” means the Credit Agreement dated as of August 23,
2007 among Holdings, the Borrower, Merrill Lynch Capital Corporation, as
administrative agent, the other agents and arrangers named therein, the lenders
from time to time party thereto.

 

“Existing Lender” has the meaning set forth in Section 2.20.

 

“Existing Notes” means the Borrower’s 11.00%/ 11.75% Senior PIK Toggle Notes due
2015, to the extent outstanding on the Effective Date after giving effect to
clause (iii) of the definition of Transactions.

 

“Existing Notes Documents” means the Existing Notes Indenture and each other
document executed and delivered in connection with the issuance by the Borrower
of the Existing Notes.

 

“Existing Notes Indenture” means the Indenture dated June 3, 2008 governing the
Existing Notes.

 

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the Board of Directors, chief
executive officer or chief financial officer of the Borrower.

 

“FATCA” means sections 1471 through 1474 of the Code, as in effect on the date
hereof, and any applicable Treasury regulation promulgated thereunder or
published administrative guidance implementing such sections.

 

15

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower, in each case in his or her
capacity as such.

 

“Financial Performance Covenants” means the covenants set forth in Section 6.12.

 

“First Lien Obligations” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Fixed Charge Coverage Ratio” means with respect to any specified Person for any
period, the ratio of the Consolidated Adjusted EBITDA of such Person for such
period to the Fixed Charges of such Person for such period.  In the event that
the specified Person or any of its Restricted Subsidiaries incurs, assumes,
guarantees, repays, repurchases, redeems, defeases or otherwise discharges any
Indebtedness (other than ordinary working capital borrowings) or issues,
repurchases or redeems preferred stock or Disqualified Equity Interests
subsequent to the commencement of the period for which the Fixed Charge Coverage
Ratio is being calculated and on or prior to the date on which the event for
which the calculation of the Fixed Charge Coverage Ratio is made (the
“Calculation Date”), then the Fixed Charge Coverage Ratio will be calculated
giving pro forma effect to such incurrence, assumption, Guarantee, repayment,
repurchase, redemption, defeasance or other discharge of Indebtedness, or such
issuance, repurchase or redemption of preferred stock or Disqualified Equity
Interests, and the use of the proceeds therefrom, as if the same had occurred at
the beginning of the applicable four-quarter reference period.

 

In addition, for purposes of calculating the Fixed Charge Coverage Ratio:

 

(1)                                  Investments, acquisitions, mergers,
consolidations and dispositions that have been made by the specified Person or
any of its Restricted Subsidiaries, or any Person or any of its Restricted
Subsidiaries acquired by, merged or consolidated with the specified Person or
any of its Restricted Subsidiaries, and including any related financing
transactions and including increases in ownership of Restricted Subsidiaries,
during the four-quarter reference period or subsequent to such reference period
and on or prior to the Calculation Date, will be given pro forma effect,
including giving effect to Pro Forma Cost Savings, as if they had occurred on
the first day of the four-quarter reference period;

 

(2)                                  the Fixed Charges attributable to
discontinued operations, as determined in accordance with GAAP, and operations
or businesses (and ownership interests therein) disposed of prior to the
Calculation Date, will be excluded, but only to the extent that the obligations
giving rise to such Fixed Charges will not be obligations of the specified
Person or any of its Restricted Subsidiaries following the Calculation Date;

 

(3)                                  any Person that is a Restricted Subsidiary
on the Calculation Date will be deemed to have been a Restricted Subsidiary at
all times during such four-quarter period;

 

16

--------------------------------------------------------------------------------


 

(4)                                  any Person that is not a Restricted
Subsidiary on the Calculation Date will be deemed not to have been a Restricted
Subsidiary at any time during such four-quarter period; and

 

(5)                                  if any Indebtedness bears a floating rate
of interest, the interest expense on such Indebtedness will be calculated as if
the rate in effect on the Calculation Date had been the applicable rate for the
entire period (taking into account any Hedging Obligation applicable to such
Indebtedness).

 

For purposes of this definition, whenever pro forma effect is given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower.  Interest on a
Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.  For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period.  Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Borrower may
designate.

 

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:

 

(1)                                  the consolidated interest expense of such
Person and its subsidiaries (or in the case of the Borrower, its Restricted
Subsidiaries) for such period, net of interest income, whether paid or accrued,
including, without limitation, original issue discount, non-cash interest
payments, the interest component of all payments associated with Capital Lease
Obligations, commissions, discounts and other fees and charges incurred in
respect of letter of credit or bankers’ acceptance financings, and net of the
effect of all cash payments made or received pursuant to Hedging Obligations in
respect of interest rates, and excluding (u) payment-in-kind interest and any
implied interest in respect of the Borrower’s or its Subsidiary’s financing
obligation pursuant to the Idaho Falls Facility, (v) amortization of deferred
financing costs, (w) accretion or accrual of discounted liabilities not
constituting Indebtedness, (x) any expense resulting from the discounting of any
Indebtedness in connection with the application of purchase accounting in
connection with any acquisition, (y) any expensing of bridge, commitment and
other financing fees and (z) to the extent included in Fixed Charges, the
portion of consolidated interest expense of such Person and its Restricted
Subsidiaries attributable to Indebtedness incurred in connection with the
acquisition of discontinued operations; plus

 

(2)                                  any interest on Indebtedness of another
Person that is Guaranteed by such Person or one of its Restricted Subsidiaries
or secured by a Lien on assets of such Person or one of its Restricted
Subsidiaries, but only to the extent that such Guarantee or Lien is called upon;
plus

 

(3)                                 all cash dividends paid on any series of
preferred stock of such Person or any of its Restricted Subsidiaries (other than
to the Borrower or a Restricted Subsidiary of the Borrower), in each case,
determined on a consolidated basis in accordance with GAAP.

 

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.

 

17

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure with respect to Letters of Credit issued by such
Issuing Bank other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swingline Loans made by the Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

“Government Programs” means (i) the Medicare and Medicaid Programs, (ii) the
United States Department of Defense Civilian Health Program for Uniformed
Services (including TRICARE Prime, TRICARE Extra and TRICARE Standard) and any
successor or predecessor thereof and (iii) other similar foreign or domestic
Federal, state or local reimbursement or governmental healthcare programs.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of government.

 

“Governmental Reimbursement Program Cost” means with respect to any amount due
and payable by the Borrower and its Restricted Subsidiaries the sum of:

 

(a)                                  all amounts (including punitive and other
similar amounts) agreed to be paid or payable (i) in settlement of claims or
(ii) as a result of a final, non-appealable judgment, award or similar order, in
each case, relating to participation in Government Programs;

 

(b)                                 all final, non-appealable fines, penalties,
forfeitures or other amounts rendered pursuant to criminal indictments or other
criminal proceedings relating to participation in Government Programs; and

 

(c)                                  the amount of final, non-appealable
recovery, damages, awards, penalties, forfeitures or similar amounts rendered in
any litigation, suit, arbitration, investigation, review or other legal or
administrative proceeding of any kind relating to participation in Government
Programs.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party or applicant in
respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation, provided that the term “Guarantee”

 

18

--------------------------------------------------------------------------------


 

shall not include endorsements for collection or deposit in the ordinary course
of business.  The amount of any Guarantee of any guarantor shall be deemed to be
the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which the Guarantee is made and (b) the maximum
amount for which such guarantor may be liable pursuant to the terms of the
instrument embodying such Guarantee.

 

“Hazardous Materials” means all explosive, radioactive, infectious, or toxic
materials, and all other chemicals, materials, substances, wastes, pollutants or
contaminants regulated pursuant to any Environmental Law, including petroleum or
petroleum byproducts, asbestos or asbestos-containing materials, polychlorinated
biphenyls, and radon gas.

 

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:

 

(a) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;

 

(b) other agreements or arrangements designed to manage interest rates or
interest rate risk; and

 

(c) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates or commodity prices.

 

“Holdings” has the meaning set forth in the preamble to this Agreement.

 

“Idaho Falls Facility” means the financing obligation of the Borrower and one or
more Subsidiaries payable to the hospital facility lessor with respect to the
Borrower’s Idaho Falls, Idaho hospital facility, on the Effective Date, as
amended from time to time; provided that no amendment may materially adversely
affect the legal rights of any holder of the notes under the indenture or the
Security Documents

 

“Immaterial Subsidiary” means a Restricted Subsidiary that has total assets with
a Fair Market Value of not more than $500,000; provided that all Immaterial
Subsidiaries taken together shall not have total assets of more than $5,000,000
and all Restricted Subsidiaries that would otherwise be Immaterial Subsidiaries
but for such $5,000,000 limitation shall not be considered Immaterial
Subsidiaries.

 

“Incremental Extensions of Credit” has the meaning set forth in Section 2.20.

 

“Incremental Facility Amendment” has the meaning set forth in Section 2.20.

 

“Incremental Facility Closing Date” has the meaning set forth in Section 2.20.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding trade accounts
payable and accrued obligations incurred in the ordinary course of business),
(e) all obligations of others secured by any Lien on property owned or acquired
by such Person, whether or not the obligations secured thereby have been
assumed, but limited, in the event such secured obligations are nonrecourse to
such Person, to the fair value of such

 

19

--------------------------------------------------------------------------------


 

property, (f) all Guarantees by such Person of the Indebtedness of any other
Person, (g) all Capital Lease Obligations of such Person, (h) all reimbursement
obligations of such Person as an account party or applicant in respect of
letters of credit and letters of guaranty and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.  Notwithstanding
the foregoing, Indebtedness shall be deemed not to include payment obligations
in connection with the Borrower’s or its Subsidiary’s financing obligation
payable pursuant to the Idaho Falls Facility.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Information” has the meaning set forth in Section 9.12.

 

“Intercreditor Agreement” means the intercreditor agreement, in the form
attached hereto as Exhibit H, dated the Effective Date, between the
Administrative Agent and the Collateral Agent for the Senior Secured Notes, as
amended, modified or otherwise changed in accordance with the terms hereof and
thereof.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing; provided that a written Interest Election
Request shall be substantially in the form of Exhibit F, or such other form as
shall be approved by the Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or nine or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the Borrower may elect, provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Investment” has the meaning set forth in Section 6.04.

 

“IP Rights” has the meaning set forth in Section 3.21.

 

20

--------------------------------------------------------------------------------


 

“IPO” means a bona fide underwritten initial public offering of Equity Interests
of Holdings or a Parent after the Effective Date.

 

“Issuing Bank” means MS Bank or such other Lender designated as an “Issuing
Bank” pursuant to Section 2.05(k).  Each Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“Laws” means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the aggregate LC Exposure at such time.

 

“Lenders” means the Persons listed on Schedule 2.01, any Person with an
Incremental Extension of Credit and any other Person that shall have become a
party hereto pursuant to an Assignment and Assumption or an Incremental Facility
Amendment, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.  Unless the context otherwise requires, the
term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement;
provided that unless otherwise agreed to by the applicable Issuing Bank, such
Issuing Bank shall only be required to issue standby letters of credit and such
letters of credit will be in such Issuing Bank’s standard form of acceptance.

 

“Letter of Credit Fees” has the meaning set forth in Section 2.12(b).

 

“LIBO Base Rate” means:

 

(a)                                  for any Interest Period with respect to a
Eurodollar Borrowing, the rate per annum equal to (i) the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent from time to time) at approximately
11:00 a.m., London time, two London Banking Days prior to the commencement of
such Interest Period, for U.S. dollar deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period or (ii) if
such rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to be the rate at which deposits in U.S.
dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Borrowing being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
MSSF or one of its Affiliates to major banks in the London

 

21

--------------------------------------------------------------------------------


 

interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two London Banking Days prior to the commencement of such Interest Period;
and

 

(b)                                 for any interest calculation with respect to
an ABR Borrowing on any date, the rate per annum equal to (i) BBA LIBOR, as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to such date for Dollar deposits being delivered in the London interbank
market for a term of one month commencing that day or (ii) if such published
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the date of determination in same day funds in the approximate
amount of the Base Rate Loan being made or maintained and with a term equal to
one month would be offered by MSSF or one of its Affiliates in London to major
banks in the London interbank eurodollar market at their request at the date and
time of determination.

 

“LIBO Rate” means for any Interest Period with respect to a Eurodollar Loan (or
an ABR Borrowing where interest is determined pursuant to clause (c) of the
definition of Alternate Base Rate), a rate per annum determined by the
Administrative Agent pursuant to the following formula:

 

 

 

LIBO Base Rate

LIBO Rate =

 

 

 

 

1.00 – LIBO Reserve Percentage

 

“LIBO Reserve Percentage” means, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to eurodollar funding (currently referred to
as “Eurocurrency liabilities”).  The LIBO Rate for each outstanding Eurodollar
Borrowings (and ABR Borrowing where interest is determined pursuant to clause
(c) of the definition of Alternate Base Rate) shall be adjusted automatically as
of the effective date of any change in the LIBO Reserve Percentage.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Limitation” means a revocation, suspension, termination, impairment, probation,
limitation, nonrenewal, forfeiture, declaration of ineligibility, loss of status
as a participating provider in any Third Party Payor Arrangement, and the loss
of any other rights.

 

“Loan Documents” means this Agreement, the Notes, if any, executed and delivered
pursuant to Section 2.09(e), any Incremental Facility Amendment, the
Intercreditor Agreement, the Collateral Agreement and the other Security
Documents.

 

“Loan Parties” means Holdings (other than for purposes of Article VI and terms
used therein), the Borrower and the Subsidiary Loan Parties.

 

22

--------------------------------------------------------------------------------


 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement or an Incremental Facility Amendment.

 

“London Banking Day” means any day on which dealings in U.S. dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties taken as a
whole to perform their payment obligation under any Loan Document or (c) the
rights of or benefits available to the Lenders and Agents under the Loan
Documents, taken as a whole, or the ability of the Agent and the Lenders to
enforce the Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings, the Borrower and its Restricted Subsidiaries in an aggregate
principal amount, individually or in the aggregate, exceeding $15,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Restricted Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Restricted Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

 

“Maturity Date” means the date that is four and one-half years from the
Effective Date.

 

“Maximum Rate” has the meaning set forth in Section 9.13.

 

“Medicare and Medicaid Programs” means the programs established under Title
XVIII and XIX of the Social Security Act and any successor programs performing
similar functions.

 

“Minimum Collateral Amount” means, at any time, an amount equal to 105% of the
Fronting Exposure or LC Exposure, as applicable, with respect to Letters of
Credit issued and outstanding at such time.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“MS Bank” means Morgan Stanley Bank, N.A.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Obligations.  Each Mortgage shall be reasonably satisfactory in form and
substance to the Collateral Agent.

 

“Mortgaged Property” means each parcel of real property owned by a Loan Party
and improvements thereto owned by a Loan Party with respect to which a Mortgage
is granted pursuant to Section 5.12 or 5.13. In no event shall Mortgaged
Property include, or shall any Loan Party be obligated to grant a Mortgage with
respect to, any leasehold.

 

“MSSF” means Morgan Stanley Senior Funding, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions.

 

23

--------------------------------------------------------------------------------


 

“Net Income” means, with respect to any specified Person, the net income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties in connection with such event,
(ii) in the case of a sale, transfer or other disposition of an asset (including
pursuant to a sale and leaseback transaction or a casualty or a condemnation or
similar proceeding), (X) the amount of all payments required to be made as a
result of such event to repay Indebtedness (other than Loans) secured by such
asset or otherwise subject to mandatory prepayment as a result of such event
and, in the case of any such sale, transfer or other disposition of an asset of
a Restricted Subsidiary that is not a Subsidiary Loan Party, the amount of any
repayments of Indebtedness of such Restricted Subsidiary (including intercompany
Indebtedness) made with the proceeds of such sale, transfer or other disposition
and (Y) in the event that a Restricted Subsidiary makes a pro rata payment of
dividends to all of its stockholders from any cash proceeds, the amount of
dividends paid to any stockholder other than the Borrower or any other
Restricted Subsidiary, provided that any net proceeds of a sale, transfer or
other disposition by a Restricted Subsidiary that is not a Subsidiary Loan Party
that are subject to legal or contractual restrictions on repatriation to the
Borrower will not be considered Net Proceeds for so long as such proceeds are
subject to such restrictions, provided, however, that any such contractual
restrictions on repatriation were not entered into in contemplation of such
sale, transfer or other disposition, (iii) any distributions and other payments
required to be made to minority interest holders or holders in joint ventures as
a result of such asset sale and (iv) the amount of all Taxes paid (or reasonably
estimated to be payable) and the amount of any reserves established to fund
liabilities reasonably estimated to be payable and that are directly
attributable to such event (as determined reasonably and in good faith by a
Financial Officer); provided that in no event shall the Net Proceeds received by
any Restricted Subsidiary that is not a wholly owned Restricted Subsidiary of
Borrower exceed the Loan Parties’ ratable ownership in such Restricted
Subsidiary.

 

“Non-Consenting Lender” has the meaning set forth in Section 9.02(b).

 

“Non-Consolidated Entity” means each of the operating partnerships, limited
liability companies, limited liability partnerships, joint ventures or similar
entities in which the Borrower or its Restricted Subsidiaries, directly or
indirectly, own Equity Interests, other than Subsidiaries.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a note substantially in the form set forth in Exhibit G.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” has the meaning set forth in the Collateral Agreement.

 

“Optional Repurchase” has the meaning assigned to such term in Section 6.14.

 

24

--------------------------------------------------------------------------------


 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, trust or other form of business entity, the partnership or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity; and (d) with respect to any entity
referred to in clauses (a) through (c) above, any investor, shareholder or
similar agreement.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar Taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or from the filing or recording of or otherwise with respect to
the exercise by the Administrative Agent or the Lenders of their rights under,
any Loan Document.

 

“Parent” means any direct or indirect parent of which Holdings is a wholly owned
subsidiary.

 

“Participant” has the meaning set forth in Section 9.04(c).

 

“Participant Register” has the meaning set forth in Section 9.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate in the form of Exhibit D or any
other form approved by the Collateral Agent.

 

“Permitted Acquisitions” means any acquisition by the Borrower or any Qualified
Restricted Subsidiary of Equity Interests in, all or substantially all the
assets of, or all or substantially all the assets constituting a division or
line of business of, a Person (that in the case of an acquisition of Equity
Interests, is or becomes a Restricted Subsidiary or a Non-Consolidated Entity)
if (a) no Event of Default has occurred and is continuing or would result
therefrom, (b) any Person or assets or division as acquired in accordance
herewith shall be in one or more lines of Permitted Business and (c) if such
acquisition exceeds $10,000,000 in aggregate cash consideration the Borrower,
promptly after the consummation of such acquisition, delivered to the
Administrative Agent an officer’s certificate to the effect set forth in clauses
(a) and (b) above.

 

“Permitted Business” means (i) any business engaged in by the Borrower or any of
its Restricted Subsidiaries on the Effective Date, and (ii) any business or
other activities that are reasonably similar, ancillary, complementary or
related to, or a reasonable extension, development or expansion of, the
businesses in which the Borrower and its Restricted Subsidiaries are engaged on
the Effective Date.

 

“Permitted Encumbrances” means:

 

(a)                                  Liens imposed by law for Taxes that are not
yet due or are being contested in compliance with Section 5.05;

 

25

--------------------------------------------------------------------------------


 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, construction contractors and other like Liens
imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 45 days or that are being
contested in good faith;

 

(c)                                  (i) pledges and deposits made in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations and
(ii) pledges and deposits in the ordinary course of business securing liability
for reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any Restricted Subsidiary;

 

(d)                                 deposits to secure the performance of bids,
trade contracts, government contracts, licenses, leases, statutory obligations,
surety, stay, customs and appeal bonds, performance bonds and other obligations
of a like nature (including those to secure health, safety and environmental
obligations);

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under Section 7.01(k);

 

(f)                                    easements, zoning restrictions,
rights-of-way, encroachments, protrusions, minor defects or irregularities of
title and other similar encumbrances on real property that do not either detract
from the value of the affected property or interfere with the ordinary conduct
of business of the Borrower or any Restricted Subsidiary, in each case in any
material respect;

 

(g)                                 landlords’ and lessors’ and other like Liens
in respect of rent not in default;

 

(h)                                 any Liens shown on the title insurance
policies in favor of the Collateral Agent insuring the Liens of the Mortgages;

 

(i)                                     licenses or sublicenses, leases or
subleases granted to others not interfering in any material respect with the
business of the Borrower or any Restricted Subsidiary; and

 

(j)                                     Liens securing the Obligations.

 

“Permitted Investors” means the Sponsor, the Co-Investors and members of
management of the Borrower who are holders of Equity Interests of Holdings on
the Effective Date and, in each case, their respective Affiliates.

 

“Permitted Payment Restriction” means any encumbrance or restriction (each, a
“restriction”) on the ability of any Restricted Subsidiary to pay dividends or
make any other distributions on its Equity Interests to the Borrower or a
Restricted Subsidiary, which restriction would not materially impair the
Borrower’s ability to make scheduled payments of cash interest and to make
required principal payments on the Loans as determined in good faith by the
chief financial officer of the Borrower, whose determination shall be
conclusive.

 

“Permitted Refinancing Indebtedness” means, with respect to any Indebtedness,
any Indebtedness that renews, refinances or replaces such Indebtedness; provided
that (1) the only obligors under such renewal, refinancing or replacement
Indebtedness are Persons (or other Loan Parties) that were obligors under the
Indebtedness being renewed, refinanced or replaced, (2) if the Indebtedness
being

 

26

--------------------------------------------------------------------------------


 

renewed, refinanced or replaced is subordinated in right of payment to the
Obligations, such renewal, refinancing or replacement Indebtedness shall be
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being renewed, refinanced or replaced (and such renewal,
refinancing or replacement Indebtedness is only secured if and to the extent and
with the priority the Indebtedness that is being renewed, refinanced or replaced
is secured), (3) such renewal, refinancing or replacement shall not increase the
principal amount of such Indebtedness by an amount in excess of any accrued
interest, premiums, fees or expenses payable in connection with such renewal,
refinancing or replacement, (4) such renewal, refinancing or replacement
Indebtedness has a final stated maturity date equal to or later than the earlier
of (i) the final stated maturity date of the Indebtedness being renewed,
refinanced or replaced and (ii) the first anniversary of the Maturity Date and
(5) either (i) such renewal, refinancing or replacement Indebtedness has a
weighted average life to maturity equal to or longer than the weighted average
life to maturity of the Indebtedness being renewed, refinanced or replaced or
(ii) the aggregate amount of all scheduled principal repayments in respect of
such renewal, refinancing or replacement Indebtedness during the period through
the first anniversary of the Maturity Date shall not be greater than the
aggregate amount of scheduled principal prepayments during such period of the
Indebtedness being renewed, refinanced or replaced, and the average weighted
life of the scheduled principal repayments of such renewal, refinancing or
replacement Indebtedness during such period shall not be earlier than the
average weighted life of the remaining scheduled principal repayments during
such period of the Indebtedness being renewed, refinanced or replaced.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan subject to the provisions of
Title IV or Section 302 of ERISA or Section 412 of the Code, and in respect of
which the Borrower or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Pledged Notes” means any promissory note issued to the Borrower or a Subsidiary
Loan Party that is pledged to the Collateral Agent under the Security Documents
and is a “Pledged Debt Security” under the Collateral Agreement.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Morgan Stanley Senior Funding, Inc. (or any Affiliate of Morgan
Stanley Senior Funding, Inc. designated by it) as its base rate in effect for
dollars at its principal office in New York, New York; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.

 

“Priority Payment Lien Obligations” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Pro Forma Cost Savings” means, with respect to any period, (A) the operating
expense reductions and other operating improvements or synergies that (i) were
directly attributable to an acquisition, merger, consolidation or disposition (a
“pro forma event”) that occurred during the four-quarter reference period or
subsequent to the four-quarter reference period and on or prior to the
Calculation Date and calculated on a basis that is consistent with Article 11 of
Regulation S-X under the Securities Act as in effect and applied as of the
Effective Date, (ii) were actually implemented by the business that was the
subject of any such pro forma event within 12 months after the date of such pro
forma event and prior to the Calculation Date that are reasonably determined in
good faith by a responsible financial or accounting

 

27

--------------------------------------------------------------------------------


 

officer of the Borrower or (iii) relate to the business that is the subject of
any such pro forma event and that are reasonably determined in good faith by a
responsible financial or accounting officer of the Borrower and is expected to
be taken in the 12 months following such pro forma event and (B) all adjustments
of the nature used in connection with the calculation of “Consolidated Adjusted
EBITDA” as set forth in this Agreement to the extent such adjustments, without
duplication, continue to be applicable to such four-quarter period and, in the
case of each of (A) and (B), are described in an officers’ certificate, as if
all such reductions in costs had been effected as of the beginning of such
period.

 

“Proposed Change” has the meaning set forth in Section 9.02(b).

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualified Proceeds” means any of the following or any combination of the
following:

 

(1)                                  Cash Equivalents;

 

(2)                                  the Fair Market Value of assets that are
used or useful in the Permitted Business; and

 

(3)                                  the Fair Market Value of the Equity
Interests of any Person engaged primarily in a Permitted Business if, in
connection with the receipt by the Borrower or any of its Restricted
Subsidiaries of such Equity Interests, such Person becomes a Restricted
Subsidiary or such Person is merged or consolidated into the Borrower or any
Restricted Subsidiary;

 

provided that (i) for purposes of the definition of “Available Amount”,
Qualified Proceeds shall not include Excluded Contributions or any Cure Amounts
and (ii) the amount of Qualified Proceeds shall be reduced by the amount of
payments made in respect of the applicable transaction that are permitted under
Section 6.09(r).

 

“Qualified Restricted Subsidiary” means any Restricted Subsidiary that satisfies
each of the following requirements:  (1) except for Permitted Payment
Restrictions, there are no consensual restrictions, directly or indirectly, on
the ability of such Restricted Subsidiary to pay dividends or make distributions
to the holders of its Equity Interests; (2) the Equity Interests of such
Restricted Subsidiary consist solely of (A) Equity Interests owned by the
Borrower and its Qualified Restricted Subsidiaries, (B) Equity Interests owned
by Strategic Investors and (C) directors’ qualifying shares; and (3) the primary
business of such Restricted Subsidiary is a Permitted Business.

 

“Register” has the meaning set forth in Section 9.04(b)(iv).

 

“Registration Rights Agreement” means the Registration Rights Agreement dated
the Effective Date by and among the Borrower, the Subsidiary Loan Parties,
Morgan Stanley Senior Funding, Inc., Barclays Capital Inc. and Jefferies &
Company, Inc., as amended, restated, supplemented or otherwise modified from
time to time.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

28

--------------------------------------------------------------------------------


 

“Reimbursement Approvals” means, with respect to all Government Programs, any
and all certifications, provider numbers, provider agreements, participation
agreements, accreditations and any other similar agreements with or approvals by
any Governmental Authority or other Person.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within, or upon any building, structure, facility or
fixture.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Loans
in respect of Incremental Extensions of Credit (if any) and unused Revolving
Commitments representing more than 50% of the aggregate Revolving Exposures and
outstanding Loans in respect of Incremental Extensions of Credit (if any);
provided that Revolving Exposures, Loans in respect of Incremental Extensions of
Credit (if any) and unused Revolving Commitments held by any Defaulting Lender
shall be deemed to not be outstanding for purposes of calculating the Required
Lenders.

 

“Requirement of Law” means, with respect to any Person, (i) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (ii) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in Holdings or the Borrower or any option,
warrant or other right to acquire any such Equity Interests in Holdings or the
Borrower.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Revolving Availability Period” means the period from the Effective Date to but
excluding the earlier of (a) the Maturity Date and (b) the date of termination
of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04 or (c) increased
pursuant to Section 2.20.  The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Revolving Commitments
is $50,000,000.

 

29

--------------------------------------------------------------------------------


 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Secured Parties” has the meaning set forth in the Collateral Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Documents” means the Collateral Agreement, the Perfection Certificate,
the Mortgages and each other security agreement or other instrument or document
executed and delivered pursuant to Section 5.12 or 5.13 to secure any of the
Obligations.

 

“Senior Secured Leverage Ratio” means, on any date, the ratio of (a) Total
Senior Secured Indebtedness on such date to (b) Consolidated Adjusted EBITDA of
the Borrower for the period of four consecutive fiscal quarters of the Borrower
ended on such date (or, if such date is not the last day of a fiscal quarter,
ended on the last day of the fiscal quarter of the Borrower most recently ended
prior to such date), in each case with such pro forma adjustments to Total
Senior Secured Indebtedness and Consolidated Adjusted EBITDA as are appropriate
and consistent with the pro forma adjustment provisions set forth in the
definition of Fixed Charge Coverage Ratio; provided, however, that solely for
purposes of the calculation of the Senior Secured Leverage Ratio, in connection
with the granting of any Liens pursuant to Section 6.02(xiv), the Borrower or
its Restricted Subsidiaries may elect, pursuant to an officer’s certificate
delivered to the Administrative Agent, to treat all or any portion of the
commitment under any Indebtedness as being incurred at such time and any
subsequent incurrence of Indebtedness under such commitment shall not be deemed,
for purposes of this calculation, to be an incurrence at such subsequent time.

 

“Senior Secured Notes” means the Borrower’s $350 million aggregate principal
amount of 8.00% Senior Secured Notes due 2016 issued and sold on the Effective
Date pursuant to the Senior Secured Notes Indenture (and any notes issued in
exchange therefor in connection with the transactions contemplated by the
Registration Rights Agreement).

 

“Senior Secured Notes Documents” means the Senior Secured Notes Indenture and
each other document executed and delivered in connection with the issuance by
the Borrower of the Senior Secured Notes.

 

“Senior Secured Notes Indenture” means that certain indenture, dated the
Effective Date, among the Borrower, Holdings, the Subsidiary Loan Parties, and
U.S. Bank, National Association, as trustee, as the same may be amended, waived,
supplement or modified.

 

“Specified Subsidiary” means (i) each wholly owned Domestic Subsidiary of
Borrower listed on Schedule 1.01(c) (provided that if any such Subsidiary has
not been legally dissolved within 180 days after the Effective Date and no
Equity Interests therein are owned by Strategic Investors 180 days after the
Effective Date, such Subsidiary shall no longer constitute a Specified
Subsidiary) and (ii) any

 

30

--------------------------------------------------------------------------------


 

Qualified Restricted Subsidiary that is a wholly owned Domestic Subsidiary of
Borrower formed or acquired after the Effective Date if a Financial Officer or
General Counsel of the Borrower represents in writing to the Administrative
Agent that the Borrower intends in good faith to syndicate the Equity Interests
to Strategic Investors within 270 days of such formation or acquisition
(provided that if no Equity Interests of such Subsidiary have been syndicated to
Strategic Investors within 270 days after such formation or acquisition, such
Subsidiary shall no longer constitute a Specified Subsidiary); provided that any
Specified Subsidiary shall cease to be a Specified Subsidiary if the Borrower
has opted for it to satisfy the Collateral and Guarantee Requirement.

 

“Sponsor” means Crestview Partners GP, L.P.

 

“Sponsor Management Agreement” means the Management Agreement between the
Borrower and Sponsor dated as of August 23, 2007.

 

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness, and will not include any contingent obligations to repay,
redeem or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the bank serving as the Administrative Agent
is subject with respect to the LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such
reserve percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Strategic Investors” means physicians, hospitals, health systems, other
healthcare providers, other healthcare companies and other similar strategic
joint venture partners which joint venture partners are actively involved in the
day-to-day operations of providing surgical care and surgery-related services,
or, in the case of physicians, that have retired therefrom, individuals who are
former owners or employees of surgical care facilities purchased by the Borrower
or any of its Restricted Subsidiaries or Persons owned, controlled or managed by
individual physicians, and consulting firms that receive common Equity Interests
as consideration for consulting services performed or for cash invested.

 

“Subordinated Indebtedness” means Indebtedness of Holdings, the Borrower or any
Subsidiary Loan Party that is contractually subordinated to the Obligations.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date.

 

“Subsidiary” means any subsidiary of the Borrower.

 

31

--------------------------------------------------------------------------------


 

“Subsidiary Loan Party” means any Domestic Subsidiary that is a Restricted
Subsidiary (other than (a) any Subsidiary that is not, directly or indirectly, a
wholly owned Subsidiary of Borrower, (b) any Subsidiary that is prohibited by
applicable law from guaranteeing the Obligations, (c) any Immaterial Subsidiary
for which the Borrower has not opted to satisfy the Collateral and Guarantee
Requirement, (d) any Specified Subsidiary, (e) any CFC Holdco, (f) any Excluded
Domestic Subsidiary and (g) any other Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent (confirmed in writing by notice
to the Borrower), the cost or other consequences (including any adverse Tax
consequences) of providing a Guarantee of the Borrower’s obligations under the
Loan Documents shall be excessive in view of the benefits to be obtained by the
Lenders therefrom).

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement; provided further that the Exchangeable
PIK Notes shall not be a Swap Agreement.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the aggregate Swingline
Exposure at such time.

 

“Swingline Lender” means MS Bank, in its capacity as lender of Swingline Loans
hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Syndication Agents” means Barclays Capital Inc. and Jefferies Finance LLC, each
in its capacity as syndication agent.

 

“Tax” or “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority and any and all interest, penalties and additions to tax related
thereto.

 

“Third Party Payor” means any Government Program and any quasi-public agency,
Blue Cross, Blue Shield and any managed care plans and organizations, including
health maintenance organizations and preferred provider organizations and
private commercial insurance companies and any similar third party arrangements,
plans or programs for payment or reimbursement in connection with healthcare
services, products or supplies.

 

“Third Party Payor Arrangement” means any arrangement, plan or program for
payment or reimbursement by any Third Party Payor in connection with the
provision of healthcare services, products or supplies.

 

“Total Assets” means the total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis as shown on the most recent consolidated
balance sheet of the Borrower required to be delivered pursuant to
Section 5.01(a) or (b) (or if prior to the first time such a consolidated
balance sheet is so required to be delivered, on the most recent consolidated
balance sheet of the Borrower and its Restricted Subsidiaries that is then
available).

 

32

--------------------------------------------------------------------------------


 

“Total Senior Secured Indebtedness” means, as of any date, the aggregate
principal amount, determined on a consolidated basis, of (x) without duplication
Indebtedness of the type specified in clauses (a), (b) and (g) of the definition
thereof (other than Subordinated Indebtedness) of any Loan Party (other than
Holdings) that is secured by a Lien on the assets of any such Loan Party and
(y) without duplication Indebtedness of the type specified in clauses (a),
(b) and (g) of the definition thereof of any Restricted Subsidiary that is not a
Loan Party, in each case, outstanding as of such date, minus, other than for
purposes of calculating the Senior Secured Leverage Ratio in connection with
Section 6.14(B), the amount of unrestricted cash and Cash Equivalents that is
not subject to any Lien (other than any Lien under the Loan Documents or Liens
permitted by clauses (vi), (ix), (x), (xi), (xii) and (xiii) of Section 6.02 and
Liens under clause (a) of the definition of “Permitted Encumbrances”) held, on
such date, by the Borrower and its Restricted Subsidiaries.

 

“Transaction Costs” means the payment of fees, expenses and other costs in
connection with the items described in clauses (i)-(iv) of the definition of
“Transactions.”

 

“Transactions” means, collectively, (i) the offering of the Senior Secured
Notes, (ii) the refinancing of all of the Borrower’s obligations under the
Existing Credit Agreement, (iii) the refinancing of approximately $156 million
of the Borrower’s obligations under the Existing Notes (including the issuance
of the Exchangeable PIK Notes in exchange for a portion of the Existing Notes)
and (iv) the entry into the Loan Documents.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
Board of Directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 5.15(a) subsequent to the date hereof.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.17(e)(2)(C).

 

“USA Patriot Act” has the meaning set forth in Section 9.14.

 

“wholly owned” means with respect to any Person, a subsidiary of such Person all
the outstanding Equity Interests of which (other than (x) directors’ qualifying
shares and (y) shares issued to foreign nationals to the extent required by
applicable law) are owned by such Person and/or by one or more wholly owned
subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in ERISA.

 

SECTION 1.02.            Classification of Loans and Borrowings.  For purposes
of this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).

 

SECTION 1.03.            Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes”

 

33

--------------------------------------------------------------------------------


 

and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.04.            Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP as in effect from time to time, provided that
if the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision (including any definition) hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.            Revolving Commitments.  Subject to the terms and
conditions set forth herein, each Lender agrees to make Revolving Loans to the
Borrower from time to time during the Revolving Availability Period in an
aggregate principal amount that will not result in such Lender’s Revolving
Exposure exceeding such Lender’s Revolving Commitment, provided that no
Revolving Loans will be made on the Effective Date.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Revolving Loans.

 

SECTION 2.02.            Loans and Borrowings.

 

(a)           Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Revolving Commitments.  The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder, provided that the Revolving
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

 

(b)           Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Swingline Loan shall be an ABR Loan.  Each Lender
at its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan, provided that any exercise
of

 

34

--------------------------------------------------------------------------------


 

such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement.

 

(c)           At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000.  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000; provided that,
notwithstanding the foregoing each Swingline Loan shall be not less than
$250,000 and if greater than such amount shall be in an amount that is an
integral multiple of $100,000.  Borrowings of more than one Type and Class may
be outstanding at the same time.  There shall not at any time be more than a
total of ten Eurodollar Borrowings outstanding.  Notwithstanding anything to the
contrary herein, an ABR Revolving Borrowing or Swingline Loan may be in an
aggregate amount, subject in the case of Swingline Loans to the limitations on
the amounts thereof set forth in Section 2.04(a), (i) that is equal to the
entire unused balance of the aggregate Revolving Commitments or (ii) that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e).

 

(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

 

SECTION 2.03.            Requests for Borrowings.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 10 a.m., New
York City time, one Business Day before the date of the proposed Borrowing. 
Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request signed by the Borrower.  Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

(i)            the aggregate amount of such Borrowing;

 

(ii)           the date of such Borrowing, which shall be a Business Day;

 

(iii)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(v)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

35

--------------------------------------------------------------------------------


 

SECTION 2.04.            Swingline Loans.

 

(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time during the Revolving Availability Period, in an aggregate principal amount
at any time outstanding that will not result in (i) the aggregate principal
amount of outstanding Swingline Loans exceeding $10,000,000 or (ii) the
aggregate Revolving Exposures exceeding the aggregate Revolving Commitments,
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Swingline Loans.

 

(b)           To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swingline
Loan.  The Administrative Agent will promptly advise the Swingline Lender of any
such notice received from the Borrower.  The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower maintained with the Swingline Lender (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(e), by remittance to the applicable Issuing Bank) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.

 

(c)           The Swingline Lender may by written notice given to the
Administrative Agent not later than 2:00 p.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding.  Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans.  Each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Swingline
Loans.  Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.  Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear, provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason.  The purchase of participations in a

 

36

--------------------------------------------------------------------------------


 

Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.

 

SECTION 2.05.            Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of Letters of Credit for its own account
(or for the account of any of its Restricted Subsidiaries so long as the
Borrower is a co-applicant), in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Revolving Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the
applicable Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (reasonably in advance
of (but, unless otherwise agreed to by the applicable Issuing Bank, no less than
10 days prior to) the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with Section 2.05(c)), the amount of such Letter of Credit, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) the LC Exposure shall not exceed $10,000,000 and (ii) the
aggregate Revolving Exposures shall not exceed the aggregate Revolving
Commitments.

 

(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date that is one year after
the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(ii) ten days prior to the Maturity Date; provided that if Borrower so requests,
the applicable Issuing Bank may, in its discretion, agree to issue a Letter of
Credit that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”) that allows for the renewal of such Letter of Credit for additional
one-year periods so long as any such renewal period does not end after the date
described in immediately preceding clause (ii); provided further that any such
Auto-Renewal Letter of Credit must permit such Issuing Bank to prevent any such
renewal at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued.

 

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of any Issuing Bank or the Lenders, each Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance

 

37

--------------------------------------------------------------------------------


 

of the foregoing, each Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of each applicable Issuing
Bank, such Lender’s Applicable Percentage of each LC Disbursement made by the
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
Section 2.05(e), or of any reimbursement payment required to be refunded to the
Borrower for any reason.  Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

(e)           Reimbursement.  If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement (x) if such Issuing Bank shall have given notice of such LC
Disbursement to the Borrower at or before 10 a.m., New York City time, on the
day such LC Disbursement is made, on the day such LC Disbursement is made and
(y) otherwise, not later than 12:00 noon, New York City time, on the Business
Day immediately following the day that the Borrower shall have received notice
of such LC Disbursement; provided that, if such LC Disbursement is not less than
$250,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request (and, if the Borrower fails to reimburse such LC Disbursement
when due, the Borrower shall be deemed to have requested) in accordance with
Section 2.04 that such LC Disbursement be financed with a Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Swingline
Loan.  If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each Lender
shall pay to the Administrative Agent its Applicable Percentage of the payment
then due from the Borrower, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the applicable Issuing Bank the amounts so received
by it from the Lenders.  Promptly following receipt by the Administrative Agent
of any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear.  Any payment made by a Lender pursuant to this paragraph to
reimburse the applicable Issuing Bank for any LC Disbursement (other than the
funding of a Swingline Loan as contemplated above) shall not constitute a Loan
and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

 

(f)            Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.05(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.05, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder. 
Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in

 

38

--------------------------------------------------------------------------------


 

connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank, provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof or such Issuing Bank’s
willful misconduct or gross negligence.  The parties hereto expressly agree
that, in the absence of gross negligence or willful misconduct on the part of
such Issuing Bank (as finally determined by a court of competent jurisdiction),
such Issuing Bank shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

(g)           Disbursement Procedures.  Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  Each Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder, provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement in accordance with Section 2.05(e).

 

(h)           Interim Interest.  If an Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans,
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to Section 2.05(e), then Section 2.13(c) shall apply.  Interest accrued
pursuant to this paragraph shall be for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to Section 2.05(e) to reimburse such Issuing Bank shall be for
the account of such Lender to the extent of such payment.

 

(i)            Replacement of an Issuing Bank.  An Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent
and the successor Issuing Bank.  The Administrative Agent shall notify the
Lenders of any such replacement of such Issuing Bank.  At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of such
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of such
Issuing Bank under this Agreement with respect to

 

39

--------------------------------------------------------------------------------


 

Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j)            Cash Collateralization.  If any Event of Default shall occur and
be continuing or if there is any LC Exposure upon the Maturity Date, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with LC Exposure representing greater than 50% of the aggregate LC
Exposure) demanding the deposit of Cash Collateral pursuant to this paragraph,
the Borrower shall deposit in an account with the Collateral Agent, in the name
of the Collateral Agent and for the benefit of the Lenders, an amount in cash
equal to the Minimum Collateral Amount as of such date plus any accrued and
unpaid interest on the LC Exposure as of such date, provided that the obligation
to deposit such Cash Collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in Section 7.01(h) or (i).  The Borrower also shall deposit
Cash Collateral pursuant to this paragraph as and to the extent required by
Section 2.11(b).  Each such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the Obligations of the Borrower
under this Agreement.  The Collateral Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.  Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest. 
Interest or profits, if any, on such investments shall accumulate in such
account.  Moneys in such account shall be applied by the Administrative Agent to
reimburse each Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 50% of the
aggregate LC Exposure), be applied to satisfy other obligations of the Borrower
under this Agreement.  If the Borrower is required to provide an amount of Cash
Collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

 

(k)           Additional Issuing Banks.  The Borrower may at any time, and from
time to time, designate one or more additional Lenders to act as an issuing bank
under this Agreement with the consent of the Administrative Agent and such
Lender.  Any Lender designated as an issuing bank pursuant to this
Section 2.05(k) shall be deemed to be and shall have all the rights and
obligations of an “Issuing Bank” hereunder.

 

SECTION 2.06.            Funding of Borrowings.

 

(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders, provided
that Swingline Loans shall be made as provided in Section 2.04.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in New York City and designated by the
Borrower in the applicable Borrowing Request, provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed Borrowing that such Lender will not make available
to the Administrative Agent such

 

40

--------------------------------------------------------------------------------


 

Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.06(a) and may, in reliance upon such assumption and in its sole
discretion, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to such Borrowing.  If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.

 

SECTION 2.07.            Interest Elections.

 

(a)           Each Revolving Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Eurodollar Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request or
as designated by Section 2.03.  Thereafter, the Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.07.  The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.  This Section 2.07 shall not apply to Swingline
Borrowings, which may not be converted or continued.

 

(b)           To make an election pursuant to this Section 2.07, the Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election.  Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request signed by the Borrower.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

41

--------------------------------------------------------------------------------


 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.

 

(f)            Notwithstanding any contrary provision hereof, if a payment Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as such
Event of Default is continuing, (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

SECTION 2.08.            Termination and Reduction of Revolving Commitments.

 

(a)           Unless previously terminated, the Revolving Commitments shall
terminate at the start of the Maturity Date.

 

(b)           The Borrower may at any time terminate, or from time to time
reduce, the Revolving Commitments, provided that (i) each reduction of the
Revolving Commitments shall be in an amount that is an integral multiple of
$500,000 and not less than $1,000,000 and (ii) the Borrower shall not terminate
or reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.11, the aggregate
Revolving Exposures would exceed the aggregate Revolving Commitments.

 

(c)           The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Commitments under Section 2.08(b) at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section 2.08 shall be irrevocable, provided that a notice of termination
of the Revolving Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
consummation of any other event, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Revolving Commitments shall be permanent.  Each reduction of
the Revolving Commitments shall be made ratably among the Lenders in accordance
with their respective Revolving Commitments.

 

SECTION 2.09.            Repayment of Loans; Evidence of Debt.

 

(a)           The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Maturity Date and (ii) the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on

 

42

--------------------------------------------------------------------------------


 

each date that a Revolving Borrowing is made, the Borrower shall repay all
Swingline Loans then outstanding.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to
Section 2.09(b) and (c) shall be prima facie evidence of the existence and
amounts of the obligations recorded therein, provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

 

(e)           Any Lender may request that Loans of any Class made by it be
evidenced by a Note.  In such event, the Borrower shall prepare, execute and
deliver to such Lender a Note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns). 
Thereafter, the Loans evidenced by such Notes and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more Notes in such form payable to the order of the payee named therein
(or, if such Note is a registered note, to such payee and its registered
assigns).

 

SECTION 2.10.            Defaulting Lenders.

 

(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required
Lenders.

 

(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent here under; second, to the payment on a pro rata basis of any amounts
owing by such Defaulting Lender to any Issuing Bank or Swingline Lender
hereunder; third, to Cash Collateralize the Issuing Banks’ Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.10(d);
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released

 

43

--------------------------------------------------------------------------------


 

pro rata in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the Issuing Banks’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.10(d); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Banks or Swingline Lenders against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or LC Disbursements in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in LC Exposure and
Swingline Loans are held by the Lenders pro rata in accordance with their
Revolving Commitments without giving effect to Section 2.10(b).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.10(a) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)          Certain Fees.  (A) No Defaulting Lender shall be entitled to
receive any commitment fee pursuant to Section 2.12(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

(B)          Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees pursuant to Section 2.12(b) for any period during which that Lender
is a Defaulting Lender only to the extent allocable to its Applicable Percentage
of the stated amount of Letters of Credit for which it has provided Cash
Collateral at least equal to the Minimum Collateral Amount.

 

(C)          With respect to any Letter of Credit Fee not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay
to each Non-Defaulting Lender that portion of any such Letter of Credit Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in LC Exposure that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below and (y) pay to each Issuing
Bank the amount of any such Letter of Credit Fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Bank’s Letter of
Credit Fee.

 

(iv)         Reallocation of Participations to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in LC Exposure and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Revolving Commitment) but only to the extent that (x) the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied

 

44

--------------------------------------------------------------------------------


 

at such time), and (y) such reallocation does not cause the aggregate Revolving
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Commitment.  No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)          Cash Collateral, Repayment of Swingline Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
Section 2.10(d).

 

(b)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Swingline Lender and each Issuing Bank agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with their
Revolving Commitments (without giving effect to Section 2.10(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

(c)           New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

 

(d)           Cash Collateral.  At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Banks’ Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.10(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

 

(i)            Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of LC Exposure, to be applied pursuant to clause (ii) below.  If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent and the Issuing
Banks as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon

 

45

--------------------------------------------------------------------------------


 

demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

 

(ii)           Application.  Notwithstanding anything to the contrary contained
in this Agreement or any other Loan Document, Cash Collateral provided under
this Section 2.10(d) or Section 2.10(a) in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of LC Exposure (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

(iii)          Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this
Section 2.10(d) following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (ii) the determination by the Administrative Agent and
each Issuing Bank that the Cash Collateral exceeds the Minimum Collateral Amount
(but such requirement shall only not apply to the extent of such excess);
provided that, subject to Section 2.10(a), the Person providing Cash Collateral
and each Issuing Bank may agree that Cash Collateral shall be held to support
future anticipated Fronting Exposure or other obligations and provided further
that to the extent that such Cash Collateral was provided by the Borrower, such
Cash Collateral shall remain subject to the security interest granted pursuant
to the Loan Documents.

 

SECTION 2.11.            Prepayment of Loans.

 

(a)           The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to the requirements of
this Section 2.11.

 

(b)           In the event and on such occasion that the aggregate Revolving
Exposures exceeds the aggregate Revolving Commitments, the Borrower shall prepay
Revolving Borrowings or Swingline Borrowings (or, if no such Borrowings are
outstanding, deposit cash collateral in an account with the Collateral Agent
pursuant to Section 2.05(j)) in an aggregate amount equal to such excess.

 

(c)           [Reserved].

 

(d)           [Reserved].

 

(e)           [Reserved].

 

(f)            The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepay ment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
on the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 2:00 p.m., New York City time, on the date of prepayment. 
Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment, provided that if a notice of prepayment states that such
notice is conditioned on the effectiveness of other credit facilities or the
consummation of

 

46

--------------------------------------------------------------------------------


 

any other event, then such notice of prepayment may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied.  Promptly following receipt of any
such notice (other than a notice relating solely to Swingline Loans), the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment.  Each prepayment of a Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13 but shall
in no event include premium or penalty.

 

(g)           All Swap Agreements, if any, between Borrower and any of the
Lenders or their respective affiliates are independent agreements governed by
the written provisions of said Swap Agreements, which will remain in full force
and effect, unaffected by any repayment, prepayment, acceleration, reduction,
increase or change in the terms of the Loans, except as otherwise expressly
provided in said written Swap Agreements, and any payoff statement from the
Lenders relating to the Loans shall not apply to said Swap Agreements except as
otherwise expressly provided in such payoff statement.

 

SECTION 2.12.            Fees.

 

(a)           The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Rate referred to in clause (c) of the definition thereof on the average daily
unused amount of the Revolving Commitment of such Lender during the period from
and including the Effective Date to but excluding the date on which the
aggregate Revolving Commitments terminate.  Accrued commitment fees shall be
payable in arrears in respect of the Revolving Commitments on the last Business
Day of March, June, September and December of each year and on the date on which
the Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof.  All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
commitment fees with respect to Revolving Commitments, a Revolving Commitment of
a Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans and LC Exposure of such Lender (and the Swingline Exposure of such Lender
shall be disregarded for such purpose).

 

(b)           The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit (“Letter of Credit Fees”), which shall accrue at the same
Applicable Rate used to determine the interest rate applicable to Eurodollar
Borrowings on the average daily amount of such Lender’s LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Effective Date to but excluding the later of the
date on which such Lender’s Revolving Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank
a fronting fee, which shall accrue at a rate equal to 0.25% per annum on the
average daily amount of the LC Exposure arising from or related to Letters of
Credit issued by it (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as such Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. 
Participation fees and fronting fees shall be payable on the last Business Day
of March, June, September and December of each year, commencing on the first
such date to occur after the Effective Date, provided that all such fees shall
be payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand.

 

47

--------------------------------------------------------------------------------


 

Any other fees payable to any Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand.  All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

(c)           The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

 

(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to each Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders entitled thereto.  Fees
paid shall not be refundable under any circumstances.

 

SECTION 2.13.            Interest.

 

(a)           The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.13 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Revolving Loans as provided in Section 2.13(a).

 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Revolving
Commitments, provided that (i) interest accrued pursuant to
Section 2.13(c) shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Revolving Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate or
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

48

--------------------------------------------------------------------------------


 

SECTION 2.14.            Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period; or

 

(b)           the Administrative Agent is advised by the Required Lenders that
the LIBO Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.15.            Increased Costs.

 

(a)           If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the LIBO Rate) or any Issuing Bank; or

 

(ii)           impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than attributable to Taxes),
affecting this Agreement or Eurodollar Loans made by such Lender or any Letter
of Credit or participation therein; or

 

(iii)          impose on any Lender or any Issuing Bank any incremental Tax with
respect to this Agreement or Eurodollar Loans made by such Lender or any Letter
of Credit or participation therein (other than (A) a Tax imposed on or
attributable to any payment made by or on account of any obligation of any Loan
Party (including an Indemnified Tax), (B) an Other Tax or (C) an Excluded Tax);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender or such Issuing Bank of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in any
Letter of Credit) or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise), then, upon the request of such Lender or Issuing Bank, the Borrower
will pay to such Lender or such Issuing Bank, as applicable, such additional
amount or amounts as will compensate such Lender or such Issuing Bank, as
applicable, for such additional costs incurred or reduction suffered.

 

(b)           If any Lender or such Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or on the capital
of such Lender’s or such Issuing Bank’s holding company, if any,

 

49

--------------------------------------------------------------------------------


 

as a consequence of this Agreement, the Revolving Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that
which such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

 

(c)           The Borrower shall pay to each Lender, (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurodollar funds or deposits, additional interest on
the unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Revolving Commitments or the funding of the Eurodollar Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Revolving Commitment or Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive absent
manifest error) which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided the Borrower shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent, and which notice shall specify the Statutory Reserve Rate,
if any, applicable to such Lender) of such additional interest or cost from such
Lender.  If a Lender fails to give notice fifteen (15) days prior to the
relevant Interest Payment Date, such additional interest or cost shall be due
and payable fifteen (15) days from receipt of such notice.

 

(d)           A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as applicable, as specified in Section 2.15(a), (b) or
(c) shall be delivered to the Borrower and shall be conclusive absent manifest
error.  The Borrower shall pay such Lender or such Issuing Bank, as applicable,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(e)           Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section 2.15 shall not constitute a waiver
of such Lender’s or such Issuing Bank’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender or such
Issuing Bank pursuant to this Section 2.15 for any increased costs or reductions
incurred more than 270 days prior to the date that such Lender or such Issuing
Bank, as applicable, notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor, provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.16.            Break Funding Payments.  In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Revolving Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(f) and is revoked in accordance therewith), or (d) the
assignment

 

50

--------------------------------------------------------------------------------


 

of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market.  A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section 2.16 shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.  Notwithstanding the foregoing, no additional amounts shall be due and
payable pursuant to this Section 2.16 to the extent that on the relevant due
date the Borrower deposits in a Prepayment Account an amount equal to any
payment of Eurodollar Loans otherwise required to be made on a date that is not
the last day of the applicable Interest Period; provided that on the last day of
the applicable Interest Period, the Administrative Agent shall be authorized,
without any further action by or notice to or from the Borrower or any other
Loan Party, to apply such amount to the prepayment of such Eurodollar Loans. 
For purposes of this Agreement, the term “Prepayment Account” shall mean a
non-interest bearing account established by the Borrower with the Administrative
Agent and over which the Administrative Agent shall have exclusive dominion and
control, including the right of withdrawal for application in accordance with
this Section 2.16.  Anything to the contrary contained herein notwithstanding,
no Lender nor any Participant is required to match fund any Obligation and the
provisions of this Section 2.16 shall apply as if match funding had occurred by
acquiring Eurodollar deposits for each Interest Period in the amount of the
applicable Eurodollar Loans.

 

SECTION 2.17.            Taxes.

 

(a)           Any and all payments by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes (unless
required by applicable law), provided that if any Loan Party or Administrative
Agent shall be required by applicable law to deduct any Indemnified Taxes or
Other Taxes from such payments, then (i) the sum payable by the applicable Loan
Party shall be increased as necessary so that after all required deductions have
been made (including deductions applicable to additional sums payable under this
Section 2.17), the Administrative Agent, Lender or Issuing Bank (as applicable)
receives an amount equal to the amount it would have received had no such
deductions been made, (ii) such Loan Party or Administrative Agent shall make
such deductions and (iii) such Loan Party or Administrative Agent shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

(b)           In addition, the applicable Loan Party shall pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

 

(c)           The Borrower shall indemnify the Administrative Agent, each Lender
and each Issuing Bank, within 10 Business Days after written demand therefor,
for the full amount of any Indemnified Taxes paid by the Administrative Agent,
such Lender or such Issuing Bank, as applicable, that are imposed on or
attributable to any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document, and any Other Taxes (including any
Indemnified Taxes or Other

 

51

--------------------------------------------------------------------------------


 

Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.17), and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate setting forth in reasonable detail the amount of such payment or
liability delivered to the Borrower by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.  If the Borrower determines in
good faith that a reasonable basis exists for contesting any Indemnified Tax or
Other Tax for which indemnification payments have been made under this
Section 2.17(c), the affected Administrative Agent, Issuing Bank or Lender (as
applicable) shall use reasonable efforts to cooperate with the Borrower in
challenging such Indemnified Tax or Other Tax, at the Borrower’s expense, if so
requested by the Borrower in writing; provided that no Administrative
Agent, Issuing Bank or Lender shall be required to take any action that would
result in any unreimbursed costs to such Person or, in such Person’s reasonable
judgment, would be materially disadvantageous to such Person.  Any Tax refund
resulting from a challenge described in the preceding sentence shall be governed
by the provisions of Section 2.17(f).

 

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Loan Party to a Governmental Authority, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, if any, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(e)           Each Lender shall, at such times as are reasonably requested by
the Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by any Requirement of Law
or reasonably requested by the Borrower or the Administrative Agent certifying
as to any entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under any
Loan Document, or reasonably requested by the Borrower or the Administrative
Agent to determine the extent to which any withholding is required.  Each such
Lender shall, whenever a lapse in time or change in circumstances renders such
documentation (including any specific documentation required below in this
Section 2.17(e)) obsolete, expired or inaccurate in any material respect,
deliver promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its inability to do so.

 

Without limiting the foregoing:

 

(1)            Each Lender that is not a Foreign Lender shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement two properly completed and duly signed original copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding.

 

(2)            Each Foreign Lender shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) whichever of the following is applicable:

 

(A)          two properly completed and duly signed original copies of IRS
Form W-8BEN (or any successor forms) certifying that the Foreign Lender is
entitled to the benefits of an income tax treaty to which the United States is a
party which exempts the Foreign Lender from U.S. withholding Tax or reduces the
rate of withholding on payments

 

52

--------------------------------------------------------------------------------


 

for the account of the Foreign Lender and such other documentation as required
under the Code,

 

(B)           two properly completed and duly signed original copies of IRS
Form W-8ECI (or any successor forms),

 

(C)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or Section 881(c) of the
Code, (x) two properly completed and duly signed certificates substantially in
the form of Exhibits I-1, I-2, I-3 and I-4, as applicable (any such certificate,
a “U.S. Tax Compliance Certificate”) and (y) two properly completed and duly
signed original copies of IRS Form W-8BEN (or any successor forms),

 

(D)          to the extent a Foreign Lender is not the Beneficial Owner (for
example, where the Foreign Lender is a partnership or a participating Lender),
two properly completed and duly signed original copies of IRS Form W-8IMY (or
any successor forms) of the Foreign Lender, accompanied by any required
attachments, including a Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate,
Form W-9, Form W-8IMY or any other required information (or any successor forms)
from each Beneficial Owner that would be required under this Section 2.17(e) if
such Beneficial Owner were a Lender, as applicable (provided that, if the
Foreign Lender is a partnership for U.S. federal income tax purposes (and not a
participating Lender) and one or more Beneficial Owners are claiming the
portfolio interest exemption, the U.S. Tax Compliance Certificate may be
provided by such Foreign Lender on behalf of such Beneficial Owner), or

 

(E)           two properly completed and duly signed original copies of any
other form prescribed by applicable U.S. federal income tax laws as a basis for
claiming a complete exemption from, or a reduction in, U.S. federal withholding
tax on any payments to such Lender under the Loan Documents.

 

(3)           In addition, each Lender shall deliver to Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine whether such Lender has or has not
complied with such Lender’s obligations under such Sections and, if necessary,
to determine the amount to deduct and withhold from such payment.

 

(4)           Notwithstanding any other provision of this clause (e), a Lender
shall not be required to deliver any form that such Lender is not legally
eligible to deliver.

 

Unless the Borrower or the Administrative Agent (as applicable) has received
forms or other documentation satisfactory to it confirming that any payment
under any Loan Document to or for the account of a Lender is not subject to
withholding Tax or is subject to such Tax at a reduced rate, the Borrower or
Administrative Agent (as applicable) shall withhold from such payment any
amounts required to be withheld by applicable law at the applicable statutory
rate.  For the avoidance of doubt, the preceding sentence shall not limit any
gross-up or indemnification obligations of any Loan Party under this
Section 2.17.

 

53

--------------------------------------------------------------------------------


 

(f)            If the Administrative Agent or a Lender determines, in its
reasonable discretion, that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by any Loan Party or with
respect to which any Loan Party has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 2.17 with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This Section 2.17 shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person.  Notwithstanding anything contained herein to the
contrary, in no event will the Administrative Agent or any Lender be required to
pay any amount to the Borrower the payment of which would place such
Administrative Agent or Lender in a less favorable net after-tax position than
such Lender would have been in if the additional amounts giving rise to such
refund of any Indemnified Taxes or Other Taxes had never been paid.

 

(g)           For the avoidance of doubt, any payments by the Administrative
Agent to any Lender or any Issuing Bank of amounts payable hereunder or under
any other Loan Document shall be treated for purposes of this Section 2.17 as
having been paid by the applicable Loan Party.

 

SECTION 2.18.            Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.

 

(a)           The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 3:00 p.m., New York City time), on the date when
due, in immediately available funds, without setoff or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at One Pierrepont
Plaza, 7th Floor, Brooklyn, NY 11201, except payments to be made directly to an
Issuing Bank or the Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made
directly to the Persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the Persons specified therein.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. 
If any payment under any Loan Document shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments under
each Loan Document shall be made in dollars.

 

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

54

--------------------------------------------------------------------------------


 

(c)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans, provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply).  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation.

 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption and in its sole discretion, distribute to the
Lenders or the Issuing Banks, as applicable, the amount due.  In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Banks, as applicable, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(a), 2.18(d) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

SECTION 2.19.            Mitigation Obligations; Replacement of Lenders.

 

(a)           If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as applicable, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not

 

55

--------------------------------------------------------------------------------


 

otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

(b)           If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Banks and the Swingline Lender), which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a material
reduction in such compensation or payments.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

 

SECTION 2.20.            Incremental Extensions of Credit.

 

(a)           At any time during the Revolving Availability Period, subject to
the terms and conditions set forth herein, the Borrower may at any time and from
time to time, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request to add additional Revolving Commitments (together, the “Incremental
Extensions of Credit”) in minimum principal amounts of $5,000,000; provided that
such amount may be less than $5,000,000 if such amount represents all the
remaining availability under the aggregate principal amount set forth in clause
(i) below; provided, further, that (A) immediately prior to and after giving
effect to any Incremental Facility Amendment (as defined below), (x) no Event of
Default has occurred or is continuing or shall result therefrom and (y) as of
the last day of the most recent period in respect of which financial statements
shall have been required to be delivered pursuant to Section 5.01(a) or (b) (or
if prior to the first time such financial statements are so required to be
delivered, as of the last day of the most recent period in respect of which
financial statements of the Borrower and its Restricted Subsidiaries are
available) Borrower shall be in compliance with the Financial Performance
Covenants and (B) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate as to the satisfaction of the conditions set forth in
clauses (A)(x) and (y) above.  The Incremental Extensions of Credit:

 

(i)            shall be in an aggregate principal amount not exceeding
$25,000,000 since the Effective Date, and

 

(ii)           shall rank pari passu in right of payment and right of security
with the Revolving Loans in respect of the Collateral;

 

provided that the Incremental Extensions of Credit shall be on identical terms
and pursuant to the documentation applicable to the Revolving Commitments and
shall be deemed to be an increase to the Revolving Commitments.  The Borrower
shall by written notice offer each Lender (an “Existing Lender”) the opportunity
for no less than ten (10) Business Days after delivery of the notice to commit
to provide its

 

56

--------------------------------------------------------------------------------


 

pro rata portion (based on the amount of its outstanding Revolving Loans and
unused Revolving Commitments, as applicable, on the date of such notice) of any
requested Incremental Extension of Credit, provided that no Existing Lender
shall be obligated to provide any Incremental Extension of Credit unless it so
agrees.  Any additional bank, financial institution, Existing Lender or other
Person that elects to extend Incremental Extensions of Credit shall be
reasonably satisfactory to the Borrower, the Administrative Agent, the Swingline
Lender and the Issuing Banks (any such bank, financial institution, Existing
Lender or other Person being called an “Additional Lender”) and shall become a
Lender under this Agreement pursuant to an amendment (an “Incremental Facility
Amendment”) to this Agreement giving effect to the modifications permitted, and
the transactions contemplated, by this Section 2.20 and, as appropriate, the
other Loan Documents and executed by the Borrower, each Additional Lender (to
the extent appropriate) and the Administrative Agent (and, if applicable, the
Collateral Agent).  Commitments in respect of Incremental Extensions of Credit
shall be Revolving Commitments under this Agreement.  An Incremental Facility
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.20 (including voting provisions applicable to the
Additional Lenders comparable to the provisions of clause (B) of the second
proviso of Section 9.02(b)).  The effectiveness of any Incremental Facility
Amendment shall be subject to the satisfaction on the date thereof (each, an
“Incremental Facility Closing Date”) of each of the conditions set forth in
Section 4.02 (it being understood that all references to “the date of such
Borrowing” in such Section 4.02 shall be deemed to refer to the Incremental
Facility Closing Date).  The proceeds of the Incremental Extensions of Credit
shall be used for working capital and general corporate purposes (including
Permitted Acquisitions).

 

(b)           Each Lender that is acquiring a new or additional Revolving
Commitment on the Incremental Facility Closing Date shall make a Revolving Loan,
the proceeds of which will be used to prepay the Revolving Loans of the other
Lenders immediately prior to such Incremental Facility Closing Date, so that,
after giving effect thereto, the Revolving Loans outstanding are held by the
Lenders pro rata based on their Revolving Commitments after giving effect to
such Incremental Facility Amendment.  If there is a new borrowing of Revolving
Loans on such Incremental Facility Closing Date, the Lenders after giving effect
to such Increase Effective Date shall make such Revolving Loans in accordance
with Section 2.02.

 

ARTICLE III

 

Representations and Warranties

 

The Borrower and Holdings represent and warrant to the Lenders (it being
understood and agreed that the representations and warranties made on or prior
to the Effective Date are deemed made concurrently with, and after giving effect
to, the consummation of the Transactions on the Effective Date) that:

 

SECTION 3.01.            Organization; Power.  Each Loan Party (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and (b) except where the failure to do so,
individually or in the aggregate, is not reasonably likely to result in a
Material Adverse Effect, (i) has the power and authority and all governmental
rights, qualifications, approvals, authorizations, permits, accreditations,
Reimbursement Approvals, licenses and franchises material to the business of the
Borrower and the Subsidiaries taken as a whole that are necessary to own its
assets, to carry on its business as now conducted and as proposed to be
conducted and to execute, deliver and perform its obligations under each Loan
Document to which it is a party and (ii) is qualified to do business in, and is
in good standing in, every jurisdiction where such qualification is required.

 

57

--------------------------------------------------------------------------------


 

SECTION 3.02.            Authorization; Enforceability.  The Transactions to be
entered into by each Loan Party have been duly authorized by all necessary
corporate or other action and, if required, stockholder action.  This Agreement
has been duly executed and delivered by each of Holdings and the Borrower and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of Holdings, the Borrower or such Loan Party, as
applicable, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03.            Governmental Approvals; No Conflicts.  Except as set
forth in Schedule 3.03 the Transactions (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except those that are required or permitted to be
obtained following consummation of the Transactions, the absence of which
individually or in the aggregate are not reasonably likely to result in a
Material Adverse Effect and filings necessary to perfect Liens created under the
Loan Documents, (b) will not violate any Requirement of Law applicable to
Holdings, the Borrower or any of the Subsidiaries, as applicable, except as is
not reasonably likely to result in, individually or in the aggregate, a Material
Adverse Effect, (c) will not violate or result in a default under any indenture
or other material agreement or instrument binding upon Holdings, the Borrower or
any of the Subsidiaries or its assets, except as is not reasonably likely to
result in, individually or in the aggregate, a Material Adverse Effect, (d) will
not result in a Limitation on any right, qualification, approval, permit,
accreditation, authorization, Reimbursement Approval, license or franchise or
authorization granted by any Governmental Authority, Third Party Payor or other
Person applicable to the business, operations or assets of the Borrower or any
of the Subsidiaries or adversely affect the ability of the Borrower or any of
the Subsidiaries to participate in any Third Party Payor Arrangement except for
Limitations, individually or in the aggregate, as are not reasonably likely to
result in a Material Adverse Effect, and (e) will not result in the creation or
imposition of any Lien on any asset of Holdings, the Borrower or any of the
Subsidiaries, except Liens created under the Loan Documents.  There is no
pending or, to the knowledge of the Borrower, threatened Limitation by any
Governmental Authority, Third Party Payor or any other Person of any right,
qualification, approval, permit, authorization, accreditation, Reimbursement
Approval, license or franchise of the Borrower, or any Subsidiary, except for
such Limitations, individually or in the aggregate, as are not reasonably likely
to result in a Material Adverse Effect.  No certifications by any Governmental
Authority or any Third Party Payor are required for operation of the business of
the Borrower and the Subsidiaries that are not in place, except for such
certifications or agreements, the absence of which do not materially and
adversely affect the operation of the business.

 

SECTION 3.04.            Financial Condition; No Material Adverse Change.

 

(a)           The Borrower has heretofore furnished to the Lenders its
consolidated balance sheet and consolidated statements of operations and
comprehensive income, stockholders’ equity and cash flows as of and for the
fiscal years of Borrower ended December 31, 2008, December 31, 2009, and
December 31, 2010, reported on by Ernst & Young LLP, independent public
accountants.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its Subsidiaries as of such dates and for such periods in
accordance with GAAP consistently applied.

 

(b)           The Borrower has heretofore furnished to the Lenders its pro forma
consolidated balance sheet as of March 31, 2011 prepared giving effect to the
Transactions as if the Transactions had occurred on such date.  Such pro forma
consolidated balance sheet (i) has been prepared in good faith

 

58

--------------------------------------------------------------------------------


 

based on assumptions (which are believed by the Borrower to be reasonable),
(ii) accurately reflects all adjustments necessary to give effect to the
Transactions and (iii) presents fairly, in all material respects, the pro forma
financial position of the Borrower and its subsidiaries as of March 31, 2011 as
if the Transactions had occurred on such date.

 

(c)           No event, change, condition or state of facts has occurred that
has resulted in, or is reasonably likely to result in, individually or in the
aggregate, a Material Adverse Effect since December 31, 2010.

 

SECTION 3.05.            Properties.

 

(a)           Each of Holdings, the Borrower and the Subsidiaries has good title
to, or valid leasehold interests in, all its real property material to its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, free and
clear of all Liens, except for Liens expressly permitted pursuant to
Section 6.02.

 

(b)           Schedule 3.05 sets forth the address of each real property owned
by any of the Loan Parties as of the Effective Date after giving effect to the
Transactions.

 

SECTION 3.06.            Litigation.  Except as set forth on Schedule 3.06,
there are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of Holdings and the
Borrower, threatened against or affecting Holdings, the Borrower or any
Subsidiary that would reasonably be likely to, individually or in the aggregate,
(i) result in a Material Adverse Effect or (ii) adversely affect in any material
respect the ability of the Loan Parties to consummate the Transactions or the
other transactions contemplated hereby.

 

SECTION 3.07.            Compliance with Laws.  Except as is not reasonably
likely to result in, individually or in the aggregate, a Material Adverse
Effect, each of Holdings, the Borrower and the Subsidiaries is in compliance
with all Requirements of Law applicable to it or its property.

 

SECTION 3.08.            Investment Company Status.  No Loan Party is required
to be registered as an “investment company” as defined in the Investment Company
Act of 1940, as amended.

 

SECTION 3.09.            Taxes.  Each of Holdings, the Borrower and each of the
Subsidiaries has timely filed or caused to be filed all income and other
material Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes due and payable by it (whether or not shown on such
Tax returns or reports), including in their capacity as withholding agent,
except any Taxes that are being contested in good faith by appropriate
proceedings for which Holdings, the Borrower or such Subsidiary, as applicable,
has set aside on its books adequate reserves in accordance with GAAP or to the
extent that the failure to file such Tax returns or reports or pay such Taxes so
is not reasonably likely, individually or in the aggregate, to result in a
Material Adverse Effect.  Each of Holdings, the Borrower and the Subsidiaries
has made adequate provision in accordance with GAAP for all Taxes not yet due
and payable.  None of Holdings, the Borrower and the Subsidiaries is aware of
any proposed or pending Tax assessment, deficiency or audit that would
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect.

 

SECTION 3.10.            ERISA.  No ERISA Event has occurred, or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, is reasonably likely,
individually or in the aggregate, to result in a Material Adverse Effect. 
Except as would not be reasonably likely, individually or in the aggregate, to
result in a Material

 

59

--------------------------------------------------------------------------------


 

Adverse Effect, the present value of all accumulated benefit obligations under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair value of the
assets of such Plan.  Except as would not be reasonably likely to result in,
individually or in the aggregate, a Material Adverse Effect, each employee
benefit plan maintained or contributed to by the Borrower or any Subsidiary and
each Plan is in compliance with the applicable provisions of ERISA and the
Code.  Using actuarial assumptions and computation methods consistent with
subpart 1 of subtitle E of Title IV of ERISA, the aggregate liabilities of each
ERISA Affiliate to all Multiemployer Plans in the event of a complete withdrawal
therefrom, as of the close of the most recent fiscal year of each such
Multiemployer Plan, are not reasonably likely, individually or in the aggregate,
to result in a Material Adverse Effect.

 

SECTION 3.11.            Disclosure.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document or delivered hereunder or thereunder
(as modified or supplemented by other information so furnished and taken as a
whole) contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading, provided that the foregoing shall
not apply to any projected financial information, and with respect to such
projected financial information, Holdings and the Borrower represent only that
such information was prepared in good faith based upon assumptions believed by
them to be reasonable at the time delivered and as of the Effective Date.

 

SECTION 3.12.            Subsidiaries.  As of the Effective Date, Holdings does
not have any subsidiaries other than the Borrower and the Subsidiaries and
Immaterial Subsidiaries listed on Schedule 3.12.  Schedule 3.12 sets forth the
name of, and the ownership or beneficial interest of Holdings in, each
subsidiary, including the Borrower, and identifies each Subsidiary that is a
Subsidiary Loan Party, in each case as of the Effective Date.

 

SECTION 3.13.            [Reserved].

 

SECTION 3.14.            Labor Matters.  As of the Effective Date, there are no
strikes, lockouts or slowdowns against Holdings, the Borrower or any Subsidiary
pending or, to the knowledge of Holdings and the Borrower, threatened, that
would reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect.

 

SECTION 3.15.            Solvency.  Immediately after the consummation of the
Transactions to occur on the Effective Date, (a) the fair value of the assets of
the Loan Parties, taken as a whole, at a fair valuation, will exceed their debts
and liabilities, subordinated, contingent or otherwise, (b) the present fair
saleable value of the property of the Loan Parties, taken as a whole, will be
greater than the amount that will be required to pay the probable liability of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (c) the Loan
Parties, taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, and (d) the Loan Parties, taken as a whole, will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the Effective Date, in each case after giving effect to any rights of
indemnification, contribution or subrogation arising among the Subsidiary Loan
Parties pursuant to the Collateral Agreement or by law.

 

SECTION 3.16.            [Reserved].

 

60

--------------------------------------------------------------------------------


 

SECTION 3.17.            Reimbursement from Third Party Payors.  The accounts
receivable of Holdings, the Borrower and the Subsidiaries have been and will
continue to be adjusted in all material respects to reflect the reimbursement
policies required by all applicable Requirements of Law and other Third Party
Payor Arrangements to which Holdings, the Borrower or such Subsidiary is
subject, and do not exceed in any material respect amounts the Borrower or such
Subsidiary is entitled to receive under any capitation arrangement, fee
schedule, discount formula, cost-based reimbursement or other adjustment or
limitation to usual charges.

 

SECTION 3.18.            Fraud and Abuse; Licenses.  To the knowledge of the
Borrower and Holdings, none of Holdings, the Borrower or any Subsidiary, nor any
of their respective partners, members, stockholders, officers or directors,
acting on behalf of Holdings, the Borrower or any Subsidiary, have engaged on
behalf of Holdings, the Borrower or any Subsidiary in any activities that are
prohibited under 42 U.S.C. § 1320a-7, 42 U.S.C. § 1320a-7a, 42 U.S.C.
§ 1320a-7b, 42 U.S.C. § 1395nn, 31 U.S.C. § 3729 et seq., or the regulations
promulgated thereunder, or related Requirements of Law, or under any similar
state law or regulation, or that are prohibited by binding rules of professional
conduct, including (a) knowingly and willfully making or causing to be made a
false statement or misrepresentation of a material fact in any application for
any benefit or payment, (b) knowingly and willfully making or causing to be made
any false statement or misrepresentation of a material fact for use in
determining rights to any benefit or payment, (c) failing to disclose knowledge
by a claimant of the occurrence of any event affecting the initial or continued
right to any benefit or payment on its own behalf or on behalf of another, with
intent to secure such benefit or payment fraudulently, (d) knowingly and
willfully soliciting or receiving any remuneration (including any kickback,
bribe or rebate), directly or indirectly, overtly or covertly, in cash or in
kind, or offering to pay or receive such remuneration (i) in return for
referring an individual to a Person for the furnishing or arranging for the
furnishing of any item or service for which payment may be made, in whole or in
part, pursuant to any Third Party Payor Arrangement to which the foregoing
rules and regulations apply or (ii) in return for purchasing, leasing or
ordering or arranging for or recommending purchasing, leasing or ordering any
good, facility, service or item for which payment may be made, in whole or in
part, pursuant to any Third Party Payor Arrangement to which the foregoing
rules and regulations apply and (e) making any prohibited referral for
designated health services, or presenting or causing to be presented a claim or
bill to any individual, Third Party Payor or other entity for designated health
services furnished pursuant to a prohibited referral.  Neither Holdings, the
Borrower nor any Subsidiary shall be considered to be in breach of this
Section 3.18 so long as (a) it shall have taken such actions (including
implementation of appropriate internal controls) as may be reasonably necessary
to prevent such prohibited actions and (b) such prohibited actions as have
occurred, individually or in the aggregate, are not reasonably likely result in
a Material Adverse Effect.

 

The facilities operated by the Borrower and its Subsidiaries are qualified for
participation in the Government Programs in which they participate, and comply
in all material respects with the conditions of participation in all Government
Programs in which they participate or have participated, except for the fact
that facilities newly developed by any such Person may from time to time be
awaiting an initial Medicare certification and/or initial Medicare or Medicaid
provider number in accordance with customary processing and certification
timeframes of such Government Programs.  There is no pending or, to the
Borrower’s and Holdings’ knowledge, threatened proceeding or investigation by
any of the Government Programs with respect to (i) the Borrower’s or any
Subsidiary’s qualification or right to participate in any Government Program in
which it participates or has participated, (ii) the compliance or non-compliance
by any such Person with the terms or provisions of any Government Program in
which it participates or has participated, or (iii) the right of any such Person
to receive or retain amounts received or due or to become due from any
Government Program in which it participates or has participated, which
proceeding or investigation, together with all other such proceedings and
investigations, would be reasonably likely to result in a Material Adverse
Effect.

 

61

--------------------------------------------------------------------------------


 

SECTION 3.19.            Margin Regulations.  The Borrower is not engaged nor
will it engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board), or extending credit for the purpose of
purchasing or carrying margin stock, and no proceeds of any Borrowings or
drawings under any Letter of Credit will be used for any purpose that violates
such Regulation U.

 

SECTION 3.20.            [Reserved].

 

SECTION 3.21.            Intellectual Property; Licenses, Etc.  Holdings, the
Borrower and each of its Subsidiaries own, license or possess the right to use,
all of the trademarks, service marks, trade names, domain names, copyrights,
patents, patent rights, licenses, technology, software, know-how database
rights, design rights and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses as currently conducted, and, without conflict with the rights of any
Person, except to the extent such conflicts, either individually or in the
aggregate, are not reasonably likely to result in a Material Adverse Effect. 
Holdings, the Borrower and its Subsidiaries in the operation of their respective
businesses as currently conducted do not infringe upon any rights held by any
Person except for such infringements, individually or in the aggregate, which
are not reasonably likely to result in a Material Adverse Effect.  No claim or
litigation regarding any of the IP Rights, owned by Holdings, the Borrower and
each of its Subsidiaries, is pending or, to the knowledge of the Borrower and
Holdings, threatened against Holdings, the Borrower or any of its Subsidiaries,
which, either individually or in the aggregate, is reasonably likely to result
in a Material Adverse Effect.

 

Except pursuant to licenses and other user agreements entered into by each Loan
Party in the ordinary course of business, on and as of the date hereof (i) each
Loan Party owns and possesses the right to use, and has done nothing to
authorize or enable any other Person to use, any copyright, patent or trademark
listed in Schedule 11(a) or 11(b) to the Perfection Certificate and (ii) all
registrations listed in Schedule 11(a) or 11(b) to the Perfection Certificate
are valid and in full force and effect, except, in each case, to the extent
failure to own or possess such right to use or of such registrations to be valid
and in full force and effect is not reasonably likely, individually or in the
aggregate, to result in a Material Adverse Effect.

 

SECTION 3.22.            Security Documents.

 

(a)           Security Agreement.  The Security Documents (other than the
Mortgages) are effective to create in favor of the Collateral Agent for the
benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, the Collateral described therein to the extent intended
to be created thereby and (i) when financing statements and other filings in
appropriate form are filed in the offices specified on Schedule 6 to the
Perfection Certificate and (ii) upon the taking of possession or control by the
Collateral Agent of such Collateral with respect to which a security interest
may be perfected only by possession or control (which possession or control
shall be given to the Collateral Agent to the extent possession or control by
the Collateral Agent is required by the Security Documents), the Liens created
by the Security Documents shall constitute fully perfected Liens on, and
security interests in (to the extent intended to be created thereby), all right,
title and interest of the grantors in such Collateral to the extent perfection
can be obtained by filing financing statements or possession or control, as
applicable, and to the extent required by the Security Documents, in each case
subject to no Liens other than Liens permitted hereunder.

 

(b)           PTO Filing; Copyright Office Filing.  When the Collateral
Agreement or a short form thereof is properly filed in the United States Patent
and Trademark Office and the United States Copyright Office, the Liens created
by the Collateral Agreement shall, to the extent allowed by law, constitute

 

62

--------------------------------------------------------------------------------


 

fully perfected Liens on, and security interests in, all right, title and
interest of the grantors thereunder (to the extent intended to be created
thereby) in Patents and Trademarks (each as defined in the Collateral Agreement)
registered or applied for with the United States Patent and Trademark Office or
Copyrights (as defined in the Collateral Agreement) registered or applied for
with the United States Copyright Office, as the case may be, in each case
subject to no Liens other than Liens permitted hereunder (it being understood
that subsequent recordings in the United States Patent and Trademark Office and
the United States Copyright Office may be necessary to perfect a Lien on
registered Patents, Trademarks and Copyrights acquired by the grantors thereof
after the Effective Date).

 

(c)           Valid Liens.  Each Security Document (other than the Mortgages)
delivered pursuant to Sections 5.12 and 5.13 will, upon execution and delivery
thereof, be effective to create in favor of the Collateral Agent, for the
benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in (to the extent intended to be created thereby), all of the
Loan Parties’ right, title and interest in and to the Collateral thereunder and
(i) when all appropriate filings, recordings, registrations or notifications are
made as may be required under applicable law and (ii) upon the taking of
possession or control by the Collateral Agent of such Collateral with respect to
which a security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
required by any such Security Document), such Security Document will constitute
fully perfected Liens on, and security interests in (to the extent intended to
be created thereby), all right, title and interest of the Loan Parties in such
Collateral to the extent perfection can be obtained by filing financing
statements or possession or control, as applicable, and to the extent required
by the Security Documents, in each case subject to no Liens other than Liens
permitted hereunder.

 

(d)           Mortgages. Each Mortgage is effective to create, in favor of the
Collateral Agent, for the benefit of the Lenders, legal, valid and enforceable
first priority Liens on, and security interests in, all of the right, title and
interest of the Loan Party that is a party thereto in and to the Mortgaged
Property described therein, subject only to Permitted Encumbrances or other
Liens acceptable to the Collateral Agent, and when such Mortgage is filed in the
applicable offices (or, in the case of any Mortgage executed and delivered after
the date hereof in accordance with the provisions of Sections 5.12 and 5.13,
when such Mortgage is filed in the offices specified in the local counsel
opinion delivered with respect thereto in accordance with the provisions of
Sections 5.12 and 5.13), such Mortgage shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of such Loan Party
in the Mortgaged Property.

 

SECTION 3.23.            Environmental Compliance.

 

(a)           Except with respect to any matters that, individually or in the
aggregate, are not reasonably likely to result in a Material Adverse Effect,
neither Holdings, the Borrower nor any Subsidiary (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any Environmental
Permit or to provide any notification required under any Environmental Law or
has become subject to any Environmental Liability or is conducting or financing
any investigation, response or corrective action pursuant to any Environmental
Law at any location; or (ii) knows of any basis for Environmental Liability.

 

(b)           Except as not reasonably likely to result in, individually or in
the aggregate, a Material Adverse Effect, to the Borrowers knowledge, (i) none
of the properties currently or formerly owned, leased or operated by Holdings,
the Borrower or any of its Subsidiaries is listed or proposed for listing on the
NPL or on the CERCLIS or any analogous state or local list or is adjacent to any
such property; (ii) there has been no Release of Hazardous Materials by any
Person on any property currently or formerly owned, leased or operated by
Holdings, the Borrower or any of its Subsidiaries and there has

 

63

--------------------------------------------------------------------------------


 

been no Release of Hazardous Materials by Holdings, the Borrower or any of its
Subsidiaries at any other location.

 

(c)           To the Borrowers knowledge, all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by Holdings, the Borrower or any of its
Subsidiaries have been disposed of in a manner not reasonably likely to result
in, individually or in the aggregate, a Material Adverse Effect.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.            Effective Date.  The obligations of the Lenders to make
Loans and of each Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived):

 

(a)           The Administrative Agent shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.

 

(b)           The Administrative Agent shall have received a written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of each of (i) Davis Polk & Wardwell, special New York counsel for
Holdings and the Borrower, substantially in the form of Exhibit B-1 and
(ii) Waller Lansden Dortch & Davis, LLP, special Tennessee counsel for Holdings
and the Borrower, substantially in the form of Exhibit B-2.

 

(c)           The Administrative Agent shall have received (x) such certificates
of resolutions or other action, incumbency certificates and/or other
certificates of the secretary or assistant secretary of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each officer thereof authorized to act as an officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party and (y) such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the existence and good
standing of each Loan Party and any other legal matters relating to the Loan
Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent.

 

(d)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by a Financial Officer, confirming compliance with
the condition set forth in paragraphs (a) and (b) of Section 4.02.

 

(e)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document.

 

(f)            The Collateral and Guarantee Requirement shall have been
satisfied and the Administrative Agent shall have received a completed
Perfection Certificate dated the Effective Date and signed by a Financial
Officer, together with all attachments contemplated thereby, including the
results of a search of the Uniform Commercial Code (or equivalent) filings made
with respect

 

64

--------------------------------------------------------------------------------


 

to the Loan Parties in the jurisdictions contemplated by the Perfection
Certificate and such other searches as the Administrative Agent may reasonably
request (including intellectual property, tax and judgment searches) and copies
of the financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted by
Section 6.02 or have been released, provided that the Collateral Agent may, in
its reasonable judgment, grant extensions of time for compliance with the
Collateral and Guarantee Requirement by any Loan Party.

 

(g)           The Administrative Agent shall have received evidence that the
insurance required by Section 5.07 is in effect, together with the certificates
of insurance, naming the Collateral Agent, on behalf of the Secured Parties, as
an additional insured or loss payee, as the case may be, under all insurance
policies (including flood insurance policies) required by Section 5.07.

 

(h)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by a Financial Officer, confirming that since
December 31, 2010, there has not been any change, event, condition, circumstance
or state of facts, individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

(i)            The Transactions shall have been consummated or shall be
consummated substantially simultaneously with the Effective Date.

 

(j)            The Administrative Agent shall have received such pay-off letters
and other evidence regarding the repayment of the Existing Credit Facility and
the release of all liens or security interests related thereto as it shall
reasonably require and the redemption, exchange or repurchase of approximately
$156 million in principal amount of the Existing Notes.

 

(k)           The Administrative Agent shall have received all documentation and
other information that may be required by the Lenders in order to enable
compliance with applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act, including the information
described in Section 9.14.

 

(l)            The Administrative Agent shall have received the Intercreditor
Agreement, fully executed by the trustee for the holders of the Senior Secured
Notes and the Administrative Agent, and acknowledged by the Loan Parties.

 

(m)          The Administrative Agent shall have received a solvency certificate
in form and substance reasonably satisfactory to the Administrative Agent, dated
the Effective Date and signed by a Financial Officer of Borrower.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.02.            Each Credit Event.  The obligation of each Lender to
make any Loan and of each Issuing Bank to issue, amend, renew or extend any
Letter of Credit, is subject to receipt of the request therefor in accordance
herewith and to the satisfaction of the following conditions:

 

(a)           The representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (except to
the extent any such representation or warranty is qualified by “materially”,
“Material Adverse Effect” or a similar term, in

 

65

--------------------------------------------------------------------------------


 

which case such representation and warranty (as so qualified) shall be true and
correct in all respects) on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects (except to the extent any
such representation or warranty is qualified by “materially”, “Material Adverse
Effect” or a similar term, in which case such representation and warranty (as so
qualified) shall be true and correct in all respects) as of such earlier date).

 

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.

 

Each Borrowing (provided that a conversion or continuation of a Borrowing shall
not constitute a “Borrowing” for purposes of this Section 4.02) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by Holdings and the Borrower on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section 4.02.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
then due and payable under any Loan Document shall have been paid in full and
all Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, each of Holdings and the Borrower covenants and
agrees with the Lenders that:

 

SECTION 5.01.            Financial Statements and Other Information.  The
Borrower will furnish to the Administrative Agent (for distribution to each
Lender):

 

(a)           within 90 days (or such shorter period as the SEC shall specify
for the filing of annual reports on Form 10-K if the Borrower is subject to the
reporting requirements of the Exchange Act) after the end of each fiscal year of
the Borrower commencing with the fiscal year ended December 31, 2011, (i) its
audited consolidated balance sheet and consolidated statements of operations and
comprehensive income, stockholders’ equity and cash flows as of the end of and
for such fiscal year, and the related notes thereto, setting forth in each case
in comparative form the figures for the previous fiscal year, all reported on by
Ernst & Young LLP or other independent public accountants of recognized national
standing or otherwise reasonably satisfactory to the Administrative Agent
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, and (ii) a “management’s discussion and analysis of financial condition
and results of operations” that describes the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries;

 

(b)           within 45 days (or such shorter period as the SEC shall specify
for the filing of quarterly reports on Form 10-Q if the Borrower is subject to
the reporting requirements of the Exchange Act) after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower

 

66

--------------------------------------------------------------------------------


 

commencing with the fiscal quarter ending June 30, 2011, (i) its unaudited
consolidated balance sheet and consolidated statements of operations and
comprehensive income, stockholders’ equity and cash flows as of the end of and
for such fiscal quarter and the then-elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Financial Officer as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and the Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, and (ii) if at any time the Borrower is not subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, a
“management’s discussion and analysis of financial condition and results of
operations” that describes the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries;

 

(c)           concurrently with any delivery of financial statements under
Section 5.01(a) or (b), a certificate of a Financial Officer (i) certifying to
his or her knowledge as to whether a Default or Event of Default has occurred
and, if a Default or Event of Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.12, (iii) certifying as to the calculation of Consolidated
Adjusted EBITDA for the four fiscal quarter period ending on the date of such
financial statements and accompanied by reasonably detailed supporting evidence
and (iv) certifying as to the applicable Senior Secured Leverage Ratio and
Consolidated Interest Coverage Ratio, accompanied by reasonably detailed
supporting evidence;

 

(d)           concurrently with any delivery of financial statements under
Section 5.01(a), a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Event of Default due to
any failure to comply with Section 6.12 and, if such knowledge has been
obtained, describing such Event of Default (which certificate may be limited to
the extent required by accounting policies, rules or guidelines);

 

(e)           within 45 days after the commencement of each fiscal year of the
Borrower, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and consolidated statements of projected
operations and cash flows as of the end of and for such fiscal year) and,
promptly when available, any material revisions of such budget approved by the
Board of Directors of Borrower;

 

(f)            promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the SEC or with any national securities
exchange, as applicable;

 

(g)           simultaneously with the delivery of each set of consolidated
financial statements referred to in Sections 5.01(a) and 5.01(b) above, the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements; and

 

(h)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of Holdings,
the Borrower or any Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request.

 

67

--------------------------------------------------------------------------------


 

Documents required to be delivered pursuant to Section 5.01(a), (b) or (f) may
(to the extent any such documents are included in materials otherwise filed with
the SEC) be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 5.01 or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Borrower shall deliver paper copies of such documents
to the Administrative Agent or any Lender that requests the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender.  Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the certificate of the Financial Officer required by
Section 5.01(c) to the Administrative Agent.  Except for such certificate of the
Financial Officer, the Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

SECTION 5.02.            Notices of Material Events.  Holdings and the Borrower
will furnish to the Administrative Agent (for distribution to each Lender),
through the Administrative Agent, written notice of the following promptly after
obtaining knowledge thereof:

 

(a)           the occurrence of any Default or Event of Default; and

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting Holdings,
the Borrower or any Subsidiary that is reasonably likely to result in a Material
Adverse Effect.

 

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

SECTION 5.03.            Information Regarding Collateral.  The Borrower will
furnish to the Collateral Agent prompt written notice (but in no event later
than 30 days) of any change (i) in any Loan Party’s correct legal name, (ii) in
the jurisdiction of incorporation or organization of any Loan Party, (iii) in
any Loan Party’s organizational identification number or (iv) in the location of
the chief executive office of any Loan Party; provided that Borrower shall not
be required to provide notice of any transaction permitted by Section 6.03(a). 
The Borrower agrees not to effect or permit any change referred to in the
preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral to the extent required by the
Security Documents.

 

SECTION 5.04.            Existence; Conduct of Business.  Each of Holdings and
the Borrower will, and will cause each of the Restricted Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, qualifications, permits,
approvals, accreditations, authorizations, Reimbursement Approvals, licenses,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business, except to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect and provided that the
foregoing shall not prohibit any merger, consolidation, liquidation, dissolution
or asset sales or other dispositions permitted under Section 6.03 or 6.05.

 

68

--------------------------------------------------------------------------------


 

SECTION 5.05.            Payment of Obligations.  Each of Holdings and the
Borrower will, and will cause each of the Restricted Subsidiaries to, pay its
Tax liabilities, before the same shall become delinquent or in default, except
where (i) (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) Holdings, the Borrower or such Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, and (c) such contest effectively suspends the enforcement
of any Lien securing such obligation or (ii) the failure to make such payment is
not reasonably likely to, individually or in the aggregate, result in a Material
Adverse Effect.

 

SECTION 5.06.            Maintenance of Properties.  Each of Holdings and the
Borrower will, and will cause each of the Restricted Subsidiaries to, keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear and fire or other casualty excepted,
except to the extent the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

SECTION 5.07.            Insurance.  Each of Holdings and the Borrower will, and
will cause each of the Restricted Subsidiaries to, maintain, with financially
sound and reputable insurance companies (which may include self-insurance),
(a) insurance in such amounts (with no greater risk retention) and against such
risks as are customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations and
(b) all insurance required to be maintained pursuant to the Security Documents. 
All such insurance shall name the Collateral Agent, on behalf of the Secured
Parties, as an additional insured or loss payee, as the case may be.

 

SECTION 5.08.            [Reserved].

 

SECTION 5.09.            Books and Records; Inspection and Audit Rights.  Each
of Holdings and the Borrower will, and will cause each of the Restricted
Subsidiaries to, keep proper books of record and account in which full, true and
correct (in all material respects) entries are made of all dealings and
transactions in relation to its business and activities to the extent necessary
to prepare the consolidated financial statements of the Borrower in accordance
with GAAP.  Each of Holdings and the Borrower will, and will cause each of the
Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties during normal business hours, to examine and make
extracts from its books and records, including any information relating to
actual or potential compliance with or liability under Environmental Laws, and
to discuss its affairs, finances and condition with its officers and independent
accountants (provided that the Borrower shall be provided the opportunity to
participate in any such discussions with its independent accountants), all at
such reasonable times and as often as reasonably requested.

 

SECTION 5.10.            Compliance with Laws.  Each of Holdings and the
Borrower will, and will cause each of the Restricted Subsidiaries to comply with
all Requirements of Law (except in such instances in which such Requirement of
Law is being contested by appropriate proceedings diligently conducted),
including ERISA and Environmental Laws, applicable to it, its operations and all
property owned, operated and leased by any of them, except where the failure to
do so, individually or in the aggregate, is not reasonably likely to result in a
Material Adverse Effect.

 

SECTION 5.11.            Use of Proceeds and Letters of Credit.  The proceeds of
the Revolving Loans (except as described above), Swingline Loans and Letters of
Credit will be used only for working capital and for other general corporate
purposes (including Permitted Acquisitions and payments in respect of the
Existing Notes otherwise allowed herein).  No part of the proceeds of any Loan
and no Letter of Credit will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.

 

69

--------------------------------------------------------------------------------


 

SECTION 5.12.            Additional Subsidiaries.  If any additional wholly
owned Restricted Subsidiary of Borrower is formed or acquired after the
Effective Date (or if any wholly owned Restricted Subsidiary of Borrower that is
an Immaterial Subsidiary, CFC Holdco, Excluded Domestic Subsidiary, Specified
Subsidiary or Unrestricted Subsidiary that is not a Subsidiary Loan Party ceases
to qualify as an Immaterial Subsidiary, CFC Holdco, Excluded Domestic Subsidiary
or Specified Subsidiary, as applicable, or be an Unrestricted Subsidiary) the
Borrower will, promptly and in any event within 30 days of such event, notify
the Collateral Agent and the Administrative Agent thereof and within 60 days of
such event cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary and with respect to any Equity Interest in such
Restricted Subsidiary; provided that the Collateral Agent may, in its reasonable
judgment, grant extensions of time for compliance, or exceptions from
compliance, with the provisions of this paragraph by any Restricted Subsidiary.

 

SECTION 5.13.            Further Assurances.

 

(a)           Holdings and the Borrower will, and will cause each Subsidiary
Loan Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), which may be required under any applicable law,
or which the Administrative Agent, the Collateral Agent or the Required Lenders
may reasonably request, to cause the Collateral and Guarantee Requirement to be
and remain satisfied or to enable the Collateral Agent to exercise any rights or
remedies under the Loan Documents, all at the expense of the Loan Parties.  Each
of Holdings and the Borrower also agrees to provide to the Collateral Agent,
from time to time upon reasonable request, evidence reasonably satisfactory to
the Administrative Agent as to the perfection and priority of the Liens created
or intended to be created by the Security Documents.

 

(b)           If any material assets (including any real property (other than
any leased real property), other than any owned real property with a fair value
of less than $5,000,000), are acquired by the Borrower or any Subsidiary Loan
Party after the Effective Date (other than assets constituting Collateral under
the Collateral Agreement that become subject to the Lien in favor of the
Collateral Agent upon acquisition thereof), the Borrower will promptly notify
the Administrative Agent and the Lenders thereof and, if requested by the
Administrative Agent or the Required Lenders, the Borrower will cause such
assets to be subjected to the Lien of the Security Documents securing the
Obligations and will take, and cause the Subsidiary Loan Parties to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in
Section 5.13(a), all at the expense of the Loan Parties, all within 90 days of
such request, provided that the Collateral Agent may, in its reasonable
judgment, grant extensions of time for compliance or exceptions with the
provisions of this paragraph by any Loan Party.  Notwithstanding anything to the
contrary in this Agreement or any Security Document, no Loan Party shall be
required to pledge or grant security interests in particular assets if, in the
reasonable judgment of the Administrative Agent or the Collateral Agent, the
costs of creating or perfecting such pledges or security interests in such
assets (including any mortgage, stamp, intangibles or other Tax) are excessive
in relation to the benefits to the Lenders therefrom

 

SECTION 5.14.            Environmental Matters.  Except to the extent that the
failure to do so is not reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect, Holdings and the Borrower will (a) comply,
and take all reasonable actions to cause its lessees to comply with all
applicable Environmental Laws and Environmental Permits; (b) obtain and renew
all Environmental Permits necessary for its operations and necessary for its
ownership or leasing of its properties; and (c) in each case to the extent
Holdings, the Borrower or any Restricted Subsidiary is required by Environmental
Laws, conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial

 

70

--------------------------------------------------------------------------------


 

or other action necessary to remove and clean up Hazardous Materials at, on,
under or emanating from any affected property, in accordance with the
requirements of such Environmental Laws.

 

SECTION 5.15.            Designation of Subsidiaries.

 

(a)           The Borrower may at any time after the Effective Date designate
any Restricted Subsidiary of the Borrower as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(i) immediately before and after such designation on a pro forma basis, no
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Borrower shall be in compliance with the
Financial Performance Covenants as of the last day of the most recent period in
respect of which financial statements shall have been required to be delivered
pursuant to Section 5.01(a) or (b) (or if prior to the first time such financial
statements are so required to be delivered, as of the last day of the most
recent period for which financial statements of the Borrower and its Restricted
Subsidiaries are available) (it being understood that as a condition precedent
to the effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer setting forth in
reasonable detail the calculations demonstrating such compliance) and (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary or continue as an
Unrestricted Subsidiary if (A) it is a “Restricted Subsidiary” for the purpose
of any other Indebtedness of Holdings or the Borrower or (B) the Borrower or any
Restricted Subsidiary provides any Guarantee or credit support of any kind,
including any undertaking, Guarantee, indemnity, agreement or instrument that
would constitute Indebtedness (other than the pledge of Equity Interests of
Unrestricted Subsidiaries) of any Indebtedness of such Unrestricted Subsidiary
or is directly or indirectly liable on such Indebtedness, as a guarantor or
otherwise or any Indebtedness of such Unrestricted Subsidiary contains a default
that would permit, upon notice, lapse of time or both, any holder of any
Indebtedness of Borrower or any Restricted Subsidiary to declare a default under
such other Indebtedness or cause the payment thereof to be accelerated or
payable prior to its stated maturity.  The designation of any Subsidiary as an
Unrestricted Subsidiary after the Effective Date shall constitute an Investment
by the Borrower therein at the date of designation in an amount equal to the net
book value of the Borrower’s or its Subsidiary’s (as applicable) investment
therein.  The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(ii) to the extent not otherwise increasing the Available Amount, a return on
any Investment by the Borrower in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the Fair Market Value at the date of
such designation of the Borrower’s or its Subsidiary’s (as applicable)
Investment in such Subsidiary.

 

(b)           If, at any time, a Restricted Subsidiary would fail to meet the
requirements set forth in the definition of “Qualified Restricted Subsidiary”,
it will thereafter cease to be a Qualified Restricted Subsidiary for purposes of
this Agreement and any Indebtedness of such Subsidiary will be deemed to be
incurred by a Restricted Subsidiary that is not a Qualified Restricted
Subsidiary as of such date and, if such Indebtedness is not permitted to be
incurred as of such date under Section 6.01, the Borrower will be in default of
such covenant.  The Chief Executive Officer or Chief Financial Officer of the
Borrower may at any time designate any Restricted Subsidiary not to be a
Qualified Restricted Subsidiary; provided that such designation will be deemed
to be an incurrence of Indebtedness by such Restricted Subsidiary of any
outstanding Indebtedness of such Restricted Subsidiary, and such designation
will only be permitted if (1) such Indebtedness is permitted under Section 6.01
and (2) no Default or Event of Default would be in existence upon or following
such designation.  In the event (x) a Restricted Subsidiary fails to meet the
requirements to be a Qualified Restricted Subsidiary or (y) the Chief Executive
Officer or Chief Financial Officer designates a Qualified Restricted Subsidiary
not to be a Restricted Subsidiary, then all Investments in such Subsidiary since
the Effective Date shall be deemed to be an incurrence under
Section 6.04(xv) and to consequently reduce amounts available under
Section 5.15(a)(iv), the proviso

 

71

--------------------------------------------------------------------------------


 

to Section 6.04(i) and Section 6.04(xv).  The Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer setting forth any such
designation as a condition precedent to such designation.

 

(c)           Except to the extent restricted pursuant to any Permitted Payment
Restrictions, the Borrower shall, and shall cause each Restricted Subsidiary to,
cause each Qualified Restricted Subsidiary to declare and pay regular monthly,
quarterly, semiannual or annual dividends or distributions to the holders of its
Equity Interests in an amount equal to substantially all of the available cash
flow of such Qualified Restricted Subsidiary for such period as determined in
good faith by the Board of Directors of such Qualified Restricted Subsidiary,
subject to fiduciary duties applicable to such Board of Directors and such
ordinary and customary reserves and other amounts as, in the good faith judgment
of such individuals, may be necessary so that the business of such Qualified
Restricted Subsidiary may be properly and advantageously conducted at all times,
including amounts for operations, Capital Expenditures and debt service of such
Qualified Restricted Subsidiary.

 

SECTION 5.16.            Post-Closing Obligations.  Within thirty (30) days
following the Effective Date (as such date may be extended by the Collateral
Agent, in its sole discretion, in writing), the Borrower shall have delivered to
the Collateral Agent original stock certificates representing all Equity
Interests held by the Borrower or any Subsidiary Loan Party in Houston
PSC—I, Inc., NSC Edmond, Inc., SARC/Savannah, Inc. and SMBIMS Tuscaloosa, Inc.,
in each case together with undated stock powers or other instruments of transfer
with respect thereto endorsed in blank.

 

ARTICLE VI

 

Negative Covenants

 

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
then due and payable under any Loan Document have been paid in full and all
Letters of Credit have expired or terminated and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01.            Indebtedness; Certain Equity Securities.

 

(a)           The Borrower will not, nor will it permit any Restricted
Subsidiary to, directly or indirectly create, incur, issue, guarantee or assume
or otherwise become directly or indirectly liable for any Indebtedness,
contingently or otherwise, except:

 

(i)            Indebtedness created under the Loan Documents;

 

(ii)           Indebtedness of Loan Parties evidenced by (A) the Existing Notes,
(B) the Senior Secured Notes and (C) Permitted Refinancing Indebtedness in
respect of such Existing Notes and Senior Secured Notes;

 

(iii)          Indebtedness existing on the Effective Date and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such
Indebtedness, provided that such extending, renewal or replacement Indebtedness
(A) shall not be in a principal amount that exceeds the principal amount of the
Indebtedness being extended, renewed or replaced (plus accrued interest and
premium thereon and reasonable fees and expenses incurred in connection
therewith), (B) shall not have an earlier maturity date or a decreased weighted
average life than the Indebtedness being extended, renewed or replaced, (C) if
applicable, shall be subordinated to the Obligations on the same terms (or, from
a Lender’s perspective, better terms) as the Indebtedness being extended,

 

72

--------------------------------------------------------------------------------


 

renewed or replaced, and (D) there is no obligor of such Indebtedness that is
not an obligor of such Indebtedness on the Effective Date;

 

(iv)          Indebtedness of the Borrower owed to any Restricted Subsidiary and
of any Restricted Subsidiary owed to the Borrower or another Restricted
Subsidiary; provided that in the case of any such Indebtedness of a Restricted
Subsidiary owed to the Borrower or a Subsidiary Loan Party, such Indebtedness is
evidenced by a Pledged Note to the extent required by the Collateral and
Guarantee Requirement;

 

(v)           Indebtedness of Loan Parties in respect of the Exchangeable PIK
Notes (including any increase in such Indebtedness due to the accretion of the
principal amount thereof pursuant to the terms thereof (so long as the rate of
such accretion is not increased following the Effective Date)) and Permitted
Refinancing Indebtedness in respect thereof;

 

(vi)          Guarantees by the Borrower of Indebtedness of any Qualified
Restricted Subsidiary and by any Qualified Restricted Subsidiary of Indebtedness
of the Borrower or any other Qualified Restricted Subsidiary, provided that the
Indebtedness so Guaranteed would have otherwise been permitted to be incurred by
Borrower or the Guaranteeing Qualified Restricted Subsidiary under another
clause of this Section 6.01;

 

(vii)         (A) Indebtedness of the Borrower or any Restricted Subsidiary that
was assumed in connection with a Permitted Acquisition, which Indebtedness was
in existence at the time of such Permitted Acquisition and not incurred in
contemplation thereof and Permitted Refinancing Indebtedness in respect thereof,
(B) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the design, acquisition, construction, lease installation or improvement
of any property (real or personal), fixed or capital assets, including Capital
Lease Obligations (whether through their direct purchase or purchase of Equity
Interest of a Person owing such property) and extensions, renewals and
replacements thereof, and (C) any Indebtedness assumed by the Borrower or any
Restricted Subsidiary in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof and
Permitted Refinancing Indebtedness in respect thereof; provided that the
aggregate principal amount of Indebtedness permitted by this
Section 6.01(a)(vii) shall not exceed $50.0 million at any one time outstanding;

 

(viii)        Indebtedness owed to any Person (including obligations in respect
of letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;

 

(ix)           Indebtedness of the Borrower or any Restricted Subsidiary in
respect of (i) performance bonds, bid bonds, surety bonds, performance and
completion guarantees and similar obligations, in each case provided in the
ordinary course of business, and (ii) appeal bonds;

 

(x)            Indebtedness of any Loan Party pursuant to Swap Agreements
permitted by Section 6.07;

 

(xi)           [Reserved];

 

(xii)          Indebtedness representing deferred compensation to employees of
the Borrower and the Restricted Subsidiaries incurred in the ordinary course of
business;

 

73

--------------------------------------------------------------------------------


 

(xiii)         Indebtedness in respect of promissory notes issued to physicians,
consultants, employees or directors or former employees, consultants or
directors in connection with repurchases of Equity Interests permitted by
Section 6.08(iii)

 

(xiv)        Guarantees by any Loan Party of Indebtedness of a Non-Consolidated
Entity in compliance with Section 6.04(xv);

 

(xv)         Indebtedness of the Borrower or any Restricted Subsidiary; provided
that the aggregate principal amount of Indebtedness permitted by this
Section 6.01(a)(xv) shall not exceed $20.0 million;

 

(xvi)        Indebtedness of the Borrower or any Restricted Subsidiary; provided
that after giving effect to the incurrence of such Indebtedness, the Borrower’s
Fixed Charge Coverage Ratio shall be at least 2.0:1.0 as of the last day of the
most recent period in respect of which financial statements shall have been
required to be delivered pursuant to Section 5.01(a) or (b) (or if prior to the
first time such financial statements are so required to be delivered, as of the
last day of the most recent period in respect of which financial statements of
the Borrower and its Restricted Subsidiaries are available) and Permitted
Refinancing Indebtedness in respect thereof; provided that the maximum amount of
Indebtedness that may be incurred by (or be an obligation of) a Restricted
Subsidiary that is not a Subsidiary Loan Party under this
Section 6.01(a)(xvi) shall be $10.0 million outstanding at any time and such
Indebtedness of such a Restricted Subsidiary that is not a Subsidiary Loan Party
may be secured to the extent permitted by Section 6.02(xvii); and

 

(xvii)       Subordinated Indebtedness of Borrower or a Subsidiary Loan Party in
an aggregate outstanding principal amount not to exceed (x) $50.0 million
outstanding at any time if after giving effect the incurrence of such
Indebtedness, the Borrower’s Senior Secured Leverage Ratio is greater than 4.50
to 1.0 as of the last day of the most recent period in respect of which
financial statements shall have been required to be delivered pursuant to
Section 5.01(a) or (b) (or if prior to the first time such financial statements
are so required to be delivered, as of the last day of the most recent period in
respect of which financial statements of the Borrower and its Restricted
Subsidiaries are available) and (y) $100.0 million outstanding at any time if
after giving effect the incurrence of such Indebtedness, the Borrower’s Senior
Secured Leverage Ratio is less than or equal to 4.50 to 1.0 as of the last day
of the most recent period in respect of which financial statements shall have
been required to be delivered pursuant to Section 5.01(a) or (b) (or if prior to
the first time such financial statements are so required to be delivered, as of
the last day of the most recent period in respect of which financial statements
of the Borrower and its Restricted Subsidiaries are available).

 

(b)           All Indebtedness incurred pursuant to this Section 6.01 of any
Loan Party owed to any Subsidiary or Non-Consolidated Entity that is not a Loan
Party shall be subordinated to the Obligations on terms reasonably satisfactory
to the Administrative Agent; provided that, notwithstanding the foregoing, such
Indebtedness shall only be subordinated to the extent permitted by applicable
laws or regulations.

 

(c)           For purposes of determining compliance with this Section 6.01, in
the event that an item of proposed Indebtedness meets the criteria of more than
one of the exceptions permitted above, the Borrower will be permitted to
classify such item of Indebtedness on the date of its incurrence, or later
reclassify all or a portion of such item of Indebtedness, in any manner that
complies with this covenant.

 

74

--------------------------------------------------------------------------------


 

SECTION 6.02.            Liens.  The Borrower will not, nor will it permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:

 

(i)            Liens created by the Loan Documents;

 

(ii)           Permitted Encumbrances;

 

(iii)          any Lien on any property or asset of the Borrower or any
Restricted Subsidiary existing on the Effective Date and set forth in Schedule
6.02 and any renewals or extensions thereof; provided that (A) such Lien shall
not apply to any other property or asset of the Borrower or any Restricted
Subsidiary and (B) such Lien shall secure only those obligations which it
secures on the Effective Date and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof (plus accrued
interest and premium thereon);

 

(iv)          any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Restricted Subsidiary or existing on
any property or asset or Equity Interests of any Person that becomes a
Restricted Subsidiary after the date hereof prior to the time such Person
becomes a Restricted Subsidiary; provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as applicable, (B) such Lien shall not apply to any
other property or asset of the Borrower or any Restricted Subsidiary and
(C) such Lien shall secure only those obligations that it secures on the date of
such acquisition or the date such Person becomes a Restricted Subsidiary, as
applicable, and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof (plus accrued interest and
premium thereon);

 

(v)           Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Restricted Subsidiary, provided that (A) such security
interests secure Indebtedness permitted by Section 6.01(a)(vii), (B) such
security interests and the Indebtedness secured thereby are incurred prior to or
within one year after such acquisition or the completion of such construction or
improvement and (C) such security interests shall not apply to any other
property or assets of the Borrower or any Restricted Subsidiary and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof (plus accrued interest and premium thereon);

 

(vi)          Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon;

 

(vii)         Liens arising out of sale and leaseback transactions permitted by
Section 6.06;

 

(viii)        Liens granted by a Restricted Subsidiary that is not a Loan Party
in favor of the Borrower or another Subsidiary Loan Party in respect of
Indebtedness owed by such Restricted Subsidiary to the Borrower or such Loan
Party;

 

(ix)           licenses or sublicenses, leases or subleases granted to others
not interfering in any material respect with the business of the Borrower or any
Restricted Subsidiary;

 

75

--------------------------------------------------------------------------------


 

(x)            Liens encumbering reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(xi)           Liens that are contract rights of set-off (i) relating to the
establishment of depositary relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and the Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Borrower or any
Restricted Subsidiary in the ordinary course of business;

 

(xii)          Liens solely on any cash earned money deposits made by the
Borrower or any Restricted Subsidiary in connection with any letter of intent or
purchase agreement permitted hereunder;

 

(xiii)         Liens in favor of a Loan Party securing Indebtedness permitted
under Section 6.01(a)(iv);

 

(xiv)        Liens on Collateral securing Indebtedness incurred pursuant to
Section 6.01(a)(xvi) so long as after giving effect to such incurrence and such
Liens the Senior Secured Leverage Ratio of the Borrower shall be equal to or
less than 5.75 to 1.0 as of the last day of the most recent period in respect of
which financial statements shall have been required to be delivered pursuant to
Section 5.01(a) or (b) (or if prior to the first time such financial statements
are so required to be delivered, as of the last day of the most recent period in
respect of which financial statements of the Borrower and its Subsidiaries are
available); provided that such Liens and Indebtedness are subject to (A) the
Intercreditor Agreement in the capacity of First Lien Obligations (other than
Priority Payment Lien Obligations) or (B) another intercreditor agreement
whereby the Secured Parties have the same (or higher) priority in payment from
the proceeds of Collateral over the holders such Indebtedness that the holders
of Priority Payment Lien Obligations have over the holders of other First Lien
Obligations under the Intercreditor Agreement;

 

(xv)         Liens created or deemed to exist by the establishment of trusts for
the purpose of satisfying (i) Governmental Reimbursement Program Costs in the
ordinary course of business and (ii) other actions or claims pertaining to the
same or related matters or other Government Programs in the ordinary course of
business, provided that the Borrower and its Restricted Subsidiaries, in each
case, shall have established adequate reserves for such claims or actions;

 

(xvi)        Liens of sellers of goods to the Borrower and any of its Restricted
Subsidiaries arising under Article 2 of the Uniform Commercial Code or similar
provisions of applicable law in the ordinary course of business, covering only
the goods sold and securing only the unpaid purchase price for such goods and
related expenses;

 

(xvii)       Liens securing Indebtedness incurred by a Restricted Subsidiary
that is not a Subsidiary Loan Party pursuant to Section 6.01(a)(xvi); provided
that such Liens shall only extend to the assets of such Restricted Subsidiary
and shall only secure the amount of Indebtedness incurred by such Restricted
Subsidiary pursuant to Section 6.01(a)(xvi); and

 

(xviii)      other Liens securing Indebtedness and other obligations in an
aggregate amount not exceeding $15,000,000 at any time; provided that to the
extent such Liens are on Collateral,

 

76

--------------------------------------------------------------------------------


 

the holders of such Indebtedness or other obligations (or their representative)
are party to and such Liens are subject to the Intercreditor Agreement (other
than in the capacity as Priority Payment Lien Obligations).

 

SECTION 6.03.            Fundamental Changes.

 

(a)           The Borrower will not, nor will it permit any Restricted
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve,
except that (i) any Person may merge into the Borrower in a transaction in which
the surviving entity is a Person organized or existing under the laws of the
United States of America, any State thereof or the District of Columbia and, if
such surviving entity is not the Borrower, such Person expressly assumes, in
writing, all the obligations of the Borrower under the Loan Documents, (ii) any
Person may merge into any Restricted Subsidiary in a transaction in which the
surviving entity is a Restricted Subsidiary and, if any party to such merger is
a Subsidiary Loan Party or a Qualified Restricted Subsidiary, is or becomes a
Subsidiary Loan Party and/or Qualified Restricted Subsidiary, as applicable,
concurrently with such merger, (iii) any Restricted Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders, (iv) any Restricted Subsidiary that is not a
wholly owned Subsidiary of Borrower may merge with any Person other than a Loan
Party, provided that such Restricted Subsidiary repays any Indebtedness owing to
any Loan Party prior to or in connection with such merger, (v) any asset sale
permitted by Section 6.05(g) may be effected through the merger of a Restricted
Subsidiary with a third party and (vi) any Qualified Restricted Subsidiary may
merge with any Person other than a Loan Party in connection with a Permitted
Acquisition, provided that any such merger referred to in clauses (i), (ii) or
(iv) above involving a Person that is not a Restricted Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.04.

 

(b)           The Borrower will not, will not permit any Restricted Subsidiary
to, engage to any material extent in any business other than a Permitted
Business.

 

SECTION 6.04.            Investments, Loans, Advances, Guarantees and
Acquisitions.  The Borrower will not, nor will it permit any Restricted
Subsidiary to, purchase or acquire (including pursuant to any merger with any
Person that was not a wholly owned Subsidiary of Borrower prior to such merger)
any Equity Interests in or evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make any loans or advances to, Guarantee any obligations of, or make any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any Person or assets or
division constituting a business unit (collectively, “Investments”), except:

 

(i)            Permitted Acquisitions; provided that the aggregate amount of
consideration paid (other than consideration consisting of Equity Interests
(other than Disqualified Equity Interests) in Holdings) for all Permitted
Acquisitions of Non-Consolidated Entities and Restricted Subsidiaries that are
not Qualified Restricted Subsidiaries together with the aggregate amount of
Investments made pursuant to Section 6.04(xv) shall not exceed the greater of
(x) $150,000,000 and (y) 15.0% of Total Assets at the time made (measured on the
date each such Investment was made and without giving effect to subsequent
changes in value);

 

(ii)           Cash Equivalents;

 

(iii)          Investments set forth on Schedule 6.04 and extensions,
modifications or renewals of such Investments (excluding any such extension,
modification or renewal involving additional

 

77

--------------------------------------------------------------------------------


 

advances, contributions or other investments of cash or property or other
increases thereof unless it is a result of the accrual or accretion of interest
or original issue discount or payment-in-kind pursuant to the terms, as of the
Effective Date, of the original Investment so extended, modified or renewed);

 

(iv)          Investments by the Borrower and the Restricted Subsidiaries in
(i) Loan Parties (other than Holdings) and (ii) Equity Interests in Qualified
Restricted Subsidiaries or any Person that is a Non-Consolidated Entity or a
Restricted Subsidiary that is not a Qualified Restricted Subsidiary but will in
each case be a Qualified Restricted Subsidiary upon such Investment;

 

(v)           loans or advances made by the Borrower to any Qualified Restricted
Subsidiary and made by any Restricted Subsidiary to the Borrower or any
Qualified Restricted Subsidiary; provided that any such loans and advances made
by a Loan Party shall be evidenced by Pledged Notes pledged in accordance with
the Collateral and Guarantee Requirement;

 

(vi)          Guarantees constituting Indebtedness permitted by Section 6.01;
provided that if at the time of and after giving effect to any Guarantee (and
without limiting the foregoing) the aggregate principal amount of Indebtedness
of Restricted Subsidiaries that are not Qualified Restricted Subsidiaries that
is Guaranteed by the Borrower or any Qualified Restricted Subsidiary during any
period of twelve consecutive months shall exceed $23,000,000 (with any amount
not used during such period permitted to be carried forward to any subsequent
period) (in each case, measured on the date each such Investment was made and
without giving effect to subsequent changes in value), such Guarantee shall not
be permitted; provided further that substantially all of the business activities
of any such Restricted Subsidiary that is not a Qualified Restricted Subsidiary
whose Indebtedness is so Guaranteed consists of owning or operating a Center;

 

(vii)         receivables or other trade payables owing to the Borrower or any
Restricted Subsidiary if created or acquired in the ordinary course of business;

 

(viii)        Investments consisting of Equity Interests, obligations,
securities or other property received (x) in settlement of delinquent accounts
of and disputes with customers and suppliers in the ordinary course of business
and owing to the Borrower or any Restricted Subsidiary, (y) in satisfaction of
judgments or (z) in settlement of or as a result of foreclosure with respect to
any secured Investment;

 

(ix)          Investments by the Borrower or any Restricted Subsidiary in
payroll, travel and similar advances to cover matters that are expected at the
time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

 

(x)           loans or advances by the Borrower or any Restricted Subsidiary to
employees (a) made for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes and
(b) otherwise not exceeding $2,500,000 in the aggregate at any time outstanding
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value);

 

(xi)          Investments in the form of Swap Agreements permitted by
Section 6.07;

 

(xii)         Investments of any Person existing at the time such Person becomes
a Restricted Subsidiary of the Borrower or consolidates or merges with the
Borrower or any of the Restricted Subsidiaries (including in connection with a
Permitted Acquisition) so long as such investments

 

78

--------------------------------------------------------------------------------


 

were not made in contemplation of such Person becoming a Restricted Subsidiary
or of such consolidation or merger;

 

(xiii)        Investments received in connection with the dispositions of assets
permitted by Section 6.05;

 

(xiv)        Investments constituting (x) deposits described in clauses (c) and
(d) of the definition of the term “Permitted Encumbrances” or (y) negotiable
instruments held for collection;

 

(xv)         Investments in Non-Consolidated Entities having an aggregate Fair
Market Value, when taken together with all other Investments made pursuant to
this clause (xv) and the proviso to clause (i) that are at the time outstanding,
not to exceed the greater of $150.0 million and 15.0% of Total Assets at the
time (measured on the date each such Investment was made and without giving
effect to subsequent changes in value); provided further, that substantially all
of the business activities of any such Non-Consolidated Entity consist of a
Permitted Business;

 

(xvi)        repurchases of (x) the Senior Secured Notes, (y) the Existing Notes
and (z) the Exchangeable PIK Notes (in the case of (y) and (z), to the extent
permitted by restrictions set forth in Section 6.14(B));

 

(xvii)       Guarantees by the Borrower or any Restricted Subsidiary of real
estate and leases (other than Capital Lease Obligations) or of other obligations
that do not constitute Indebtedness, in each case entered into in the ordinary
course of business;

 

(xviii)      advances to any Person in the ordinary course of business provided
that (i) such advances when made are expected to be repaid within 270 days of
such advance and (ii) the aggregate amount of all advances made pursuant to this
Section 6.04(xviii) does not exceed $23,000,000 at any time outstanding
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value);

 

(xix)        Investments consisting of amounts potentially due from a seller of
property in a Permitted Acquisition that (i) relate to customary post-closing
adjustments with respect to accounts receivable, accounts payable and similar
items typically subject to post-closing adjustments in similar transactions and
(ii) are outstanding for a period of one hundred twenty (120) days or less
following the closing of such Permitted Acquisition;

 

(xx)         so long as (x) no Event of Default shall have occurred and be
continuing or would result therefrom and (y) after giving pro forma effect
thereto, the Senior Secured Leverage Ratio as of the last day of the most recent
period for which financial statements shall have been required to be delivered
pursuant to Section 5.01(a) or (b) (or if prior to the first time such financial
statements are so required to be delivered, as of the last day of the most
recent period in respect of which financial statements of the Borrower and its
Subsidiaries are available) is less than 4.50 to 1.00, Investments at any time
not to exceed the Available Amount at such time (measured on the date each such
Investment was made and without giving effect to subsequent changes in value);

 

(xxi)        Investments at any time in an aggregate amount not to exceed the
difference between (x) to the extent not increasing the Available Amount and not
constituting Excluded Contributions or a Cure Amount, the amount of Net Proceeds
received by the Borrower from the issuance of any of Holdings’s Qualified Equity
Interests (or capital contributions to the Borrower)

 

79

--------------------------------------------------------------------------------


 

and (y) all Investments made prior to such time pursuant to this
Section 6.04(xxi) (to the extent not increasing the Available Amount, net of
cash returns on any such Investments to, or reduction in the amount of
Investments constituting Guarantees made by, the Borrower or any Qualified
Restricted Subsidiary) and the aggregate amount of all Restricted Payments made
pursuant to Section 6.08(xiv) (measured on the date each such Investment was
made and without giving effect to subsequent changes in value);

 

(xxii)          Investments not otherwise permitted by the foregoing clauses in
an amount not to exceed $25,000,000 in the aggregate at any time outstanding
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value);

 

(xxiii)         Investments made using Excluded Contributions; and

 

(xxiv)         to the extent it would otherwise an Investment, the making of a
Restricted Payment permitted by Section 6.08;

 

provided, however, that if any Investment pursuant to Section 6.04(i), 6.04(vi),
6.04(xv) or 6.04(xviii) is made in any Person that is not a Qualified Restricted
Subsidiary of the Borrower at the date of the making of such Investment and such
Person becomes a Qualified Restricted Subsidiary of the Borrower after such
date, such Investment shall thereafter be deemed to have been made pursuant to
clause (i) (but not subject to the proviso thereof), (iv) or (v) above, as
appropriate, and shall cease to have been made pursuant to Section 6.04(vi),
6.04(xv) or 6.04(xviii) or the proviso to Section 6.04(i), as applicable, for as
long as such Person continues to be a Qualified Restricted Subsidiary (it being
understood that if such Person thereafter ceases to be a Qualified Restricted
Subsidiary of the Borrower, such Investment will again be deemed to have been
made pursuant to Section 6.04(vi), 6.04(xv) or 6.04(xvi) or the proviso to
Section 6.04(i), as applicable; provided, further, that substantially all of the
business activities of any such Person consists of a Permitted Business.

 

SECTION 6.05.            Asset Sales.  The Borrower will not, nor will it permit
any Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will the Borrower permit
any Restricted Subsidiary to issue any additional Equity Interest in such
Restricted Subsidiary (other than to the Borrower or another Restricted
Subsidiary in compliance with Section 6.04), except:

 

(a)           sales, transfers and dispositions of (i) inventory in the ordinary
course of business, (ii) used, obsolete, worn out, no longer used or useful or
surplus equipment or property and (iii) the sale or other disposition of cash
and Cash Equivalents;

 

(b)           sales, transfers and dispositions to a Loan Party (other than
Holdings) or any Subsidiary, provided that any such sales, transfers or
dispositions from the Borrower or a Restricted Subsidiary to an Unrestricted
Subsidiary or from the Borrower or a Qualified Restricted Subsidiary to a
Restricted Subsidiary that is not a Qualified Restricted Subsidiary or a
Subsidiary Loan Party are permitted under Section 6.04;

 

(c)           sales, transfers and dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof consistent with
past practice;

 

(d)           sales, transfers and dispositions of property to the extent such
property constitutes an investment permitted by Sections 6.04(ii), (viii) or
(xii);

 

80

--------------------------------------------------------------------------------


 

(e)           sale and leaseback transactions permitted by Section 6.06;

 

(f)            dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Restricted
Subsidiary;

 

(g)           sales, transfers and other dispositions of assets that are not
permitted by any other paragraph of this Section 6.05, provided that the
aggregate Fair Market Value of all assets sold, transferred or otherwise
disposed of in reliance upon this clause (g) (excluding any single transaction
or series of related transactions that involves assets having a Fair Market
Value of less than $250,000) shall not exceed 5% of Total Assets during any
fiscal year of the Borrower (measured as of the start of such fiscal year);

 

(h)           exchanges of property for similar replacement property for fair
value;

 

(i)            Investments in compliance with Section 6.04 and Restricted
Payments in compliance with Section 6.08;

 

(j)            licenses, sublicenses, leases or subleases granted to others not
interfering in any material respect with the business of the Borrower and its
Restricted Subsidiaries;

 

(k)           the sale of Equity Interests in (i) any Subsidiary or
Non-Consolidated Entity to a Strategic Investor and (ii) an Unrestricted
Subsidiary;

 

(l)            sales, transfers and dispositions described on Schedule 6.05; and

 

(m)          any disposition of assets by any Restricted Subsidiary that is not
wholly owned by the Borrower or a Subsidiary Loan Party and all or substantially
all of whose property consists of a Center and assets related to the operations
of such Center; provided that the Net Proceeds of such disposition are promptly
(and in any event within five Business Days) applied first to satisfy the
Indebtedness evidenced by any Pledged Note(s) issued by such Restricted
Subsidiary to any Loan Party (other than Holdings);

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (a), (b), (c), (f), (i) and
(j) above) shall be made for Fair Market Value and (other than those permitted
by paragraphs (a), (b), (c), (f), (h), (i) and (j) above) for at least 75% cash
consideration (with each of the following being deemed to be cash for such
purpose: (i) Cash Equivalents, (ii) any liabilities (as shown on the Borrower’s
most recent consolidated balance sheet required to be delivered pursuant to
Section 5.01(a) or (b) (or if prior to the first time such a consolidated
balance sheet is so required to be delivered, the most recent date for which a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries is
available)) of the Borrower or any Restricted Subsidiary (other than contingent
liabilities and liabilities that are by their terms subordinated to any of the
Obligations) that are assumed by the transferee of any such assets pursuant to a
customary novation agreement that releases the Borrower or the applicable
Restricted Subsidiary from further liability, (iii) any securities, notes or
other obligations received by the Borrower or any such Restricted Subsidiary
from such transferee that are converted by the Borrower or such Restricted
Subsidiary into cash within 180 days of receipt, to the extent of the cash
received in that conversion, (iv) any Designated Noncash Consideration received
by the Borrower or a Restricted Subsidiary in connection with the sale or
contribution of assets by the Borrower or a Restricted Subsidiary to a joint
venture with a Strategic Investor, provided, further, that in the case of this
clause (iv), (x) any such Designated Noncash Consideration that is converted
into Cash Equivalents shall be

 

81

--------------------------------------------------------------------------------


 

treated as Net Proceeds in the manner set forth below and (y) in the event such
Designated Noncash Consideration is an Investment in a Non-Consolidated Entity,
Restricted Subsidiary that is not a Qualified Restricted Subsidiary or an
Unrestricted Subsidiary, such Designated Noncash Consideration shall be deemed
to have been acquired and consequently reduce amounts available under Sections
5.15(a), and 6.04(xx) and (v) other Designated Noncash Consideration the Fair
Market Value of which, when taken together with all other Designated Noncash
Consideration received pursuant to this clause (v) (and not subsequently
converted into Cash Equivalents that are treated as Net Proceeds), does not
exceed 5% of Total Assets at the time of receipt since the Effective Date, with
the Fair Market Value of each item of Designated Noncash Consideration being
measured at the time received and without giving effect to subsequent changes in
value).

 

SECTION 6.06.            Sale and Leaseback Transactions.  The Borrower will
not, nor will it permit any Restricted Subsidiary to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, except for (x) any such sale of any fixed or
capital assets of the Borrower or any Restricted Subsidiary which sale is made
for cash consideration in an amount not less than the fair value of such fixed
or capital asset and is consummated within 180 days after the Borrower or such
Restricted Subsidiary acquires or completes the construction of such fixed or
capital asset or (y) sale and leaseback transactions with respect to properties
acquired after the Effective Date, where the Fair Market Value of such
properties in the aggregate does not to exceed $20,000,000.

 

SECTION 6.07.            Swap Agreements.  The Borrower will not, nor will it
permit any Restricted Subsidiary to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Restricted Subsidiary has actual exposure (other than those in
respect of Equity Interests of the Borrower or any of the Restricted
Subsidiaries) and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Restricted
Subsidiary.

 

SECTION 6.08.            Restricted Payments.  The Borrower will not, nor will
it permit any Restricted Subsidiary to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except:

 

(i)            the Borrower may declare and pay dividends with respect to its
common stock payable solely in additional shares of its common stock (other than
Disqualified Equity Interests), and, with respect to its preferred stock,
payable solely in additional shares of such preferred stock or in shares of its
common stock (other than Disqualified Equity Interests);

 

(ii)           Restricted Subsidiaries may declare and pay dividends ratably
with respect to their capital stock, membership or partnership interests or
other similar Equity Interests;

 

(iii)          Borrower may declare and pay dividends or make other
distributions to Holdings, the proceeds of which are used by Holdings or a
Parent to (i) purchase or redeem Equity Interests of Holdings or a Parent
acquired by former or current employees, consultants or directors of Holdings,
the Borrower or any Restricted Subsidiary or (ii) pay principal or interest on
promissory notes that were issued in lieu of cash payments for the repurchase,
retirement or other acquisition or retirement for value of such Equity
Interests, provided that the aggregate amount of such dividends or other
distributions under this Section 6.08(iii) shall not exceed in any fiscal year
of

 

82

--------------------------------------------------------------------------------


 

Borrower $5,000,000 (it being understood, however, that unused amounts permitted
to be paid pursuant to this proviso are available to be carried over to
subsequent fiscal years of Borrower); provided that any cancellation of
Indebtedness owing to the Borrower in connection with and as consideration for a
repurchase of Equity Interests of Holdings (or a Parent) shall not be deemed to
constitute a Restricted Payment for purposes of this Section 6.08(iii), so long
as such Indebtedness was incurred solely for the purpose of purchasing such
Equity Interests; provided further that such amount in any calendar year may be
increased by an amount not to exceed (1) the cash proceeds of key man life
insurance policies received by Holdings (to the extent such proceeds are
contributed to the Borrower and not used to fund any Restricted Payments other
than those made pursuant to this Section 6.08(iii)) or any Borrower or any
Restricted Subsidiary after the Effective Date (provided that the Borrower may
elect to apply all or any portion of the aggregate increase contemplated by
clause (1) above in any calendar year) less (2) the amount of any Restricted
Payments previously made pursuant to clause (1) of this Section 6.08(iii);

 

(iv)          the Borrower may make Restricted Payments to Holdings to be used
by Holdings solely to pay (or to make Restricted Payments to allow a Parent to
pay) its franchise taxes and other fees required to maintain its corporate
existence and to pay for general corporate and overhead expenses (including
salaries and other compensation of employees) incurred by Holdings or a Parent,
provided that such Restricted Payments shall not exceed $3,000,000 in any
calendar year or to be used by Holdings to pay fees and expenses (other than to
its Affiliates) relating to any unsuccessful debt or equity offering;

 

(v)           the Borrower may make Restricted Payments to Holdings in an amount
necessary to enable Holdings to pay (or make Restricted Payments to allow a
Parent to pay) the portion of any consolidated, combined or similar Taxes
directly attributable to (or arising as a result of) the operations of the
Borrower and the Restricted Subsidiaries, provided that (A) the amount of such
Restricted Payments shall not exceed the lesser of (x) the Tax liabilities that
the Borrower and the Restricted Subsidiaries would have been required to pay in
respect of such federal, state, local and/or foreign Taxes (as applicable) were
the Borrower and the Restricted Subsidiaries to pay such Taxes as stand-alone
taxpayers less any such Tax payable directly by the Borrower or any Restricted
Subsidiary or (y) the actual liabilities of the Parent group on a consolidated,
combined or similar basis and (B) all Restricted Payments made to Holdings or a
Parent pursuant to this clause (v) are used by Holdings or a Parent for the
purposes specified herein within 20 days of the receipt thereof;

 

(vi)          the Borrower may make Restricted Payments to Holdings to pay
management, consulting and advisory fees to the Sponsor or any Sponsor Affiliate
and to reimburse any related expenses to the extent permitted by
Section 6.09(j) or (r);

 

(vii)         the Borrower and the Restricted Subsidiaries may make additional
Restricted Payments (and Holdings may make Restricted Payments with such amounts
received from the Borrower) in an aggregate amount throughout the term of this
Agreement not exceeding $5,000,000;

 

(viii)        so long as (x) no Event of Default shall have occurred and be
continuing or would result therefrom and (y) after giving pro forma effect
thereto, the Senior Secured Leverage Ratio as of the last day of the most recent
period for which financial statements shall have been required to be delivered
pursuant to Section 5.01(a) or (b) (or if prior to the first time such financial
statements are so required to be delivered, as of the last day of the most
recent period in respect of which financial statements of the Borrower and its
Restricted Subsidiaries are available)

 

83

--------------------------------------------------------------------------------


 

is less than 4.50 to 1.00, Restricted Payments at any time not to exceed the
Available Amount at such time;

 

(ix)                the Transaction Costs;

 

(x)                 Investments in non-wholly owned Subsidiaries of Borrower or
Non-Consolidated Entities, in each case permitted by Section 6.04 that would
otherwise constitute Restricted Payments;

 

(xi)                the purchase, redemption or other acquisition or retirement
for value of Equity Interests of a Qualified Restricted Subsidiary owned by a
Strategic Investor if such purchase, redemption or other acquisition or
retirement for value is made for consideration not in excess of the Fair Market
Value of such Equity Interests;

 

(xii)               each Restricted Subsidiary may make Restricted Payments to
any Loan Party (other than Holdings);

 

(xiii)              the Borrower may cause Holdings to issue common stock and
options, warrants or other equity awards with respect to its common stock under
any stock option, stock incentive or similar plan approved by the direct or
indirect shareholders of the Borrower (including deferred purchases under the
deferred stock purchase program) and repurchase such Equity Interests to the
extent (x) such repurchase is deemed to occur upon the exercise of such options,
warrants or other equity awards and (y) such Equity Interests represent a
portion of the purchase price of such options, warrants or other equity awards;

 

(xiv)              the Borrower may make Restricted Payments to Holdings in an
aggregate amount not to exceed the cash proceeds (to the extent such proceeds
are not used to increase the Available Amount and do not constitute Excluded
Contributions or a Cure Amount) received by Holdings from a substantially
concurrent issue of new shares of Holdings’ Qualified Equity Interests and
contributed to the Borrower less the amount of Investments made pursuant to
Section 6.04(xxi);

 

(xv)               the Borrower may declare and make payments under the
outstanding warrants of the Borrower described on Schedule 6.08 and repurchase
any of the foregoing; and

 

(xvi)              Restricted Payments made using Excluded Contributions.

 

SECTION 6.09.            Transactions with Affiliates.  The Borrower will not,
nor will it permit any Restricted Subsidiary to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates involving aggregate consideration in excess of $5,000,000,
except:

 

(a)           transactions that are at prices and on terms and conditions
substantially not less favorable to the Borrower or such Restricted Subsidiary
as could be obtained on an arm’s-length basis from unrelated third parties,

 

(b)           transactions between or among the Borrower and Qualified
Restricted Subsidiaries,

 

84

--------------------------------------------------------------------------------


 

(c)           any investment permitted under Section 6.04(iii), 6.04(iv),
6.04(v), 6.04(vi), 6.04(ix), 6.04(x), 6.04(xii), 6.04(xv), 6.04(xvii) or
6.04(xviii),

 

(d)           any Indebtedness permitted under Section 6.01,

 

(e)           any Restricted Payment permitted under Section 6.08,

 

(f)            any sale, transfer or disposition permitted under Section 6.05,

 

(g)           loans or advances to employees pursuant to Section 6.04,

 

(h)           any mergers, consolidations, liquidations or dissolutions
permitted under Section 6.03,

 

(i)            any lease or sublease entered into between the Borrower or any
Restricted Subsidiary, as lessee or sublessee, and any of the Affiliates (as of
the Effective Date) of the Borrower or entity controlled by such Affiliates, as
lessor or sublessor, which is approved in good faith by a majority of the
disinterested members of the Board of Directors of the Borrower,

 

(j)            any management, transaction, monitoring or termination fees and
related indemnities and reimbursement of expenses pursuant to the Sponsor
Management Agreement as in effect on the Effective Date or as amended in a
manner not materially adverse to the Lenders;

 

(k)           the payment of reasonable fees to directors of the Borrower or any
Restricted Subsidiary who are not employees of the Borrower or any Restricted
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrower or any Restricted Subsidiary in the ordinary course of business,

 

(l)            any issuances of securities or other payments, awards or grants
in cash, securities or otherwise pursuant to, or the funding of, employment
agreements, employee benefit plans, stock options and stock ownership plans
approved by the Borrower’s Board of Directors,

 

(m)          transactions pursuant to agreements set forth on Schedule 6.09 and
any amendments thereto to the extent such amendments are not materially less
favorable to the Borrower or such Subsidiary Loan Party than those provided for
in the original agreements,

 

(n)           employment and severance arrangements entered into in the ordinary
course of business and approved by the Borrower’s Board of Directors between a
Parent, Holdings, the Borrower or any Restricted Subsidiary and any employee
thereof, and

 

(o)           the Transactions, including all payments made or to be made in
connection with the Transactions, including the payment of the Transaction
Costs.

 

(p)           transactions with a Person (other than an Unrestricted Subsidiary
of the Borrower) that is an Affiliate of the Borrower solely because the
Borrower owns, directly or through a Restricted Subsidiary, an Equity Interest
in, or controls, such Person;

 

(q)           any issuance of Equity Interests (other than Disqualified Equity
Interests) of the Borrower to Holdings;

 

85

--------------------------------------------------------------------------------


 

(r)            payments by the Borrower or any of its Restricted Subsidiaries to
the Sponsor and/or any of its Affiliates for any transaction for which financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities are provided to the Borrower or one of its
Subsidiaries, including, without limitation, in connection with acquisitions or
divestitures, which payments are approved by the majority of the disinterested
members of the Board of Directors of the Borrower in good faith;

 

(s)           transactions with Restricted Subsidiaries that are not Qualified
Restricted Subsidiaries, Non-Consolidated Entities, Unrestricted Subsidiaries,
customers, suppliers, contractors, joint venture partners (including without
limitation physicians) or purchasers or sellers of goods or services, in each
case which are in the ordinary course of business (including, without
limitation, pursuant to joint venture agreements) and otherwise in compliance
with the terms of this Agreement;

 

(t)            the existence of, or the performance by the Borrower or any
Restricted Subsidiary of their obligations, if any, or obligations of Holdings
under the terms of, any subscription, registration rights or stockholders
agreement, partnership agreement, limited liability company agreement or similar
agreement to which Holdings, the Borrower or any Restricted Subsidiary is a
party as of the Effective Date and any similar agreements which the Borrower,
any Restricted Subsidiary, Holdings or any other Parent may enter into
thereafter; provided, however, that the entering into by the Borrower or any
Restricted Subsidiary or the performance by the Borrower or any Restricted
Subsidiary of obligations under any future amendment to any such existing
agreement or under any similar agreement entered into after the Effective Date
will only be permitted by this clause to the extent that the terms of any such
amendment or new agreement, taken as a whole, are not materially disadvantageous
to the Lenders, as determined in good faith by the Board of Directors, chief
executive officer or chief financial officer of the Borrower;

 

(u)           [Reserved];

 

(v)           the entering into of any tax sharing agreement or arrangement;

 

(w)          the issuance of Equity Interests (other than Disqualified Equity
Interests) in the Borrower or any Restricted Subsidiary for compensation
purposes;

 

(x)            intellectual property licenses in the ordinary course of
business;

 

(y)           transactions in which the Borrower or any Restricted Subsidiary
delivers to the Administrative Agent a letter from an accounting, appraisal or
investment banking firm of national standing stating that such transaction is
fair to the Borrower or such Restricted Subsidiary from a financial point of
view and which are approved by a majority of the disinterested members of the
Board of Directors of the Borrower in good faith.

 

SECTION 6.10.            Restrictive Agreements.

 

(a)           Subject to clauses (b) through (e) below, the Borrower will not,
nor will it permit any Restricted Subsidiary to, directly or indirectly, enter
into, incur or permit to exist any agreement or other consensual arrangement
that prohibits, restricts or imposes any condition upon (i) the ability of the
Borrower or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets securing the Obligations or (ii) the
ability of any Subsidiary to pay dividends or other distributions

 

86

--------------------------------------------------------------------------------


 

with respect to any shares of its capital stock or to make or repay loans or
advances to the Borrower or any Restricted Subsidiary or to Guarantee the
Obligations.

 

(b)           Section 6.10(a) shall not apply to restrictions and conditions
(i) imposed by law or any regulatory authority or by any Loan Document, the
Senior Secured Notes Documents, the Exchangeable PIK Notes Documents, the
Existing Notes Documents or any document governing Indebtedness of a Foreign
Subsidiary permitted to be incurred under this Agreement (provided that such
restrictions shall apply only to such Foreign Subsidiary), (ii) existing on the
date hereof identified on Schedule 6.10 (but shall apply to any extension,
renewal, amendment or modification, but only to the extent expanding the scope
of, any such restriction or condition), (iii) contained in agreements relating
to the sale of a Restricted Subsidiary or any other asset pending such sale,
provided such restrictions and conditions apply only to the Restricted
Subsidiary or asset that is to be sold and such sale is permitted hereunder,
(iv) imposed by any customary provisions restricting assignment of any agreement
entered into the ordinary course of business, (v) imposed by any instrument or
agreement governing Indebtedness of a Restricted Subsidiary acquired by the
Borrower or any of its Restricted Subsidiaries as in effect at the time of such
acquisition (except to the extent such Indebtedness was incurred in connection
with or in contemplation of such acquisition), which encumbrance or restriction
is not applicable to any Person, or the properties or assets of any such Person,
other than the Person or any of its Subsidiaries, so acquired (provided that
such Indebtedness was permitted by Section 6.01 to be incurred), (vi) imposed by
any instrument or agreement governing Indebtedness (x) of any Foreign Subsidiary
and (y) of the Borrower or any Restricted Subsidiary that is incurred or issued
subsequent to the Effective Date and is permitted pursuant to Section 6.01
(provided that the restrictions in such Indebtedness are not materially more
restrictive in the aggregate than the restrictions contained in this Agreement,
the Senior Secured Notes Documents, the Exchangeable PIK Notes Documents or the
Existing Notes Documents or the Borrower’s Board of Directors determines in good
faith that restrictions are not reasonably likely to have a materially adverse
effect on the Borrower’s and/or the Subsidiary Loan Parties’ ability to make
principal and interest payments on the Loans), (vii) consisting of Permitted
Payment Restrictions, (viii) restrictions in the Sponsor Management Agreement
that require the payment of management fees to the Borrower or one of its
Restricted Subsidiaries prior to payment of dividends or distributions,
(ix) customary provisions in joint venture and other similar agreements,
including agreements related to the ownership and operation of surgical
facilities, relating solely to such joint venture or facilities of the Persons
who own Equity Interests therein and (x) any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the Indebtedness, preferred stock, Liens, agreements, contracts,
licenses, leases, subleases, instruments or obligations referred to in any of
the foregoing clauses; provided, however, that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are not materially more restrictive, taken as a whole (as
determined by the Borrower in good faith), than those restrictions contained in
the Indebtedness, preferred stock, Liens, agreements, contracts, licenses,
leases, subleases, instruments or obligations referred to in the foregoing
clauses above, as applicable prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

 

(c)           Section 6.10(a)(i) shall not apply to (i) restrictions or
conditions imposed by customary provisions in leases, subleases, licenses and
sublicenses restricting the assignment thereof or (ii) any restrictions imposed
by agreements or instruments governing Indebtedness or other obligations
permitted to be secured pursuant to Section 6.02 and limited to the assets
subject to thereto.

 

(d)           Section 6.10(a)(ii) shall not apply to customary provisions in
joint venture agreements relating to purchase options, rights of first refusal
or call or similar rights of a third party that owns Equity Interests in such
joint venture.

 

87

--------------------------------------------------------------------------------


 

(e)           Section 6.10(a) shall not apply to reasonable and customary
restrictions on distributions regarding timing, reserves, available cash and the
like that are contained in the Organization Documents of joint ventures in
effect on the date hereof and those hereafter entered into in the ordinary
course of business of the Borrower and its Subsidiaries.

 

For the purposes of determining compliance with this covenant, (i) the priority
of any preferred stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on common stock shall not
be deemed a restriction on the ability to make distributions on Equity Interests
and (ii) a subordination of loans or advances made to the Borrower or a
Restricted Subsidiary of the Borrower to other Indebtedness incurred by the
Borrower or any such Restricted Subsidiary shall not be deemed a restriction on
the ability to make loans or advances.

 

SECTION 6.11.            Amendment of Material Documents.  The Borrower will
not, nor will it permit any Restricted Subsidiary to, amend, modify or waive any
of its rights under any documentation governing any Subordinated Indebtedness.

 

SECTION 6.12.            Financial Performance Covenants.

 

(a)           Senior Secured Leverage Ratio.  The Borrower shall not permit the
Senior Secured Leverage Ratio as of the last day of any fiscal quarter of the
Borrower ending after the Effective Date to be greater than 6.00:1.00.

 

(b)           Consolidated Interest Coverage Ratio.  The Borrower shall not
permit the Consolidated Interest Coverage Ratio as of the last day of any fiscal
quarter of Borrower (i) ending after the Effective Date and on or prior to
December 31, 2012, to be less than 1.625:1.00 and (ii) ending after December 31,
2012, to be less than 1.75:1.00.

 

SECTION 6.13.            Fiscal Year.  None of the Borrower or any Restricted
Subsidiary will change its fiscal year-end to a date other than December 31 or
its fiscal quarter-end dates to dates other than the last day of March, June,
September and December.

 

SECTION 6.14.            Prepayments of Indebtedness.  None of the Borrower or
any Restricted Subsidiary shall make (A) any payment or prepayment of principal
on or redemption or acquisition for value of, or any prepayment or redemption as
a result of any asset sale, change of control or similar event of, any
Subordinated Indebtedness, except (i) any payment of principal at scheduled
maturity, (ii) a refinancing thereof with Permitted Refinancing Indebtedness
with respect to such Subordinated Indebtedness, (iii) to the extent, before and
after giving effect thereto on a pro forma basis, the Senior Secured Leverage
Ratio as of the last day of the most recent period for which financial
statements shall have been required to be delivered pursuant to
Section 5.01(a) or (b) (or if prior to the first time such financial statements
are so required to be delivered, as of the last day of the most recent period in
respect of which financial statements of the Borrower and its Restricted
Subsidiaries are available) is less than 4.50 to 1.00, any such payment made
from the Available Amount or (iv) any such payment made from Excluded
Contributions or (B) any optional repurchase, redemption or other optional
acquisition or retirement for value (each, an “Optional Repurchase”) of any of
the Existing Notes or the Exchangeable PIK Notes, except, in the case of this
clause (B), to the extent after giving effect thereto the Senior Secured
Leverage Ratio shall be equal to or less than 4.5 to 1.0 for the Borrower’s most
recently ended four full fiscal quarters for which internal financial statements
are available; provided that this clause (B) will not prohibit: (1) the Optional
Repurchase of any Existing Notes or Exchangeable PIK Notes made in exchange for,
or out of the proceeds of a substantially concurrent sale of, Permitted
Refinancing Indebtedness in respect thereof or (2) the purchase, repurchase,
redemption, defeasance or other acquisition or retirement of any Existing

 

88

--------------------------------------------------------------------------------


 

Notes or Exchangeable PIK Notes purchased in anticipation of satisfying a
sinking fund obligation, principal installment or payment at final maturity, in
each case within one year of the maturity of the Existing Notes or PIK
Exchangeable Notes, as applicable; provided further nothing in this clause
(B) shall prohibit the repurchase, redemption or other acquisition or retirement
for value of Existing Notes or PIK Exchangeable Notes as required by the terms
of the Existing Notes or the Exchangeable PIK Notes, as the case may be,
including any repurchase required upon an Asset Sale or Change of Control (each
as defined in the indenture governing the Existing Notes or PIK Exchangeable
Notes, as applicable).

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01.            Events of Default.  If any of the following events (any
such event, an “Event of Default”) shall occur:

 

(a)           the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)           (i) the Borrower shall fail to pay any interest on any Loan or
fees under Section 2.12 when and as the same shall become due and payable under
this Agreement and such failure shall continue unremedied for a period of three
Business Days or (ii) the Borrower shall fail to pay any other amount (other
than an amount referred to in Section 7.01(a) and 7.01(b)(i)) payable under this
Agreement or any other Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of ten Business
Days;

 

(c)           any representation or warranty made or deemed made by or on behalf
of Holdings, the Borrower or any Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

 

(d)           the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.04 (with respect to the
existence of Holdings and the Borrower), 5.11 or in Article VI;

 

(e)           the Borrower or any Subsidiary Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in Sections 7.01(a), (b) or (d)), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

 

(f)            Holdings, the Borrower or any Restricted Subsidiary shall fail to
make any payment (whether of principal or interest) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace period);

 

(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (after giving effect to any applicable grace period) the holder or
holders of any Material Indebtedness or any trustee or agent on its or

 

89

--------------------------------------------------------------------------------


 

their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, provided that this clause (g) shall not apply to Indebtedness that
becomes due as a result of the voluntary sale or transfer of property or assets
(to the extent not prohibited under this Agreement);

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of Holdings, the Borrower or any Restricted Subsidiary or its debts,
or of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Restricted
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(i)            Holdings, the Borrower or any Restricted Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 7.01(h),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Holdings, the Borrower or any
Restricted Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any formal action for the purpose of effecting any of the foregoing;

 

(j)            Holdings, the Borrower or any Restricted Subsidiary shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;

 

(k)           one or more judgments for the payment of money (to the extent not
paid or covered by insurance provided by a carrier that has not denied its
obligation to pay such claim in writing) in an aggregate amount in excess of
$10,000,000 shall be rendered against Holdings, the Borrower, any Restricted
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of Holdings, the Borrower or any Restricted Subsidiary to
enforce any such judgment;

 

(l)            an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrower
and the Restricted Subsidiaries in an aggregate amount exceeding $10,000,000 for
all periods;

 

(m)          any Lien purported to be created under any Security Document shall
cease to be a valid and perfected Lien on any material portion of the Collateral
with the priority required by the applicable Security Document and the
Intercreditor Agreement, except as a result of the sale or other disposition of
the applicable Collateral in a transaction permitted under the Loan Documents or
as otherwise expressly permitted hereunder;

 

(n)           any Loan Document shall for any reason be asserted by any Loan
Party not to be a legal, valid and binding obligation of any party thereto;

 

90

--------------------------------------------------------------------------------


 

(o)           the Guarantees of the Obligations by Holdings and the Subsidiary
Loan Parties pursuant to the Collateral Agreement shall cease to be in full
force and effect (other than in accordance with the terms of the Loan Documents)
or shall be asserted by Holdings, the Borrower or any Subsidiary Loan Party not
to be in effect or not to be legal, valid and binding obligations; or

 

(p)           a Change of Control shall occur;

 

then, and in every such event (other than an event with respect to the Borrower
described in Section 7.01(h) or (i)), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times:  (i) terminate the
Revolving Commitments, and thereupon the Revolving Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
Section 7.01(h) or (i), the Revolving Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

 

SECTION 7.02.            Borrower’s Right to Cure.

 

(a)           Notwithstanding anything to the contrary contained in
Section 7.01, in the event that the Borrower fails to comply with the
requirement of the Financial Performance Covenants, follow ing the end of the
fiscal quarter in which such failure occurs and until the expiration of the
tenth day subsequent to the date on which financial statements with respect to
the fiscal period for which such Financial Performance Covenant is being
measured are required to be delivered pursuant to Section 5.01, Holdings shall
have the right to issue its Qualified Equity Interests for cash (the “Cure
Right”), and upon the receipt by the Borrower of cash (such amount of such cash
being referred to as the “Cure Amount”) pursuant to the exercise by Holdings of
such Cure Right, the Financial Performance Covenants shall be recalculated
giving effect to the following pro forma adjustments:

 

(i)      Consolidated Adjusted EBITDA shall be increased, solely for the purpose
of determining the existence of a Default or Event of Default under the
Financial Performance Covenants with respect to any period of four consecutive
fiscal quarters that includes the fiscal quarter for which the Cure Right was
exercised and not for any other purpose under this Agreement, by an amount equal
to the Cure Amount; and

 

(ii)     if, after giving effect to the foregoing recalculations, the Borrower
shall then be in compliance with the requirements of the Financial Performance
Covenants (including for purposes of Section 4.02), the Borrower shall be deemed
to have satisfied the requirements of the Financial Performance Covenants as of
the relevant date of determination with the same effect as though there had been
no failure to comply therewith at such date, and the applicable breach or
default of the Financial Performance Covenants that had occurred shall be deemed
cured for the purposes of this Agreement.

 

91

--------------------------------------------------------------------------------


 

(b)           Notwithstanding anything herein to the contrary, (i) in each four
fiscal quarter period of the Borrower there shall be a period of at least two
fiscal quarters in which no Cure Right is made, (ii) no more than six Cure
Rights shall be exercised during the term of this Agreement, (iii) all Cure
Amounts shall be disregarded for purposes of determining any items in this
Agreement (including basket sizes) dependent upon equity contributions,
offerings or proceeds, (iv) the Cure Amount shall be no greater than the amount
required to cause Borrower to be in compliance with the Financial Performance
Covenants and (v) for purposes of measuring the Senior Secured Leverage Ratio,
other than for purposes of calculating Consolidated Adjusted EBITDA as set forth
in Section 7.02(a)(i), the Cure Amount shall not be deemed to have been received
by Borrower or any Restricted Subsidiary prior to when it is actually received.

 

SECTION 7.03.            Exclusion of Immaterial Subsidiaries.  Solely for the
purposes of determining whether an Event of Default has occurred under
Section 7.01(h) or (i), any reference in any such clause to any Restricted
Subsidiary shall be deemed to exclude any Restricted Subsidiary affected by any
event or circumstance referred to in any such clause that did not, as of the
last day of the fiscal quarter of the Borrower most recently ended, have assets
with a value in excess of 5% of the total assets of the Borrower and the
Restricted Subsidiaries on a consolidated basis as of such day or have 5% of the
total revenues of the Borrower and the Restricted Subsidiaries on a consolidated
basis for the four fiscal quarter period ended on such day; provided that if it
is necessary to exclude more than one Restricted Subsidiary from
Section 7.01(h) or (i) pursuant to this Section 7.03 in order to avoid an Event
of Default thereunder, all excluded Restricted Subsidiaries shall be considered
to be a single consolidated Restricted Subsidiary for purposes of determining
whether the condition specified above is satisfied.

 

ARTICLE VIII

 

The Agents

 

SECTION 8.01.            The Agents.  Each of the Lenders and the Issuing Banks
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.  For purposes of this Article VIII, all references to the
Administrative Agent shall be deemed to be references to both the Administrative
Agent and the Collateral Agent.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 2.05(j) and
Section 9.02), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Holdings, the
Borrower or any of the Subsidiaries

 

92

--------------------------------------------------------------------------------


 

that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 2.05(j) or Section 9.02) or in the absence of its own gross negligence
or willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by Holdings, the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more subagents appointed by the
Administrative Agent.  The Administrative Agent and any such subagent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such subagent and to the Related Parties of each
Administrative Agent and any such subagent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Each of the Lenders, the Issuing Banks and the Loan Parties agree that the
Administrative Agent may, subject to Section 9.01(b), but shall not be obligated
to, make the Approved Electronic Communications available to the Lenders and the
Issuing Banks by posting such Approved Electronic Communications on IntraLinks™
or a substantially similar secure electronic platform chosen by the
Administrative Agent to be its electronic transmission system (the “Approved
Electronic Platform”) and each of the Loan Parties agrees to make the Approved
Electronic Communications available to the Administrative Agent in an acceptable
soft copy or electronic format.

 

Although the Approved Electronic Platform and its primary web portal are secured
with generally-applicable security procedures and policies implemented or
modified by the Administrative Agent from time to time (including, as of the
Effective Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders and the Issuing Banks
and the Loan Parties acknowledge and agree that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution.  In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders, the Loan
Parties and the

 

93

--------------------------------------------------------------------------------


 

Issuing Banks hereby approve distribution of the Approved Electronic
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

 

The Approved Electronic Communications and the Approved Electronic Platform are
provided “as is” and “as available”.  None of the Administrative Agent or any of
its Affiliates or any of their respective officers, directors, employees,
agents, advisors or representatives (the “Agent Affiliates”) warrant the
accuracy, adequacy or completeness of the Approved Electronic Communications and
the Approved Electronic Platform and each expressly disclaims liability for
errors or omissions in the Approved Electronic Communications and the Approved
Electronic Platform.  No warranty of any kind, express, implied or statutory
(including, without limitation, any warranty of merchantability, fitness for a
particular purpose, noninfringement of third party rights or freedom from
viruses or other code defects) is made by the Agent Affiliates in connection
with the Approved Electronic Communications or the Approved Electronic Platform.

 

Each of the Lenders, the Issuing Banks, and the Loan Parties agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

 

The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Borrower.  Upon any such resignation, the Required Lenders
shall have the right, with the consent of the Borrower, to appoint a successor. 
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its subagents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.  The
Lenders identified in this Agreement as the Syndication Agents shall not have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders.  Without limiting the
foregoing, neither Syndication Agent shall have or be deemed to have a fiduciary
relationship with any Lender.

 

To the extent required by any applicable laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax.  Without limiting or expanding the provisions of Section 2.17,
each Lender shall indemnify and hold harmless the Administrative

 

94

--------------------------------------------------------------------------------


 

Agent against, within 10 days after written demand therefor, any and all Taxes
and any and all related losses, claims, liabilities and expenses (including
fees, charges and disbursements of any counsel for the Administrative Agent)
incurred by or asserted against the Administrative Agent as a result of the
failure of the Administrative Agent to properly withhold any Tax from amounts
paid to or for the account of such Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of,
withholding Tax ineffective).  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this paragraph.  The agreements in
this paragraph shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Revolving Commitments and the repayment,
satisfaction or discharge of all other obligations.  For the avoidance of doubt,
the term “Lender” shall, for purposes of this paragraph, include any Issuing
Bank.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.            Notices.

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

(i)            if to the Borrower, to:

 

Symbion, Inc.
40 Burton Hills Blvd.
Suite 500
Nashville, TN 37215
Attention:  Teresa F. Sparks, Chief Financial Officer
(Telecopy No. (615) 234-7994)

 

with a copy to:
Derek Bell, Assistant Vice President of Finance
(Telecopy No. (615) 234-5998);

 

with a copy (which shall not constitute notice) to:

 

Waller Lansden Dortch & Davis, LLP
511 Union Street, Suite 2700
Nashville, TN  37219
Attention: Robert L. Harris, Esq.
Facsimile: (615) 244-6804;

 

95

--------------------------------------------------------------------------------


 

(ii)           if to the Administrative Agent, the Swingline Lender or the
Collateral Agent, to:

 

Morgan Stanley Senior Funding, Inc. 
Attention: Agency Team
1 Pierrepont Plaza, 7th Floor
Brooklyn, NY  11201
Telephone:  718-754-7422
Facsimile:  212-507-6680
Electronic mail:  msagency@morganstanley.com

 

(iii)          if to Morgan Stanley Senior Funding, Inc., in its capacity as an
Issuing Bank, to:

 

Morgan Stanley Senior Funding, Inc. 
Attention: Glenie Mathues
1300 Thames Street
Baltimore, MD 21231
Telephone:  443-627-6782
Facsimile:  646-731-9185
Electronic mail:  balt_lc@morganstanley.com

 

(iv)          if to any other Lender to it at its address (or telecopy number)
set forth in its Administrative Questionnaire, and if to any other Issuing Bank,
to such address as such Issuing Bank shall provide to the Administrative Agent
in writing.

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or any Issuing Bank pursuant to Article II or of
a Default if such Lender or such Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication and provided that the Administrative Agent
shall in any event also receive hard copies of the notices described in this
proviso and, to the extent requested, any other documents delivered
electronically under this Agreement.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.  All such notices and other communications (i) sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient, and
(ii) posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of any required notification that such notice or
communication is available and identifying the website address therefor.

 

(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the Administrative Agent
(and, in the case of the Administrative Agent, by written notice to the
Borrower).  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given as follows:  notices sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by telecopier (with a send successful notice) shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the

 

96

--------------------------------------------------------------------------------


 

recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient).

 

SECTION 9.02.            Waivers; Amendments.

 

(a)           No failure or delay by the Administrative Agent, any Issuing Bank,
the Collateral Agent, the Swingline Lender or any Lender in exercising any right
or power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks, the Collateral Agent, the Swingline Lender and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of any Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by Section 9.02(b), and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given.  Without
limiting the generality of the foregoing, the making of a Loan or issuance of a
Letter of Credit shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent, any Lender, the Collateral Agent, the
Swingline Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.

 

(b)           Except as provided in Section 2.20 with respect to an Incremental
Facility Amendment (or to give effect to any restatement of this Agreement, the
substantive terms of which are otherwise permitted hereby), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by Holdings, the Borrower and
the Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent
(and/or, if party thereto, the Collateral Agent) and the Loan Party or Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders; provided that no such agreement shall

 

(i)            increase the Revolving Commitment of any Lender without the
written consent of such Lender,

 

(ii)           reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected (other than any waiver of
default interest payable pursuant to Section 2.13(c)) thereby,

 

(iii)          postpone the final maturity of any Loan, the required date of
reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Revolving
Commitment, without the written consent of each Lender affected thereby,

 

(iv)          change Section 2.18(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender,

 

(v)           change any of the provisions of this Section 9.02 or the
percentage set forth in the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify

 

97

--------------------------------------------------------------------------------


 

any rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender (or each Lender of such Class, as
applicable),

 

(vi)          release Holdings or substantially all Subsidiary Loan Parties from
their Guarantee under the Collateral Agreement (except as provided in
Section 9.15 or in the Collateral Agreement) or limit liability of Holdings or
of substantially all Subsidiary Loan Parties in respect of such Guarantee,
without the written consent of each Lender,

 

(vii)         release all or substantially all the Collateral from the Liens of
the Security Documents (except as provided in Section 9.15 or in the Collateral
Agreement), without the written consent of each Lender,

 

(viii)        modify the definition of “Interest Period” to allow periods of
more than twelve months without regard to the agreement of all participating
Lenders, without the written consent of each Lender; or

 

(ix)           modify the provisions of the Intercreditor Agreement or any Loan
Document relating to the order of application of proceeds of Collateral;

 

provided, further, that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
any Issuing Bank or the Swingline Lender without the prior written consent of
the Administrative Agent, the Collateral Agent, such Issuing Bank or the
Swingline Lender, as applicable, (B) if the Administrative Agent and the
Borrower shall have jointly identified an ambiguity, omission, error, defect or
inconsistency in any provision of the Loan Documents, then the Administrative
Agent (or, if applicable, the Collateral Agent) and the Borrower shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Required Lenders within five
(5) Business Days notice thereof and (C) any such agreement with respect to the
Intercreditor Agreement shall only require the consent of any Loan Party to the
extent set forth in the Intercreditor Agreement.  In connection with any
proposed amendment, modification, waiver or termination (a “Proposed Change”)
requiring the consent of all affected Lenders, if the consent of the Required
Lenders (and, to the extent any Proposed Change requires the consent of Lenders
holding Loans of any Class pursuant to Section 9.02(b)(viii), the consent of not
less than a majority in interest of the outstanding Loans and unused Revolving
Commitments) to such Proposed Change is obtained, but the consent to such
Proposed Change of other Lenders whose consent is required is not obtained (any
such Lender whose consent is not obtained as described in this
Section 9.02(b) being referred to as a “Non-Consenting Lender”), then, so long
as the Lender that is acting as the Administrative Agent is not a Non-Consenting
Lender, at the Borrower’s request, any assignee that is acceptable to the
Administrative Agent shall have the right, with the Administrative Agent’s
consent, to purchase from such Non-Consenting Lender, and such Non-Consenting
Lender agrees that it shall, upon the Borrower’s request, sell and assign to
such assignee, at no expense to such Non-Consenting Lender, all the Revolving
Commitments and Revolving Exposure of such Non-Consenting Lender for an amount
equal to the principal balance of all Revolving Loans (and funded participations
in Swingline Loans and unreimbursed LC Disbursements) held by such
Non-Consenting Lender and all accrued interest and fees with respect thereto
through the date of sale (including amounts under Sections 2.15, 2.16 and 2.17)
so long as such principal balance of all other Non-Consenting Lenders is
similarly purchased, such purchase and sale to be consummated pursuant to an
executed Assignment and Assumption in accordance with Section 9.04(b) (which
Assignment and Assumption need not be signed by such Non-Consenting Lender).

 

98

--------------------------------------------------------------------------------


 

SECTION 9.03.            Expenses; Indemnity; Damage Waiver.

 

(a)           The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Agents and their respective Affiliates,
including the reasonable and documented out-of-pocket fees, charges and
disbursements of one counsel for the Agents (plus one local counsel in each
relevant jurisdiction), in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all documented out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender, in connection with the
enforcement of its rights in connection with the Loan Documents, including its
rights under this Section 9.03, or in connection with the Loans made or Letters
of Credit issued hereunder, including all such reasonable out-of-pocket expenses
incurred during any workout or restructuring in respect of such Loans or Letters
of Credit.

 

(b)           The Borrower shall indemnify the Administrative Agent, each Agent,
each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”), and hold each
Indemnitee harmless, from and against any and all losses, claims, damages,
investigations, inquiries and liabilities (any of the foregoing, a
“Proceeding”), whether brought or asserted by Borrower, Holdings, any creditor
of any Loan Party or Subsidiary thereof or direct or indirect equityholder of
Borrower or any other Person, and related documented out-of-pocket expenses,
including the charges and disbursements of counsel incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of any Loan Document or any other agreement or
instrument contemplated hereby, the performance by the parties to the Loan
Documents of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on, at, under or emanating from any Mortgaged
Property or any other property currently or formerly owned or operated by the
Borrower or any of its Subsidiaries, or any actual or alleged Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto or such
litigation, claim, investigation or proceeding is brought by a third party or by
the Borrower or its Affiliates, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that any such Proceeding or related
expenses (x) are finally judicially determined by a non-appealable judgment of a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of, or material breach of the Loan Documents by,
such Indemnitee, (y) result from the presence or Release of Hazardous Materials
or an Environmental Liability to the extent such presence, Release or
Environmental Liability is caused by such Indemnitee or first occurs or first
exists after completion of the foreclosure upon the Collateral, granting a
deed-in-lieu of foreclosure with respect to the Collateral or similar transfer
of title or possession of the Collateral or (z) are in connection with a
proceeding that does not involve an act or omission by Borrower or any of its
Affiliates and is brought by an Indemnitee against another Indemnitee (other
than an Agent or Arranger in its capacity as such); provided further that with
respect to any Proceeding, the Borrower shall only be required to pay for the
documented out-of-pocket fees, expenses and disbursements of (x) one counsel and
(y) one local counsel in each relevant jurisdiction for all Indemnitees taken as
a whole (plus, in the case

 

99

--------------------------------------------------------------------------------


 

that an Indemnitee has an actual or perceived conflict of interest with respect
to such Proceeding and retains its own counsel therefor, the documented
out-of-pocket fees, expenses and disbursements of (x) one additional counsel for
such Indemnitee and (y) one local counsel in each relevant jurisdiction for such
Indemnitee).  For the avoidance of doubt, this Section 9.03(b) shall not apply
to Taxes other than Taxes that represent any Proceeding arising out of, in
connection with, or as a result of any non-Tax claim.

 

(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, each Agent, each Issuing Bank or
the Swingline Lender under Sections 9.03(a) or (b), each Lender severally agrees
to pay to the Administrative Agent, such Agent, such Issuing Bank or the
Swingline Lender, as applicable, such Lender’s pro rata share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as applicable,
was incurred by or asserted against the Administrative Agent, such Agent, such
Issuing Bank or the Swingline Lender in its capacity as such.  For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the aggregate Revolving Exposures and unused Revolving Commitments at the time.

 

(d)           To the extent permitted by applicable law, neither Holdings nor
the Borrower shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e)           All amounts due under this Section 9.03 shall be payable not later
than ten Business Days after written demand therefor.

 

SECTION 9.04.            Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of each Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) except in connection with any
transaction permitted in accordance with Section 6.03(a)(i) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 9.04.  Nothing in this Agreement, express or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of each Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in Section 9.04(c)) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)           (i)  Subject to the conditions set forth in clause (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(1)           the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below) or, if an

 

100

--------------------------------------------------------------------------------


 

Event of Default under Section 7.01(a), (b), (h), (i) or (j) has occurred and is
continuing, any other assignee;

 

(2)           the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(3)           the Issuing Banks and Swingline Lender, provided that no consent
of the Issuing Banks or Swingline Lender shall be required for an assignment of
all or any portion of a Loan or a Revolving Commitment to a Lender.

 

(ii)           Assignments shall be subject to the following conditions:

 

(1)           except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitment or Loans of any Class, the amount of the Revolving
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, unless each of the Borrower and the Administrative Agent otherwise
consents; provided that no such consent of the Borrower shall be required
(x) for an assignment by a Lender to an Approved Fund or an Affiliate of a
Lender or (y) if an Event of Default has occurred and is continuing, and that
contemporaneous assignments to Approved Funds related to the same Lender shall
be aggregated when calculating such minimum assignment amounts;

 

(2)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Revolving Commitments or Loans;

 

(3)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that such fee shall not apply to
assignments to or from any Arranger or one of its Affiliates; and

 

(4)           the assignee, if it is not already a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

For purposes of this Section 9.04(b):

 

“Approved Fund” means (a) a CLO and (b) any fund that invests in bank loans and
similar extensions of credit and is managed or advised by the same investment
advisor as any Lender or by an Affiliate of such investment advisor.

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.

 

(iii)          Subject to acceptance and recording thereof pursuant to
Section 9.04(b)(iv), from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be

 

101

--------------------------------------------------------------------------------


 

a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 9.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 9.04(c).

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitment of, and principal amount of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, the
Issuing Banks and any Lender (with respect to its own interest only), at any
reasonable time and from time to time upon reasonable prior notice.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in
Section 9.04(b) and any written consent to such assignment required by
Section 9.04(b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(vi)          No assignments shall be made to Borrower or any Affiliate thereof.

 

(c)           (i)  Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities other than the Borrower or
an Affiliate thereof (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Loans owing to it), provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement, provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal and interest amounts of each Participant’s
interest in the Loans held by it (the “Participant Register”).  The entries in
the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of the applicable participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  Subject to
Section 9.04(c)(ii), the Borrower agrees that each Participant shall be entitled
to

 

102

--------------------------------------------------------------------------------


 

the benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations of such Sections (including the documentation requirements of
Section 2.17(e)) and Section 2.19) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 9.04(b).  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(c) as though it were a Lender.

 

(i)            A Participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant
except to the extent that the entitlement to any greater payment results from
any change in any Requirement of Law after the participant becomes a
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.

 

(ii)           Any Lender may at any time pledge, assign or grant a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge, assignment or grant to secure
obligations to a Federal Reserve Bank, and this Section 9.04 shall not apply to
any such pledge, assignment or grant of a security interest, provided that no
such pledge, assignment or grant of a security interest shall release a Lender
from any of its obligations hereunder or substitute any such pledge or assignee
for such Lender as a party hereto.

 

SECTION 9.05.            Survival.  All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall have independent significance
and be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Revolving Commitments have
not expired or terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Revolving
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 9.06.            Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

103

--------------------------------------------------------------------------------


 

SECTION 9.07.            Severability.  Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08.            Right of Setoff.  If any Event of Default under
Section 7.01(a) or (b) shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement then
due and owing held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.10 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The applicable Lender shall notify the Borrower
and the Administrative Agent of such setoff or application, provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such setoff or application under this Section 9.08.  The rights of each
Lender under this Section 9.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

SECTION 9.09.            Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)           This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

 

(b)           Each of Holdings and the Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall, to the fullest extent
permitted by laws, be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against Holdings, the Borrower or their respective properties in the courts of
any jurisdiction.

 

(c)           Each of Holdings and the Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in Section 9.09(b).  Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

104

--------------------------------------------------------------------------------


 

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

SECTION 9.10.            WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.10.

 

SECTION 9.11.            Headings.  Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12.            Confidentiality.  Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, trustees, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
self-regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this
Section 9.12, to (i) any assignee or pledgee of or Participant in, or any
prospective assignee or pledgee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 9.12 or (ii) becomes available to the Administrative
Agent, any Issuing Bank or any Lender on a nonconfidential basis from a source
other than Holdings or the Borrower or any of their subsidiaries, provided that
such source is not actually known by such disclosing party to be bound by an
agreement containing provisions substantially the same as those contained in
this Section 9.12.  For the purposes of this Section 9.12, the term
“Information” means all information received from Holdings or the Borrower
relating to Holdings or the Borrower or its business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by Holdings or the
Borrower.  Any Person required to maintain the confidentiality of Information as
provided in this Section 9.12 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

SECTION 9.13.            Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other

 

105

--------------------------------------------------------------------------------


 

amounts that are treated as interest on such Loan under applicable law
(collectively, the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) that may be contracted for, charged, taken, received or reserved
by the Lender holding such Loan in accordance with applicable law, the rate of
interest payable in respect of such Loan hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan but were not payable as a result of the operation of this
Section 9.13 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

 

SECTION 9.14.            USA Patriot Act.  Each Lender, each Agent and each
Issuing Bank hereby notifies the Borrower that pursuant to the requirements of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (the “USA
Patriot Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Person to identify the
Borrower in accordance with the USA Patriot Act.

 

SECTION 9.15.            Release of Guarantee and Collateral.  Upon any sale or
other transfer of any Loan Party or by any Loan Party of any Collateral that is
permitted under this Agreement, or upon the effectiveness of any written consent
to the release of any Guarantee or the security interest granted hereby in any
Collateral pursuant to Section 9.02 of this Agreement, such Guarantee or the
Mortgage or other security interest in such Collateral, as applicable, shall be
automatically released and the Collateral Agent is authorized to, and shall,
take any action to effect the foregoing, including, without limitation,
executing and delivering to the Borrower, in recordable form, discharges and
releases of such Guarantee or such Mortgage or other security interest; provided
that the foregoing shall be at the Borrower’s expense and, if reasonably
requested by the Collateral Agent, the Collateral Agent shall have received
certification from the Borrower and applicable Loan Party that such transaction
is permitted under this Agreement.

 

SECTION 9.16.            Absence of Fiduciary Duty; Arms-Length Transaction. 
The Arrangers, the Agents, the Issuing Banks, the Swingline Lender and each
Lender and their respective Affiliates may have economic interests that conflict
with those of Holdings or the Borrower and may provide financing or other
services to parties whose interests conflict with those of the Loan Parties.
Each of Holdings and the Borrower agrees that the each of the Arrangers, the
Agents, the Issuing Banks, the Swingline Lenders and the Lenders will act under
this agreement as an independent contractor and that nothing in this Agreement
or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between the Arrangers, the
Agents, the Issuing Banks, the Swingline Lenders and the Lenders on the one hand
and Holdings or the Borrower, or their respective management, stockholders or
Affiliates on the other hand. Each of the Holdings and the Borrower acknowledges
and agrees that (i) the transactions contemplated by this Agreement and the
other Loan Documents are arm’s-length commercial transactions between the
Administrative Agent, the Collateral Agent, the Swingline Lender, the Issuing
Banks and the Lenders, on the one hand, and Holdings and the Borrower, on the
other, (ii) in connection therewith and with the process leading to such
transaction the Administrative Agent, the Collateral Agent, the Swingline
Lender, the Issuing Banks and the Lenders are each acting solely as a principal
and not as a fiduciary of Holdings or the Borrower, its management,
stockholders, creditors or any other Person, (iii) the Arrangers, the Agents,
the Issuing Banks, the Swingline Lender and the Lenders have not assumed an
advisory or fiduciary responsibility in favor of Holdings or the Borrower with
respect to the Transactions or the process leading thereto (irrespective of
whether the Arrangers, the Agents or any Lender or any of their respective
Affiliates had advised or is currently advising Holdings or the Borrower on
other matters) or any other obligation to Holdings or the Borrower except the
obligations

 

106

--------------------------------------------------------------------------------


 

expressly set forth in this Agreement and the other Loan Documents and
(iv) Holdings and the Borrower have consulted their own legal and financial
advisors to they have deemed appropriate.

 

SECTION 9.17.            Intercreditor Agreement.  Each Lender, the
Administrative Agent, the Swingline Lender and each Issuing Bank (on behalf of
itself and any Secured Party that may be its Affiliate): (a) agrees that it will
be bound by and will take no actions contrary to the provisions of the
Intercreditor Agreement and (b) authorizes and instructs the Collateral Agent
and/or the Administrative Agent to enter into the Intercreditor Agreement in
their capacities as such on behalf of such Lender, Swingline Lender and such
Issuing Bank.

 

107

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

SYMBION, INC.,

 

as the Borrower

 

 

 

 

 

 

 

By:

/s/ Teresa F. Sparks

 

 

Name: Teresa F. Sparks

 

 

Title:

Senior Vice President of Finance and Chief

 

 

 

Financial Officer

 

 

 

 

 

 

 

SYMBION HOLDINGS CORPORATION,

 

as Holdings

 

 

 

 

 

 

 

By:

/s/ Teresa F. Sparks

 

 

Name: Teresa F. Sparks

 

 

Title:

Senior Vice President of Finance and Chief

 

 

 

Financial Officer

 

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Christy Silvester

 

 

Name: Christy Silvester

 

 

Title: Executive Director

 

 

 

 

 

 

 

MORGAN STANLEY BANK, N.A.,

 

as Issuing Bank, Swingline Lender and as a Lender

 

 

 

 

 

 

 

By:

/s/ Christy Silvester

 

 

Name: Christy Silvester

 

 

Title: Executive Director

 

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ John Skrobe

 

 

Name: John Skrobe

 

 

Title: Managing Director

 

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

JEFFERIES FINANCE LLC,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ E. Joseph Hess

 

 

Name: E. Joseph Hess

 

 

Title: Managing Director

 

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

TO THE

 

CREDIT AGREEMENT

 

DATED AS OF

 

JUNE 14, 2011

 

AMONG

 

SYMBION HOLDINGS CORPORATION,

AS HOLDINGS

 

SYMBION, INC.,

AS THE BORROWER

 

THE LENDERS PARTY HERETO FROM TIME TO TIME

 

MORGAN STANLEY SENIOR FUNDING, INC.,

AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 

MORGAN STANLEY BANK, N.A.,

AS SWINGLINE LENDER AND ISSUING BANK

 

AND

 

BARCLAYS CAPITAL AND

JEFFERIES FINANCE LLC,

AS CO-SYNDICATION AGENTS

 

--------------------------------------------------------------------------------

 

MORGAN STANLEY SENIOR FUNDING, INC.,

BARCLAYS CAPITAL AND

JEFFERIES FINANCE LLC,

AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(c)

 

SPECIFIED SUBSIDIARIES

 

DeLand Surgery Center, Ltd.

 

Northstar Hospital, LLC

 

Orlando Surgery Center II, Ltd.

 

SMBI Northstar, LLC

 

Surgery Center of Hammond, L.L.C.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

 

Lender

 

Revolving
Commitment

 

Morgan Stanley Bank, N.A.

 

$

25,000,000.00

 

Barclays Bank PLC

 

$

12,500,000.00

 

Jefferies Finance LLC

 

$

12,500,000.00

 

Totals

 

$

50,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.03

 

NO CONFLICTS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.05

 

REAL PROPERTY

 

SMBIMS Durango, LLC, 40 Burton Hills Blvd., Suite 500, Nashville, TN 37215, owns
undeveloped land, Lot 3R, Rivergate Medical Center Lot 2-R Condominium Plat and
Resubdivision of Lot 2& 3, Rivergate Planned Development, According to the
Recorded Plat thereof filed for record July 21, 2005 under Reception No. 913882,
County of La Plata, State of Colorado, Licensed to hospital.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.06

 

LITIGATION

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.12

 

SUBSIDIARIES

 

Current Legal Entities Owned

 

Loan Party, Qualified Restricted
Subsidiary or Specified 
Subsidiary Record Owner

 

No. of Shares

 

Interest

BORROWER:

 

 

 

 

 

 

Symbion, Inc.

 

Symbion Holdings Corporation

 

1,000

 

100%

SUBSIDIARY LOAN PARTIES:

 

 

 

 

 

 

Ambulatory Resource Centres Investment Company, LLC

 

SymbionARC Management Services, Inc.

 

100

 

100%

Ambulatory Resource Centres of Florida, Inc.

 

ARC Financial Services Corporation

 

100

 

100%

Ambulatory Resource Centres of Massachusetts, Inc.

 

ARC Financial Services Corporation

 

100

 

100%

Ambulatory Resource Centres of Texas, Inc.

 

ARC Financial Services Corporation

 

1,000

 

100%

Ambulatory Resource Centres of Washington, Inc.

 

ARC Financial Services Corporation

 

100

 

100%

Ambulatory Resource Centres of Wilmington, Inc.

 

ARC Financial Services Corporation

 

100

 

100%

ARC Development Corporation

 

ARC Financial Services Corporation

 

1,000

 

100%

ARC Financial Services Corporation

 

Symbion Ambulatory Resource Centres, Inc.

 

1,000

 

100%

ASC of Hammond, Inc.

 

ARC Financial Services Corporation

 

1,000

 

100%

ASC of New Albany, LLC

 

SARC/Vincennes, Inc.

 

100

 

100%

Austin Surgical Holdings, LLC

 

PSC Development Company, LLC

 

1,000

 

100%

Houston PSC — I, Inc.

 

PSC Operating Company, LLC

 

1,000

 

100%

Lubbock SurgiCenter, Inc.

 

PSC Development Company, LLC

 

1,000

 

100%

MediSphere Health Partners Management of Tennessee, Inc.

 

Symbion Ambulatory Resource Centres, Inc.

 

1,000

 

100%

MediSphere Health Partners — Oklahoma City, Inc.

 

Symbion Ambulatory Resource Centres, Inc.

 

1,000

 

100%

NeoSpine Surgery, LLC

 

SymbionARC Management Services, Inc.

 

1,000

 

100%

NeoSpine Surgery of Nashville, LLC

 

NeoSpine Surgery, LLC

 

Not designated

 

100%

NeoSpine Surgery of Puyallup, LLC

 

NeoSpine Surgery, LLC

 

Not designated

 

100%

NSC Edmond, Inc.

 

Symbion Ambulatory Resource Centres, Inc.

 

1,000

 

100%

Physicians Surgical Care, Inc.

 

Symbion, Inc.

 

1,000

 

100%

Premier Ambulatory Surgery of Duncanville, Inc.

 

Symbion Ambulatory Resource Centres, Inc.

 

100

 

100%

PSC Development Company, LLC

 

Physicians Surgical Care, Inc.

 

50,000

 

100%

PSC Operating Company, LLC

 

Physicians Surgical Care, Inc.

 

1,000,000

 

100%

PSC of New York, L.L.C.

 

PSC Development Company, LLC

 

15,000

 

100%

Quahog Holding Company, LLC

 

ARC Financial Services Corporation

 

Not designated

 

100%

SARC/Asheville, Inc.

 

ARC Financial Services Corporation

 

1,000

 

100%

SARC/Circleville, Inc.

 

ARC Financial Services Corporation

 

1,000

 

100%

SARC/DeLand, Inc.

 

ARC Financial Services Corporation

 

1,000

 

100%

SARC/Ft. Myers, Inc.

 

ARC Financial Services

 

1,000

 

100%

 

--------------------------------------------------------------------------------


 

Current Legal Entities Owned

 

Loan Party, Qualified Restricted
Subsidiary or Specified 
Subsidiary Record Owner

 

No. of Shares

 

Interest

 

 

Corporation

 

 

 

 

SARC/FW, Inc.

 

ARC Financial Services Corporation

 

1,000

 

100%

SARC/Georgia, Inc.

 

ARC Financial Services Corporation

 

1,000

 

100%

SARC/Jacksonville, Inc.

 

ARC Financial Services Corporation

 

100

 

100%

SARC/Kent, LLC

 

SymbionARC Management Services, Inc.

 

Not designated

 

100%

SARC/Knoxville, Inc.

 

ARC Financial Services Corporation

 

1,000

 

100%

SARC/Largo, Inc.

 

ARC Financial Services Corporation

 

1,000

 

100%

SARC/Largo Endoscopy, Inc.

 

ARC Financial Services Corporation

 

1,000

 

100%

SARC/Metairie, Inc.

 

ARC Financial Services Corporation

 

1,000

 

100%

SARC/Providence, LLC

 

SymbionARC Management Services, Inc.

 

Not designated

 

100%

SARC/San Antonio, LLC

 

ARC Financial Services Corporation

 

1,000

 

100%

SARC/Savannah, Inc.

 

ARC Financial Services Corporation

 

1,000

 

100%

SARC/St. Charles, Inc.

 

ARC Financial Services Corporation

 

1,000

 

100%

SARC/Vincennes, Inc.

 

ARC Financial Services Corporation

 

1,000

 

100%

SARC/Worcester, Inc.

 

ARC Financial Services Corporation

 

1,000

 

100%

SMBI Gresham, LLC

 

SymbionARC Management Services, Inc.

 

Not designated

 

100%

SMBI Havertown, LLC

 

SymbionARC Management Services, Inc.

 

Not designated

 

100%

SMBI Idaho, LLC

 

UniPhy Healthcare of Maine I, Inc.

 

100

 

100%

SMBI Portsmouth, LLC

 

SymbionARC Management Services, Inc.

 

Not designated

 

100%

SMBIMS Birmingham, Inc.

 

ARC Financial Services Corporation

 

1,000

 

100%

SMBIMS Durango, LLC

 

SymbionARC Management Services, Inc.

 

Not designated

 

100%

SMBIMS Florida I, LLC

 

SymbionARC Management Services, Inc.

 

Not designated

 

100%

SMBIMS Greenville, LLC

 

SymbionARC Management Services, Inc.

 

Not designated

 

100%

SMBIMS Kirkwood, LLC

 

SymbionARC Management Services, Inc.

 

Not designated

 

100%

SMBIMS Novi, LLC

 

SymbionARC Management Services, Inc.

 

Not designated

 

100%

SMBIMS Orange City, LLC

 

SymbionARC Management Services, Inc.

 

Not designated

 

100%

SMBIMS Steubenville, Inc.

 

ARC Financial Services Corporation

 

1,000

 

100%

SMBIMS Tuscaloosa, Inc.

 

ARC Financial Services Corporation

 

1,000

 

100%

SMBIMS Wichita, LLC

 

SymbionARC Management Services, Inc.

 

Not designated

 

100%

SMBISS Beverly Hills, LLC

 

SymbionARC Management Services, Inc.

 

Not designated

 

100%

 

--------------------------------------------------------------------------------


 

Current Legal Entities Owned

 

Loan Party, Qualified Restricted
Subsidiary or Specified 
Subsidiary Record Owner

 

No. of Shares

 

Interest

SMBISS Chesterfield, LLC

 

SymbionARC Management Services, Inc.

 

Not designated

 

100%

SMBISS Encino, LLC

 

SymbionARC Management Services, Inc.

 

Not designated

 

100%

SMBISS Irvine, LLC

 

SymbionARC Management Services, Inc.

 

Not designated

 

100%

SMBISS Thousand Oaks, LLC

 

SymbionARC Management Services, Inc.

 

Not designated

 

100%

SSC Provider Network, LLC

 

SymbionARC Management Services, Inc.

 

100

 

100%

SurgiCare of DeLand, Inc.

 

SARC/DeLand, Inc.

 

1,000

 

100%

Symbion Ambulatory Resource Centres, Inc.

 

Symbion, Inc.

 

1,000

 

100%

SymbionARC Management Services, Inc.

 

ARC Financial Services Corporation

 

100

 

100%

SymbionARC Support Services, LLC

 

SymbionARC Management Services, Inc.

 

Not designated

 

100%

Texarkana Surgery Center GP, Inc.

 

PSC Operating Company, LLC

 

1,000

 

100%

UniPhy Healthcare of Johnson City VI, LLC

 

Symbion, Inc.

 

1,000

 

100%

UniPhy Healthcare of Louisville, Inc.

 

Symbion, Inc.

 

1,000

 

100%

UniPhy Healthcare of Maine I, Inc.

 

Symbion, Inc.

 

1,000

 

100%

UniPhy Healthcare of Memphis I, LLC

 

UniPhy Healthcare of Memphis II, Inc.

 

Not designated

 

100%

UniPhy Healthcare of Memphis II, Inc.

 

Symbion, Inc.

 

1,000

 

100%

UniPhy Healthcare of Memphis III, LLC

 

Symbion Ambulatory Resource Centres, Inc.

 

Not designated

 

100%

UniPhy Healthcare of Memphis IV, LLC

 

Symbion Ambulatory Resource Centres, Inc.

 

Not designated

 

100%

VASC, Inc.

 

SARC/St. Charles, Inc.

 

1,000

 

100%

Village SurgiCenter, Inc.

 

PSC Development Company, LLC

 

1,000

 

100%

QUALIFIED RESTRICTED SUBSIDIARIES:

 

 

 

 

 

 

Majority-Owned Subsidiaries

 

 

 

 

 

 

Animas Surgical Hospital, LLC

 

SMBIMS Durango, LLC

 

148 Class B Units

 

65.49%

ARC of Bellingham, L.P.

 

Ambulatory Resource Centres of Washington, Inc.

 

Ambulatory Resource Centres Investment Company, LLC

 

6 GP Units

 

245 LP Units

 

2% (GP)

 

81.67% (LP)

ARC of Georgia, LLC

 

ARC Development Corporation

 

SARC/Georgia, Inc.

 

2 Class A

 

56 Class B

 

2%

 

56%

ARC Kentucky, LLC

 

SymbionARC Management Services, Inc.

 

Symbion Ambulatory Resource Centres, Inc.

 

2 Units

 

59 Units

 

2%

 

59%

ARC Worcester Center, L.P.

 

Ambulatory Resource Centers of Massachusetts, Inc.

 

Ambulatory Resource Centres Investment Company, LLC

 

SARC/Worcester, Inc.

 

2 GP Units

 

56 LP Units

 

10 Units

 

1.67% (GP)

 

46.44% (LP)

 

8.32%

Bayside Endoscopy Center, LLC

 

SARC/Providence, LLC

 

750 Units

 

75%

 

--------------------------------------------------------------------------------


 

Current Legal Entities Owned

 

Loan Party, Qualified Restricted
Subsidiary or Specified 
Subsidiary Record Owner

 

No. of Shares

 

Interest

Birmingham Surgery Center, LLC

 

SMBIMS Birmingham, Inc.

 

59.67 Units

 

59.67%

Cape Coral Ambulatory Surgery Center, LLC

 

SMBIMS Florida I, LLC

 

65 Units

 

65%

Cape Coral Anesthesia Services, LLC

 

Cape Coral Ambulatory Surgery Center, LLC

 

Not designated

 

100%

CSS Services, LLC

 

The Center for Special Surgery, LLC

 

Not designated

 

100%

Chesterfield Spine Center, LLC

 

SMBISS Chesterfield, LLC

 

53.50 Units

 

53.50%

Cypress Surgery Center, LLC

 

SMBIMS Wichita, LLC

 

398.18 Units

 

53.59%

Jacksonville Beach Surgery Center, L.P.

 

SARC/Jacksonville, Inc.

 

Ambulatory Resource Centres Investment Company, LLC

 

2 GP Units

 

73 LP Units

 

2.04%

 

74.49%

Largo Endoscopy Center, L.P.

 

SARC/Largo Endoscopy, Inc.

 

Ambulatory Resource Centres Investment Company, LLC

 

2 GP Units

 

49 LP Units

 

2.22% (GP)

 

54.45% (LP)

Largo Surgery, LLC

 

SARC/Largo, Inc.

 

51 Class A Units

 

51%

NeoSpine Puyallup Spine Center, LLC

 

NeoSpine Surgery of Puyallup, LLC

 

Not designated

 

50%

NeoSpine Surgery of Bristol, LLC

 

NeoSpine Surgery, LLC

 

Not designated

 

56.18%

New Albany Outpatient Surgery, L.P.

 

ASC of New Albany, LLC

 

60 GP Units

8 LP Units

 

69.77% (GP)

9.30% (LP)

Northeast Baptist Surgery Center, LLC

 

SARC/San Antonio, LLC

 

225 Units

 

57.93%

Orthopaedic Surgery Center of Asheville, L.P.

 

SARC/Asheville, Inc.

 

Ambulatory Resource Centres Investment Company, LLC

 

2 GP Units

 

57 LP Units

 

2% (GP)

 

57% (LP)

Physicians Medical Center, L.L.C.

 

PSC Operating Company, LLC

 

136.20 Units

 

53.34%

Pickaway Surgical Center, Ltd.

 

SARC/Circleville, Inc.

 

Ambulatory Resource Centres Investment Company, LLC

 

47 Units

 

6 Units

 

50%

 

6.38%

Portsmouth, LLC

 

SMBI Portsmouth, LLC

 

75 Units

 

75% Class B

Recovery Care, L.P.

 

Valley Ambulatory Surgery Center, L.P.

 

Not designated

 

99.9% (LP)

Specialty Surgical Center of Encino, LLC

 

SMBISS Encino, LLC

 

832.07 Units

 

60.89% (Class B)

Specialty Surgical Center of Encino, L.P.

 

Specialty Surgical Center of Encino, LLC

 

SMBISS Encino, LLC

 

Not designated

 

99%

 

1%

Specialty Surgical Center of Irvine, LLC

 

SMBISS Irvine, LLC

 

102.25 Units

 

50%

Specialty Surgical Center of Irvine, L.P.

 

Specialty Surgical Center of Irvine, LLC

 

SMBISS Irvine, LLC.

 

Not designated

 

99%

 

1%

Surgery Center Partners, LLC

 

SMBIMS Kirkwood, LLC

 

555 Units

 

56.06%

Texarkana Surgery Center, L.P.

 

Texarkana Surgery Center GP, Inc.

 

116.74 Units

 

57.71%

The Center for Special Surgery, LLC

 

SMBIMS Greenville, LLC

 

77.5 Class B

 

77.5%

The Surgery Center, L.L.C.

 

SARC/Georgia, Inc.

 

64.92 Units

 

63.21%

 

--------------------------------------------------------------------------------


 

Current Legal Entities Owned

 

Loan Party, Qualified Restricted
Subsidiary or Specified 
Subsidiary Record Owner

 

No. of Shares

 

Interest

The Surgery Center of Ocala, LLC

 

Ambulatory Resource Centres Investment Company, LLC

 

Not designated

 

51%

Valley Medical Inn, L.P.

 

Valley Ambulatory Surgery Center, L.P.

 

Recovery Care, L.P.

 

Not designated

 

99%

 

1%

Valley Surgical Center, Ltd.

 

SMBIMS Steubenville, Inc.

 

31 Units

 

57.62%

Village SurgiCenter, Limited Partnership

 

PSC Operating Company, LLC

 

Village SurgiCenter, Inc.

 

69.77 Units

 

1 Unit

 

70.61%

 

1.01%

Wilmington Surgery Center, L.P.

 

Ambulatory Resource Centres of Wilmington, Inc.

 

Ambulatory Resource Centres Investment Company, LLC

 

2 Units

 

73 Units

 

2% (GP)

 

73% (LP)

Minority-Owned Subsidiaries

 

 

 

 

 

 

Boulder Spine Center, LLC

 

NeoSpine Surgery, LLC

 

Not designated

 

41.47%

Bristol Spine Center, LLC

 

NeoSpine Surgery of Bristol, LLC

 

Not designated

 

66.61%

Central Austin Ambulatory Surgery Center, L.P.

 

Ambulatory Resource Centres Investment Company, LLC

 

Ambulatory Resource Centres of Texas, Inc.

 

Not designated

 

43.09%

 

2.210%

CMMP Surgical Center, LLC

 

PSC Operating Company, LLC

 

Not designated

 

40%

DSC Anesthesia, LLC

 

Orange City Surgical, LLC

 

Not designated

 

100%

HMFW Surgery Center, L.P.

 

Ambulatory Resource Centres Investment Company, LLC

 

SARC/FW, Inc.

 

Not designated

 

31.96%

 

2.06%

Honolulu Spine Center, LLC

 

NeoSpine Surgery, LLC

 

Not designated

 

35%

Kent, LLC

 

SARC/Kent, LLC

 

Not designated

 

45%

Mountain View Hospital, LLC

 

SMBI Idaho, LLC

 

Not designated

 

49.47%

Northstar Surgical Center, L.P.

 

Lubbock Surgicenter, Inc.

 

PSC Development Company, LLC

 

Not designated

 

1.00%

 

43.68%

Orange City Surgical, LLC

 

SMBIMS Orange City, LLC

 

Not designated

 

34%

 

--------------------------------------------------------------------------------


 

Current Legal Entities Owned

 

Loan Party, Qualified Restricted
Subsidiary or Specified 
Subsidiary Record Owner

 

No. of Shares

 

Interest

Physicians Surgery Center, LLC

 

SARC/Ft. Myers, Inc.

 

Not designated

 

49.03%

PMCROS, L.L.C.

 

Physicians Medical Center, L.L.C.

 

Not designated

 

29.34%

South Shore Operating Company, L.L.C.

 

PSC Development Company, LLC

 

PSC of New York, L.L.C.

 

191 Units

 

5 Units

 

38.98%

 

1.02%

Specialty Surgical Center, LLC

 

SMBISS Beverly Hills, LLC

 

Not designated

 

41.25%

Specialty Surgical Center of Beverly Hills, L.P.

 

Specialty Surgical Center, LLC

 

SMBISS Beverly Hills, LLC

 

Not designated

 

99.235%

 

0.765%

Specialty Surgical Center of Thousand Oaks, L.P.

 

Specialty Surgical Center of Thousand Oaks, LLC

 

SMBISS Thousand Oaks, LLC

 

Not designated

 

99%

 

1%

Surgery Center of Pennsylvania, LLC

 

SMBI Havertown, LLC

 

Not designated

 

48.84%

Surgical Hospital of Austin, L.P.

 

Austin Surgical Holdings, LLC

 

Not designated

 

41.74%

The Hand Surgery Center of Louisiana, L.P.

 

Ambulatory Resource Centres Investment Company, LLC

 

SARC/Metairie, Inc.

 

Not designated

 

28.80%

 

1.20%

Valley Ambulatory Surgery Center, L.P.

 

VASC, Inc.

 

Not designated

 

40%

SPECIFIED SUBSIDIARIES:

 

 

 

 

 

 

DeLand Surgery Center, Ltd.

 

SurgiCare of Deland, Inc.

 

1,000

 

100%

Northstar Hospital, LLC

 

SMBI Northstar, LLC

 

1,000

 

100%

Orlando Surgery Center II, Ltd.

 

Ambulatory Resource Centres of Florida, Inc.

 

Not designated

 

100%

SMBI Northstar, LLC

 

SymbionARC Management Services, Inc.

 

Not designated

 

100%

Surgery Center of Hammond, L.L.C.

 

ASC of Hammond, Inc.

 

Not designated

 

100%

 

--------------------------------------------------------------------------------


 

IMMATERIAL SUBSIDIARIES

 

ASC of Hammond, Inc.

 

DeLand Surgery Center, Ltd.

 

Houston PSC — I, Inc.

 

Northstar Hospital, LLC

 

NSC Edmond, Inc.

 

Orlando Surgery Center II, Ltd.

 

Premier Ambulatory Surgery of Duncanville, Inc.

 

SARC/DeLand, Inc.

 

SARC/Knoxville, Inc.

 

SARC/Savannah, Inc.

 

SMBI Northstar, LLC

 

SMBIMS Tuscaloosa, Inc.

 

Surgery Center of Hammond, L.L.C.

 

SurgiCare of DeLand, Inc.

 

UniPhy Healthcare of Johnson City VI, LLC

 

UniPhy Healthcare of Louisville, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.01

 

WEBSITE ADDRESS

 

http://www.symbion.com/

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.01

 

EXISTING INDEBTEDNESS

 

1.                                       Capital Lease Agreement, dated
8/15/2008, between De Lage Landen Financial Services, Inc. (Lessor) and
Specialty Surgical Center of Beverly Hills, LP (Lessee) (Balance as of March 31,
2011:  $8,845).

 

2.                                       Capital Lease Agreement, dated
1/12/2009, between De Lage Landen Financial Services, Inc. (Lessor) and
Specialty Surgical Center, LLC (Lessee) (Balance as of March 31, 2011: 
$62,244).

 

3.                                       Capital Lease Agreement, dated
3/3/2009, between Smith & Nephew Capital (Lessor) and Specialty Surgical Center
of Beverly Hills, LP (Lessee) (Balance as of March 31, 2011:  $3,243).

 

4.                                       Capital Lease Agreement, dated
12/7/2006, between Olympus (Lessor) and Specialty Surgical Center of Beverly
Hills, LP (Lessee) (Balance as of March 31, 2011:  $60,482).

 

5.                                       Capital Lease Agreement, dated
3/10/2008, between Key Equipment Finance, Inc. (Lessor) and Specialty Surgical
Center of Encino, LLC (Lessee) (Balance as of March 31, 2011:  $50,289).

 

6.                                       Capital Lease Agreement, dated
4/16/2008, between De Lage Landen Financial Services, Inc. (Lessor) and
Specialty Surgical Center of Encino, LLC (Lessee) (Balance as of March 31, 2011:
$39,731).

 

7.                                       Capital Lease Agreement, dated
8/15/2008, between De Lage Landen Financial Services, Inc. (Lessor) and
Specialty Surgical Center of Encino, LLC (Lessee) (Balance as of March 31, 2011:
$17,839).

 

8.                                       Capital Lease Agreement, dated
8/15/2008, between De Lage Landen Financial Services, Inc. (Lessor) and
Specialty Surgical Center of Encino, LLC (Lessee) (Balance as of March 31, 2011:
$6,178).

 

9.                                       Capital Lease Agreement, dated
8/15/2008, between De Lage Landen Financial Services, Inc. (Lessor) and
Specialty Surgical Center of Irvine, LP (Lessee) (Balance as of March 31, 2011:
$20,353).

 

10.                                 Capital Lease Agreement, dated 9/11/2009,
between Wells Fargo Equipment Finance, Inc. (Lessor) and Specialty Surgical
Center of Irvine, LP (Lessee) (Balance as of March 31, 2011: $38,134).

 

11.                                 Capital Lease Agreement, dated 2/22/10,
between Stryker (Lessor) and Specialty Surgical Center of Irvine, LP (Lessee)
(Balance as of March 31, 2011: $65,353).

 

12.                                 Capital Lease Agreement, dated 6/15/2006,
between Marcap Corporation (Lessor) and Symbion, Inc. (Lessee) on behalf of
Honolulu Spine Center, LLC (Balance as of March 31, 2011: $1,501,946).

 

13.                                 Capital Lease Agreement, dated 12/19/2008,
between Co Activ Capital Partners (Lessor) and Cypress Surgery Center, LLC
(Lessee) (Balance as of March 31, 2011: $71,734).

 

--------------------------------------------------------------------------------


 

14.                                Capital Lease Agreement, dated 12/3/2007,
between Phillips Medical Capital (Lessor) and The Surgery Center of Hammond,
L.L.C. (Lessee) (Balance as of March 31, 2011: $30,843).

 

15.                                 Capital Lease Agreement, dated 1/15/2010,
between Wells Fargo Equipment Finance, Inc. (Lessor) and The Hand Surgery Center
of Louisiana, LP (Lessee) (Balance as of March 31, 2011: $14,788).

 

16.                                 Capital Lease Agreement, dated 1/15/2010,
between Wells Fargo Equipment Finance, Inc. (Lessor) and The Hand Surgery Center
of Louisiana, LP (Lessee) (Balance as of March 31, 2011: $47,896).

 

17.                                 Capital Lease Agreement, dated 8/30/2010,
between Stryker (Lessor) and The Hand Surgery Center of Louisiana, LP (Lessee)
(Balance as of March 31, 2011: $18,475).

 

18.                                 Capital Lease Agreement, dated 11/8/2010,
between Wells Fargo Equipment Finance, Inc. (Lessor) and Surgery Center of
Pennsylvania, LLC (Lessee) (Balance as of March 31, 2011: $297,193).

 

19.                                 Capital Lease Agreement, dated 5/24/2006,
LaSalle National Leasing Corporation. (Lessor) and Physicians Ambulatory Surgery
Center (Lessee) (Balance as of March 31, 2011: $46,031).

 

20.                                 Capital Lease Agreement, dated 4/30/2008, De
Lage Landen Financial Services, Inc.  (Lessor) and ARC of Georgia, LLC (Lessee)
(Balance as of March 31, 2011: $6,989).

 

21.                                 Capital Lease Agreement, dated 9/1/2009,
Wells Fargo Equipment Finance, Inc. (Lessor) and ARC of Georgia, LLC (Lessee)
(Balance as of March 31, 2011: $56,286).

 

22.                                 Capital Lease Agreement, dated 9/8/2010,
Wells Fargo Equipment Finance, Inc. (Lessor) and ARC of Georgia, LLC (Lessee)
(Balance as of March 31, 2011: $35,722).

 

23.                                 Capital Lease Agreement, dated 12/9/2009,
Olympus. (Lessor) and Wilmington Surgery Center, LP (Lessee) (Balance as of
March 31, 2011: $167,495).

 

24.                                 Capital Lease Agreement, dated 6/1/2007,
SunTrust Leasing Corp (Lessor) and Bristol Spine Center, LLC (Lessee) (Balance
as of March 31, 2011: $2,267).

 

25.                                 Capital Lease Agreement, dated 10/8/2004,
MarCap Corporation (Lessor) and Bristol Spine Center, LLC (Lessee) (Balance as
of March 31, 2011: $129,286).

 

26.                                 Capital Lease Agreement, dated 5/4/2008, De
Lage Landen Financial Services, Inc. (Lessor) and Jacksonville Beach Surgery
Center, LP (Lessee) (Balance as of March 31, 2011: $71,343).

 

27.                                Capital Lease Agreement, dated 8/15/2008, De
Lage Landen Financial Services, Inc. (Lessor) and Largo Surgery, LLC (Lessee)
(Balance as of March 31, 2011: $68,143).

 

28.                                 Capital Lease Agreement, dated 10/1/2006,
between LaSalle National Leasing Corporation (Lessor) and Largo Endoscopy
Center, L.P. (Lessee)  (Balance as of March 31, 2011: $10,839).

 

29.                                 Capital Lease Agreement, dated 6/1/2007,
between LaSalle National Leasing Corporation (Lessor) and Largo Endoscopy
Center, L.P. (Lessee)  (Balance as of March 31, 2011 $16,103).

 

--------------------------------------------------------------------------------


 

30.                                 Capital Lease Agreement, dated 7/31/2008,
between Olympus (Lessor) and ARC Worcester Center, LP (Lessee)  (Balance as of
March 31, 2011 $7,476).

 

31.                                 Capital Lease Agreement, dated 11/30/2008,
between AMO PHACO Equipment (Lessor) and ARC Worcester Center, LP (Lessee)
(Balance as of March 31, 2011 $74,704).

 

32.                                 Capital Lease Agreement, dated 10/1/2006,
between LaSalle National Leasing Corporation (Lessor) and Village SurgiCenter,
Limited Partnership. (Lessee) (Balance as of March 31, 2011: $22,717).

 

33.                                 Capital Lease Agreement, dated 9/11/2009,
between Wells Fargo Equipment Finance, Inc (Lessor) and Village SurgiCenter,
Limited Partnership (Lessee).  (Balance as of March 31, 2011: $73,822).

 

34.                                 Capital Lease Agreement, dated 1/15/2010,
between Wells Fargo Equipment Finance, Inc (Lessor) and Village SurgiCenter,
Limited Partnership. (Lessee)  (Balance as of March 31, 2011: $24,768).

 

35.                                 Capital Lease Agreement, dated 3/26/2008,
between De Lage Landen Financial Services, Inc. (Lessor) and Bayside Endoscopy
Center, LLC (Lessee) (Balance as of March 31, 2011: $266,989).

 

36.                                 Capital Lease Agreement, dated 9/31/2008,
between Smith & Nephew Capital (Lessor) and Central Park Surgery Center (Lessee)
(Balance as of March 31, 2011: $246,305).

 

37.                                 Capital Lease Agreement, dated 5/26/2010,
between Smith & Nephew Capital (Lessor) and (Lessee) (Balance as of March 31,
2011: $8,717).

 

38.                                 Capital Lease Agreement, dated 6/8/2010
between Smith & Nephew Capital (Lessor) and Central Park Surgery Center (Lessee)
(Balance as of March 31, 2011: $5,173).

 

39.                                 Capital Lease Agreement, dated 5/13/2008
between De Lage Landen Financial Services, Inc.  (Lessor) and Northeast Baptist
Surgery Center, LLC (Lessee) (Balance as of March 31, 2011: $41,214).

 

40.                                Capital Lease Agreement, dated 6/24/2010
between Metropolitan Medical Serivces of NC, Inc. (Lessor) and Northeast Baptist
Surgery Center, LLC (Lessee) (Balance as of March 31, 2011: $55,206).

 

41.                                 Notes Payable, dated 4/1/2008 between
Synergy Bank (Lender) and Physicians Medical Center, LLC (Borrower) (Balance as
of March 31, 2011: $2,293,589).

 

42.                                 Notes Payable, dated 7/15/2010 between
Synergy Bank (Lender) and Physicians Medical Center, LLC (Borrower) (Balance as
of March 31, 2011: $2,316,419).

 

43.                                 Notes Payable, dated 8/7/2008 between
Synergy Bank (Lender) and PMCROS, L.L.C. (Borrower) (Balance as of March 31,
2011: $2,207,194).

 

44.                                 Notes Payable, dated 6/16/2009 between
Synergy Bank (Lender) and PMCROS, L.L.C. (Borrower) (Balance as of March 31,
2011: $1,339,020).

 

--------------------------------------------------------------------------------


 

45.                                 Notes Payable, dated 4/28/2008 between Key
Equipment Finance, Inc. (Lender) and ARC Kentucky, LLC (Borrower) (Balance as of
March 31, 2011: $1,454,727).

 

46.                                 Notes Payable, dated 7/22/2006 between
SunTrust Bank (Lender) and Cape Coral Ambulatory Surgery Center, LLC (Borrower)
(Balance as of March 31, 2011: $63,746).

 

47.                                 Notes Payable, dated 5/8/2008 between Key
Equipment Finance, Inc. (Lender) and The Surgery Center of Ocala, LLC (Borrower)
(Balance as of March 31, 2011: $141,009).

 

48.                                 Notes Payable, dated 9/22/2008 between GE
Capital Commercial, Inc. (Lender) and Orange City Surgical, LLC (Borrower)
(Balance as of March 31, 2011: $2,831,801).

 

49.                                 Notes Payable, dated 11/1/2010 between
Michael C. McManus. (Lender) and Animas Surgical Hospital, LLC (Borrower)
(Balance as of March 31, 2011: $169,475).

 

50.                                 Notes Payable, dated 2/22/2008 between Key
Equipment Finance, Inc. (Lender) and Village Surgicenter, LP (Borrower) (Balance
as of March 31, 2011: $92,173).

 

51.                                 Notes Payable, dated 5/1/2009 between BNG
Investments, LLC. (Lender) and Surgical Hospital of Austin, LP (Borrower)
(Balance as of March 31, 2011: $6,225).

 

52.                                 Notes Payable, dated 5/1/2009 between M.
Scott Haydon, M.D. (Lender) and ) Surgical Hospital of Austin, LP (Borrower
(Balance as of March 31, 2011: $12,449).

 

53.                                 Notes Payable, dated 5/1/2009 between J.
Brannan Smoot (Lender) and Surgical Hospital of Austin, LP (Borrower) (Balance
as of March 31, 2011: $12,449).

 

54.                                 Notes Payable, dated 5/1/2009 between Edwin
R. Buster III (Lender) and Surgical Hospital of Austin, LP (Borrower) (Balance
as of March 31, 2011: $6,225).

 

55.                                 Notes Payable, dated 5/1/2009 between
Stephen M. Pearce (Lender) and Surgical Hospital of Austin, LP (Borrower)
(Balance as of March 31, 2011: $6,225).

 

56.                                 Notes Payable, dated 5/1/2009 between Fred
Wilder, M.D. (Lender) and Surgical Hospital of Austin, LP (Borrower) (Balance as
of March 31, 2011: $12,449).

 

57.                                 Notes Payable, dated 5/1/2009 between John
Charles (Lender) and Surgical Hospital of Austin, LP (Borrower) (Balance as of
March 31, 2011: $6,225).

 

58.                                 Notes Payable, dated 5/1/2009 between C.
Bruce Malone III, M.D. (Lender) and Surgical Hospital of Austin, LP (Borrower)
(Balance as of March 31, 2011: $6,225).

 

59.                                 Notes Payable, dated 5/1/2009 between John
Abikhaled, M.D. (Lender) and Surgical Hospital of Austin, LP (Borrower) (Balance
as of March 31, 2011: $12,449).

 

60.                                 Notes Payable, dated 5/1/2009 between
Jeffrey T. Meynig, M.D. (Lender) and Surgical Hospital of Austin, LP (Borrower)
(Balance as of March 31, 2011: $12,449).

 

61.                                 Notes Payable dated 5/1/2009 between Windler
Family Partners, LTD (Lender) and Surgical Hospital of Austin, LP (Borrower)
(Balance as of March 31, 2011: $12,449).

 

--------------------------------------------------------------------------------


 

62.                                 Notes Payable, dated 5/1/2009 between
Breazeale Partners LTD (Lender) and Surgical Hospital of Austin, LP (Borrower)
(Balance as of March 31, 2011: $12,449).

 

63.                                 Notes Payable, dated 5/1/2009 between
Cunningham Family Partners LTD (Lender) and Surgical Hospital of Austin, LP
(Borrower) (Balance as of March 31, 2011: $12,449).

 

64.                                 Notes Payable, dated 5/1/2009 between Elenz
Family Partnership LTD (Lender) and Surgical Hospital of Austin, LP (Borrower)
(Balance as of March 31, 2011: $12,449).

 

65.                                 Notes Payable, dated 5/1/2009 between Robert
L. Clement, M.D. (Lender) and Surgical Hospital of Austin, LP (Borrower)
(Balance as of March 31, 2011: $12,449).

 

66.                                 Notes Payable, dated 5/1/2009 between Kurt
W. Von Ruden, M.D. (Lender) and Surgical Hospital of Austin, LP (Borrower)
(Balance as of March 31, 2011: $12,449).

 

67.                                 Notes Payable, dated 5/1/2009 between Kelly
Martinez, M.D. (Lender) and Surgical Hospital of Austin, LP (Borrower) (Balance
as of March 31, 2011: $6,225).

 

68.                                 Notes Payable, dated 5/1/2009 between Peter
M. Garcia, Jr. M.D. (Lender) and Surgical Hospital of Austin, LP (Borrower)
(Balance as of March 31, 2011: $12,449).

 

69.                                 Notes Payable, dated 5/1/2009 between Tim L.
Faulkenberry, M.D. (Lender) and Surgical Hospital of Austin, LP (Borrower)
(Balance as of March 31, 2011: $12,449).

 

70.                                Notes Payable, dated 5/1/2009 between Mark R.
Sherrod, M.D. (Lender) and Surgical Hospital of Austin, LP (Borrower) (Balance
as of March 31, 2011: $12,449).

 

71.                                 Notes Payable, dated 5/1/2009 between Paula
Oliver, M.D. (Lender) and Surgical Hospital of Austin, LP (Borrower) (Balance as
of March 31, 2011: $12,449).

 

72.                                 Notes Payable, dated 5/1/2009 between Alan
Fuller (Lender) and Surgical Hospital of Austin, LP (Borrower) (Balance as of
March 31, 2011: $12,449).

 

73.                                 Notes Payable, dated 5/1/2009 between
Bridget Brady, M.D. (Lender) and Surgical Hospital of Austin, LP (Borrower)
(Balance as of March 31, 2011: $12,449).

 

74.                                 Notes Payable, dated 5/1/2009 between Fass
Surgical Partnership, LLC (Lender) and Symbion, Inc. (Borrower) (Balance as of
March 31, 2011: $12,449).

 

75.                                 Notes Payable, dated 5/1/2009 between Jim B.
Fernandez, M.D. (Lender) and Surgical Hospital of Austin, LP (Borrower) on
behalf of Surgical Hospital of Austin, LP (Balance as of March 31, 2011:
$6,225).

 

76.                                 Notes Payable, dated 5/1/2009 between CSG
Realty Group #5, LLC (Lender) and Surgical Hospital of Austin, LP (Borrower)
(Balance as of March 31, 2011: $18,674).

 

77.                                 Notes Payable, dated 5/1/2009 between
Dr. Sashidhar V. Ganta (Lender) and Surgical Hospital of Austin, LP (Borrower)
(Balance as of March 31, 2011: $24,869).

 

78.                                 Notes Payable, dated 5/1/2009 between
Dr. Souhail Asfouri (Lender) and Surgical Hospital of Austin, LP (Borrower)
(Balance as of March 31, 2011: $6,225).

 

--------------------------------------------------------------------------------


 

79.                                 Notes Payable, dated 11/30/2010 between
Covidien (Lender) and HMFW Surgery Center LP (Borrower) (Balance as of March 31,
2011: $24,703).

 

80.                                 Notes Payable, dated 4/17/2008 between
BANCORPSOUTH Bank (Lender) and Texarkana Surgery Center LP (Borrower) (Balance
as of March 31, 2011: $115,954).

 

81.                                 Notes Payable, dated 4/23/2010 between The
Bank of Commerce - Eastside. (Lender) and Mountain View Hospital, LLC (Borrower)
(Balance as of March 31, 2011: $3,521,665).

 

82.                                 Notes Payable, dated 4/17/2009 between Bank
of Idaho. (Lender) and Mountain View Hospital, LLC (Borrower) (Balance as of
March 31, 2011: $1,096,766).

 

83.                                 Notes Payable, dated 3/4/2008 between Bank
of Idaho. (Lender) and Mountain View Hospital, LLC (Borrower) (Balance as of
March 31, 2011: $287,732).

 

84.                                 Notes Payable, dated 3/16/2010 between Key
Equipment Finance, Inc. (Lender) and Mountain View Hospital, LLC (Borrower)
(Balance as of March 31, 2011: $1,544,881).

 

85.                                 Notes Payable, dated 9/8/2010 between The
Bank of Commerce - Eastside (Lender) and Mountain View Hospital, LLC (Borrower)
(Balance as of March 31, 2011: $199,312).

 

EXISTING GUARANTEES OF INDEBTEDNESS

 

1.                                       Guarantee of Cape Coral Ambulatory
Surgery Center, LLC by SMBIMS Florida I, LLC in the amount of $63,746 (as of
March 31, 2011) as set forth in Loan and Security Agreement, dated 7/22/2006,
between SunTrust Bank (Lender) and Cape Coral Ambulatory Surgery Center, LLC
(Borrower).

 

2.                                       Guarantee of The Surgery Center of
Ocala, LLC by Ambulatory Resource Centres Investment Company, Inc.  in the
amount of $141,009 (as of March 31, 2011) as set forth in Loan and Security
Agreement, dated 5/8/2008, between Key Equipment Finance, Inc. (Lender) and The
Surgery Center of Ocala, LLC (Borrower).

 

3.                                       Guarantee of Orange City Surgical, LLC
by SMBIMS Orange City, LLC  in the amount of $2,831,801 (as of March 31, 2011)
as set forth in Loan and Security Agreement, dated 9/22/2008, between GE Capital
Commercial, Inc. (Lender) and Orange City Surgical, LLC (Borrower).

 

4.                                       Guarantee of ARC Kentucky, LLC by
Symbion Ambulatory Resource Centres, Inc. in the amount of $1,454,727 (as of
March 31, 2011) as set forth in Loan and Security Agreement, dated 4/28/2008,
between Key Equipment Finance, Inc. (Lender) and ARC Kentucky, LLC (Borrower).

 

5.                                       Guarantee of PMCROS, L.L.C. by PSC
Operating Company, LLC in the amount of $647,591 (as of March 31, 2011) as set
forth in Loan and Security Agreement, dated 8/7/2008, between Synergy Bank
(Lender) and PMCROS, L.L.C. (Borrower).

 

6.                                       Guarantee of PMCROS, L.L.C. by PSC
Operating Company, L.L.C. in the amount of $392,868 (as of March 31, 2011) as
set forth in Loan and Security Agreement, dated 6/16/2009, between Synergy Bank
(Lender) and PMCROS, L.L.C. (Borrower).

 

--------------------------------------------------------------------------------


 

7.                                       Guarantee of Village SurgiCenter,
Limited Partnership by PSC Operating Company, LLC in the amount of $92,173 (as
of March 31, 2011) as set forth in Loan and Security Agreement, dated 
2/22/2008, between Key Equipment Finance, Inc. (Lender) and Village SurgiCenter,
Limited Partnership (Borrower).

 

8.                                       Guarantee of Specialty Surgical Center
of Encino, LLC by SMBISS Encino, LLC in the amount of $50,289 (as of March 31,
2011) as set forth in Loan and Security Agreement, dated 3/10/2008, between Key
Equipment Finance, Inc. (Lender) and Specialty Surgical Center of Encino, LLC
(Borrower).

 

9.                                       Guarantee of Honolulu Spine Center, LLC
by Symbion, Inc. in the amount of $600,000 (as of March 31, 2011) as set forth
in Secured Promissory Note, dated 12/6/2010, between Tygris Asset Finance, Inc.
(Lender) and Honolulu Spine Center, LLC (Borrower).

 

10.                                 Guarantee of Bristol Spine Center, LLC by
Symbion, Inc. in the amount of $129,286 (as of March 31, 2011) as set forth in
Secured Promissory Note, dated 7/20/ 2010, between Tygris Asset Finance, Inc.
(Lender) and Bristol Spine Center, LLC (Borrower).

 

11.                                 Guarantee of Mountain View Hospital, LLC by
SMBI Idaho, LLC in the amount of $3,521,665 (as of March 31, 2011) as set forth
in Loan and Security Agreement, dated 4/23/2010, between The Bank of Commerce -
Eastside (Lender) and Mountain View Hospital, LLC (Borrower).

 

12.                                 Guarantee of Mountain View Hospital, LLC by
SMBI Idaho, LLC in the amount of $199,312 (as of March 31, 2011) as set forth in
Loan and Security Agreement, dated 9/8/2010, between The Bank of Commerce -
Eastside (Lender) and Mountain View Hospital, LLC (Borrower).

 

13.                                 Guarantee of Mountain View Hospital, LLC by
SMBI Idaho, LLC in the amount of $7,800,000 (as of March 31, 2011) as set forth
in Loan and Security Agreement, dated 4/23/2010, between The Bank of Commerce -
Eastside (Lender) and Mountain View Hospital, LLC (Borrower).

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.02

 

EXISTING LIENS

 

a)             Any Liens created prior to the Effective Date in connection with
the items listed under items 1 through 40 under the heading “Existing
Indebtedness” set forth in Schedule 6.01 to the extent (1) such Lien does not
apply to any property or asset of the Borrower, Holdings or a Subsidiary Loan
Party (2) such Lien is in favor of the Person providing such financing, (3) such
Lien extends only to the assets or property financed with such financing and
(4) the amount secured by such Lien is not greater than the amount of
Indebtedness under such capital lease as of the Effective Date.

 

b)             Any Liens created prior to the Effective Date in connection with
items 40 through 86 under the headings “Existing Indebtedness” or “Existing
Guarantees of Indebtedness” set forth in Schedule 6.01, in each case to the
extent (1) such Lien does not apply to any property or asset of the Borrower,
Holdings or a Subsidiary Loan Party, (2) such Lien shall secure only the
Indebtedness set forth in such item pursuant to the applicable agreement listed
in such item and (3) the amount secured by such Lien is not greater than the
amount of Indebtedness under such promissory note as of the Effective Date.

 

c)             The following Liens:

 

Debtor:  Symbion, Inc.

 

Search
Type

 

Jurisdiction

 

Result

 

Date of
Filing

 

Filing
Number

 

Secured Party

 

Collateral

 

 

DE SOS

 

UCC-1

 

01/04/2005

 

50020660

 

The Fifth Third Leasing Company

 

Surgical Equipment

 

 

DE SOS

 

UCC-3 Amendment (S.P.)

 

05/01/2007

 

2007 1630192

 

The Fifth Third Leasing Company

 

Surgical Equipment

 

 

DE SOS

 

UCC-3 Continuation

 

07/08/2009

 

2009 2187968

 

The Fifth Third Leasing Company

 

Surgical Equipment

 

 

DE SOS

 

UCC-1

 

01/04/2005

 

50021213

 

The Fifth Third Leasing Company

 

Medical Equipment

 

 

DE SOS

 

UCC-3 Amendment (S.P.)

 

05/01/2007

 

2007 1630184

 

The Fifth Third Leasing Company

 

Medical Equipment

 

 

DE SOS

 

UCC-3

 

07/08/2009

 

2009 2188024

 

Fifth Third Bank,

 

Medical Equipment

 

--------------------------------------------------------------------------------


 

 

 

 

 

Continuation

 

 

 

 

 

N.A.

 

 

 

 

DE SOS

 

UCC-1

 

04/04/2005

 

51017459

 

Fifth Third Bank, (Tennessee)

 

Medical equipment

 

 

DE SOS

 

UCC-3 Amendment

 

09/15/2005

 

52854967

 

Fifth Third Bank, (Tennessee)

 

Restated collateral

 

 

DE SOS

 

UCC-3 Amendment

 

09/16/2005

 

52952662

 

Fifth Third Bank, (Tennessee)

 

Restated collateral

 

 

DE SOS

 

UCC-3 Continuation

 

11/13/2009

 

2009 3649248

 

Fifth Third Bank, (Tennessee)

 

Restated collateral

 

 

DE SOS

 

UCC-1

 

04/04/2005

 

51018051

 

Fifth Third Bank, (Tennessee)

 

Medical equipment

 

 

DE SOS

 

UCC-3 Continuation

 

11/13/2009

 

2009 3658140

 

Fifth Third Bank, (Tennessee)

 

Medical equipment

 

 

DE SOS

 

UCC-1

 

08/18/2006

 

62886307

 

LaSalle National Leasing Corporation

 

Medical equipment

 

 

DE SOS

 

UCC-1

 

08/18/2006

 

62886372

 

LaSalle National Leasing Corporation

 

Medical equipment

 

 

DE SOS

 

UCC-1

 

10/06/2006

 

63466604

 

LaSalle National Leasing Corporation

 

Medical equipment

 

 

DE SOS

 

UCC-1

 

05/04/2007

 

2007 1682789

 

LaSalle National Leasing Corporation

 

Medical equipment

 

 

DE SOS

 

UCC-1

 

05/04/2007

 

2007 1682797

 

LaSalle National Leasing Corporation

 

Medical equipment

 

 

DE SOS

 

UCC-1

 

05/04/2007

 

2007 1682805

 

LaSalle National Leasing Corporation

 

Medical equipment

 

 

DE SOS

 

UCC-1

 

07/17/2007

 

2007 2691391

 

LaSalle National Leasing Corporation

 

Medical equipment

 

 

DE SOS

 

UCC-1

 

03/14/2008

 

2008 0908309

 

Winthrop Resources Corporation

 

Equipment

 

 

DE SOS

 

UCC-1

 

04/09/2008

 

2008 1251188

 

US Bancorp

 

Equipment

 

--------------------------------------------------------------------------------


 

 

 

DE SOS

 

UCC-1

 

04/23/2008

 

2008 1418936

 

Alcon Laboratories, Inc.

 

Equipment

 

 

DE SOS

 

UCC-1

 

09/29/2008

 

2008 3290721

 

Winthrop Resources Corporation

 

Equipment

 

 

DE SOS

 

UCC-1

 

09/29/2008

 

2008 3297916

 

US Bancorp

 

Equipment

 

 

DE SOS

 

UCC-1

 

11/08/2008

 

2008 3749882

 

US Bancorp

 

Equipment

 

 

DE SOS

 

UCC-1

 

04/30/2009

 

2009 1365326

 

Winthrop Resources Corporation

 

Equipment

 

 

DE SOS

 

UCC-3 Amendment

 

04/30/2009

 

2010 0924286

 

Winthrop Resources Corporation

 

Equipment

 

 

DE SOS

 

UCC-1

 

02/22/2010

 

2010 0572507

 

Johnson & Johnson Financial Corporation

 

Equipment

 

 

DE SOS

 

UCC-1

 

03/17/2010

 

2010 0906499

 

Winthrop Resources Corporation

 

Equipment

 

Debtor:  DeLand Surgery Center, Ltd.

 

Search
Type

 

Jurisdiction

 

Result

 

Date of
Filing

 

Filing
Number

 

Secured Party

 

Collateral

 

 

FL SOS

 

UCC-1

 

02/27/2002

 

200200477070

 

U.S. Bank Trust N.A., as Custodian or Trustee and DVI Financial Services, Inc.

 

Equipment

 

 

FL SOS

 

UCC-3 Continuation

 

10/02/2006

 

20060378835X

 

U.S. Bank Trust N.A., as Custodian or Trustee and DVI Financial Services, Inc.

 

Equipment

 

--------------------------------------------------------------------------------


 

 

 

FL SOS

 

UCC-1

 

02/27/2002

 

200200477089

 

U.S. Bank Trust N.A.,as Custodian or Trustee and DVI Financial Services, Inc.

 

Equipment

 

 

FL SOS

 

UCC-3 Continuation

 

10/02/2006

 

200603788341

 

U.S. Bank Trust N.A.,as Custodian or Trustee and DVI Financial Services, Inc.

 

Equipment

 

 

FL SOS

 

UCC-1

 

10/26/2007

 

200706867333

 

US Bancorp

 

Equipment

 

Debtor:  Orlando Surgery Center II, Ltd.

 

Search
Type

 

Jurisdiction

 

Result

 

Date of
Filing

 

Filing
Number

 

Secured Party

 

Collateral

 

 

FL SOS

 

UCC-1

 

10/26/2006

 

2006 03882968

 

US Bancorp

 

Equipment

 

 

FL SOS

 

UCC-1

 

09/16/2008

 

2008 09167741

 

De Lage Landen Financial Services Inc

 

Equipment

 

Debtor:  Symbion Ambulatory Resource Centres, Inc.

 

Search
Type

 

Jurisdiction

 

Result

 

Date of
Filing

 

Filing
Number

 

Secured Party

 

Collateral

 

 

TN, Davidson County

 

UCC-1

 

10/7/2008

 

108-031017

 

Smith & Nephew Capital

 

Medical Equipment

 

 

TN, Davidson County

 

Amendment amending Debtor’s Name

 

07/27/2009

 

209-041055

 

Smith & Nephew Capital

 

Medical Equipment

 

 

TN, Davidson County

 

UCC-1

 

04/5/2007

 

207-057714

 

Smith & Nephew Capital

 

Medical Equipment

 

 

TN, Davidson County

 

Amendment to change Secured

 

06/06/2007

 

107-028822

 

Smith & Nephew Capital to First Security Bank

 

Medical Equipment

 

--------------------------------------------------------------------------------


 

 

 

 

 

Party

 

 

 

 

 

 

 

 

 

Debtor:  Village SurgiCenter, Inc.

 

Search
Type

 

Jurisdiction

 

Result

 

Date of
Filing

 

Filing
Number

 

Secured Party

 

Collateral

 

 

DE SOS

 

UCC-1

 

01/05/2010

 

2010 0028450

 

Stryker Sales Corporation

 

Equipment

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.04

 

EXISTING INVESTMENTS

 

1.                                       Investment made by SMBISS Thousand
Oaks, LLC in Specialty Surgical Center of Thousand Oaks, LLC in the amount of
$336,598, as of March 31, 2011.

 

2.                                       Investment made by SMBISS Thousand
Oaks, LLC in Specialty Surgical Center of Thousand Oaks, LP in the amount of
$394,850, as of March 31, 2011.

 

3.                                       Investment made by SMBIMS Novi, LLC in
Novi Surgery Center, LLC in the amount of $2,994,437, as of March 31, 2011.

 

4.                                       Investment made by MediSphere Health
Partners — Oklahoma City, Inc. in Lakeside Women’s Center of Oklahoma City,
L.L.C. in the amount of $4,969,401, as of March 31, 2011.

 

5.                                       Investment made by Symbion Ambulatory
Resource Centres, Inc. in Ambulatory Surgery Center of Cool Springs, LLC in the
amount of $1,129,361, as of March 31, 2011.

 

6.                                       Investment made by NeoSpine Surgery of
Nashville, LLC in Premier Orthopaedic Surgery Center, LLC in the amount of
$679,155, as of March 31, 2011.

 

7.                                       Intercompany loan by ARC Financial
Services Corporation to Gresham Station Surgery, LLC in the amount of
$400,000.00.

 

8.                                       Intercompany loan by ARC Financial
Services Corporation to Novi Surgery Center, LLC in the amount of $98,000.00.

 

9.                                       Intercompany loan by ARC Financial
Services Corporation to Novi Surgery Center, LLC in the amount of $625,000.00.

 

10.                                 Intercompany loan by ARC Financial Services
Corporation to Novi Surgery Center, LLC in the amount of $500,000.00.

 

11.                                 Intercompany loan by ARC Financial Services
Corporation to Novi Surgery Center, LLC in the amount of $580,381.88.

 

12.                                 Intercompany loan by ARC Financial Services
Corporation to Novi Surgery Center, LLC in the amount of $45,000.00.

 

13.                                 Intercompany loan by ARC Financial Services
Corporation to Specialty Surgical Center of Thousand Oaks, LLC in the amount of
$1,000,000.00.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.05

 

SALES, TRANSFERS AND DISPOSITIONS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.08

 

OUTSTANDING WARRANTS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.09

 

EXISTING TRANSACTIONS WITH AFFILIATES

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.10

 

EXISTING RESTRICTIONS

 

None.

 

--------------------------------------------------------------------------------